 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 410Golden Stevedoring Co., Inc. and International Long-shoremen™s Association, AFLŒCIO, South At-lantic and Gulf Coast District.  Cases 15ŒCAŒ13334, 15ŒCAŒ13394, 15ŒCAŒ13610, 15ŒCAŒ13870, 15ŒCAŒ13871, 15ŒCAŒ14186, 15ŒCAŒ14209, and 15ŒCAŒ14314 August 27, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN  AND TRUESDALE On July 28, 1998, Administrative Law Judge Keltner W. Locke issued the attached decision.  The General Counsel and the Charging Party filed exceptions and supporting briefs, and the Respondent filed cross-exceptions, a supporting brief, and an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order as modified2 and set forth in full below. 1. The General Counsel has excepted to the judge™s dismissal of the complaint allegations that the Respon-dent violated Section 8(a)(3) and (5) of the Act by its postelection change in policy for allocating, unloading, and recouping work between unit and nonunit (tempo-rary) employees, thereby reducing the hours of work for bargaining unit members.  After carefully reviewing the record in light of the General Counsel™s exceptions, we have decided to affirm the judge™s finding that the Gen-eral Counsel failed to show that a change in work as-signments occurred.                                                            1 The Respondent, the General Counsel, and the Charging Party have excepted to some of the judge™s credibility findings.  The Board™s es-tablished policy is not to overrule an administrative law judge™s credi-bility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings.   Although the Respondent excepted to the judge™s finding that it vio-lated Sec. 8(a)(1) and (3) by suspending employees Autry, Burrell, and Scott on July 20, 1995, the Respondent failed to provide specific sup-porting argument in its brief.   2 We shall modify the recommended Order to provide a remedy for the creation of impression of surveillance violation found by the judge, which he inadvertently failed to include.  Additionally, we shall modify the recommended Order to conform with Indian Hills Care Center, 321 NLRB 144 (1996).  Also we shall modify the judge™s recommended Order in accordance with our recent decision in Ferguson Electric Co., 335 NLRB 142 (2001).  Finally, the judge inadvertently failed to pro-vide the standard case citations for the computation of the make-whole remedies.  We shall correct this oversight. In this connection, we observe that the judge either discredited the General Counsel™s witness or found that their testimony lacked probative value.  In contrast, the judge explicitly credited the testimony of the Respon-dent™s witnesses that after the election there was no change in work assignment practices.  The General Counsel has failed to show that the judge™s credibility resolutions are inconsistent with documentary evidence or otherwise contrary to the clear preponderance of all the relevant evidence.  In his exceptions, the General Counsel relies heavily on charts (based on payroll re-cords) comparing the percentage of total hours that ﬁregularﬂ and ﬁtemporaryﬂ employees worked before and after the Union™s certification.  This evidence, however, is insufficient to overcome the force of the credited tes-timony chiefly because the General Counsel has included in his computations hours worked by employees who did not perform the specific unloading and recouping tasks in issue. Accordingly, we find no merit in the General Coun-sel™s exceptions, and we adopt the judge™s dismissal of the relevant complaint allegations. 2. The Respondent has excepted to the judge™s finding that the strike which employees engaged in between January and November 1996 was an unfair labor practice strike.  The Respondent also excepts to the judge™s find-ing that two letters sent to Union Organizer George Bru in February 1996 contained unlawful threats to have him arrested.  As explained below, we do not agree with the judge™s finding that the strike was an unfair labor prac-tice strike, but we agree with his finding that the Re-spondent unlawfully threatened to have Bru arrested. The Strike a.  Background The Union won a Board-conducted election on July 12, 1995, and was certified as the employees™ bargaining representative on July 21, 1995.  Thereafter, the parties began negotiations for a collective-bargaining agreement.  Bargaining continued with no success until January 23, 1996.  That evening, the Union held a meeting with em-ployees to discuss the status of bargaining. According to Union Organizer George Bru, he opened the meeting by reading to the employees the Respon-dent™s proposed contract.  The employees unanimously voted to reject it.  Following this vote, Bru explained the difference between an economic strike and an unfair la-bor practice strike.  He cited as examples of unfair labor practices concerns he had heard employees express about what they believed to be the Respondent™s harsher en- 335 NLRB No. 37  GOLDEN STEVEDORING CO. 411forcement of safety rules and the Respondent™s use of 
temporary employees.
3  Bru also testified that he opened 
the floor for discussion and an employee mentioned an-

other unfair labor practice charge pending before the 
Board at that time.
4  Bru further testified that a union 
attorney told the group that, in his opinion, the Board 
would find merit in the Union™s charges and deem a 
strike to be an unfair labor practice strike.  Finally, Bru 
testified that Union Representative Benny Holland told 
the employees as follows: 
We were at a stand still.  We rejected the last proposal 
by the employer.  [Holland] said now it™s up to the 
body to decide what they want to do, whether or not we 
should continue as we are in negotiating, trying to ne-
gotiate, or continue to move in the pace we were going.  
And that™s no where.  We weren™t moving anywhere.  
So [Holland] suggested that we vote to strike. 
The employees then voted unanimously in favor of striking. 
Employee Wyatt was the only employee who testified 
about the strike vote.  He testified that the first topic of 
the strike meeting was the failure to make progress in 
contract negotiations.  He recalled that, at the meeting, 
various employees had said that if they accepted the Re-
spondent™s proposal the treatment of employees would 
not change; that the Respondent might offer money, but 
would not change the way it treated employees; and that 
the employees would not get what they wanted in bene-
fits and treatment if they did not strike.  When asked for 
specifics about mistreatment, Wyatt replied, ﬁMainly 
being knocked out of hours, temporaries coming in and 
replacing you when you should be working.  The har-
assment about seat belts and hard hats and all this type 
stuff.ﬂ  Then, according to Wy
att, the Union™s attorney 
stated that a strike regarding money would be an eco-

nomic strike, but that ﬁthe unfair labor [practice strike] 
was what we was after [so] that we couldn™t be re-
placed.ﬂ b.  The judge™s conclusion 
The General Counsel conte
nded that the Respondent 
violated Section 8(a)(5) of 
the Act by unilaterally chang-
ing enforcement of safety rules and by using temporary 
employees to perform work previously performed by unit 
employees, and that these unfair labor practices were a 
motivating factor in the decision to begin the strike.  The 
judge dismissed both complaint allegations.  Nonethe-
less, he found the strike was an unfair labor practice 
                                                          
 3 These matters were the subjects of union unfair labor practice 
charges and complaint allegations, but
, as discussed infra, the judge 
found that the Respondent™s conduct did not violate the Act. 
4 The General Counsel did not issue complaint on the charge about 
which the employee spoke. 
strike based on his finding that the Respondent violated 
Section 8(a)(5) of the Act by unilaterally changing its 
disciplinary policy from a system of oral reprimands to 
written warnings.  According to the judge, Bru™s strike 
meeting discussion of employee concerns regarding 
changes in safety procedures was broad enough to en-
compass the change in the di
sciplinary policy.  Thus, the 
change in the disciplinary system must have been one of 
the reasons the employees voted to strike.  Therefore, the 
judge concluded that the strike
 was an unfair labor prac-
tice strike from its inception. 
c.  Discussion 
It is well established that a work stoppage is consid-
ered an unfair labor practice strike if it is motivated, at 
least in part, by the employer™s unfair labor practices, 
even if economic reasons for 
the strike were more impor-
tant than the unfair labor practice activity.  See 
Burns 
Security Services, 324 NLRB 485, 492 (1997), enf. de-
nied on other grounds 146 F.3d 873 (D.C. Cir. 1998).  It 
is not sufficient, however, merely to show that the unfair 
labor practices preceded the strike.  Rather, there must be 

a causal connection between the two events.  
See John 
Cuneo
, Inc.,
 253 NLRB 1025, 1026 (1981).  In sum, the 
unfair labor practices must 
have ﬁcontributed to the em-
ployees™ decision to strike.ﬂ  
RGC (USA) Mineral
 Sands
, 332 NLRB 1633 (2001).   
Here, the record fails to show that any unlawful con-
duct contributed to the employees™ decision to strike.  As 
stated above, the employees were upset about the en-
forcement of safety rules a
nd the use of temporary em-
ployees, but the judge found, and we agree, that neither 
the safety rules enforcement nor the use of temporary 
employees constituted an unfair labor practice.  The 
judge did find, and again we 
agree, that the Respondent 
violated Section 8(a)(5) by changing its disciplinary pol-
icy from a system of oral reprimands to written warnings.  
Contrary to the judge, however, we cannot find any evi-
dence that the employees ﬁwer
e motivated by [this] un-
fair labor practiceﬂ when they decided to strike.  Most 
significantly, no witness who 
was present at the strike 
meeting made any reference to this issue.  Rather, the 
record indicates that in deci
ding to strike the employees 
were motivated solely by conduct that has not been 

shown to constitute an unfair labor practice, i.e., the en-
forcement of safety rules, the use of temporary employ-
ees, and the Respondent™s contract proposal.   
In essence, the judge inferr
ed that because the employ-
ees had complained to Bru about being harassed on 
safety violations, ﬁ[t]hose complaints must certainly have 
embraced the unilateral change
 in discipline which the 
government has proven violative.ﬂ  The record, however, 
fairly considered as a whole,
 does not support the judge™s 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 412inference.  In sum, it is simply not possible to conclude 
on the basis of the employees™ general testimony about 
ﬁharassmentﬂ that any concer
ns they may have had about 
ﬁformalizationﬂ of the disciplinary procedure, by substi-
tuting written for oral warnings, contributed to their deci-
sion to strike.  
Accordingly, we conclude that the strike which com-
menced on January 29, 1996, was an economic, rather 

than an unfair labor practice, strike, and we shall modify 
the recommended Order accordingly.
5  Notwithstanding this modification, we adopt the 
judge™s ultimate conclusion that the Respondent violated 
Section 8(a)(3) and (1) of the Act by failing to reinstate 
Burrell on January 21, 1997, when he advised the Re-
spondent of his availability, desire, and fitness for work.  
In this connection, it is well established that economic 
strikers must be reinstated 
upon application, absent a 
legitimate and substantial business justification, such as 
permanent replacement.  See 
Associated Grocers
, 253 
NLRB 31, 32 (1980), enfd. 672 F.2d 897 (D.C. Cir. 

1981); see also Laidlaw Corp.
, 171 NLRB 1366 (1968), 
enfd. 414 F.2d 99 (7th
 Cir. 1969), cert. denied 397 U.S. 
920 (1970).  Here, the Respondent does not defend 

against the refusal to reinstate allegation on the ground 
that Burrell had been perm
anently replaced, and the 
judge properly rejected the ot
her business justifications 
the Respondent offered. 
Our dissenting colleague argu
es that the Respondent™s 
refusal to reinstate Burrell in January 1997 was lawful 
because it had previously of
fered him reinstatement in 
November 1996.  For the fo
llowing reasons, we reject 
the dissent™s contention. 
The relevant facts can be summarized as follows.  In 
November 1996, following the Union™s unconditional 

offer to return on behalf of 
the strikers, Burrell received a 
letter from the Union™s attorney notifying him to report 
back to work.  At that time, however, Burrell had a cast 
on his leg due to an injury sustained while working for a 
different employer during the strike.  Burrell went to the 
Respondent™s president, Edgard
 Gonzales, to explain that he wanted to return to work as soon as he obtained a 
medical release.  Gonzales™ own credited testimony es-
tablishes that he agreed to reinstate Burrell when a medi-

cal release was obtained.   
On January 9, 1997, Burrell™s doctor gave him a re-
lease to return to work on January 20, 1997.  On January 
                                                          
 5 Specifically, we shall amend par. 3 of the judge™s Conclusion of 
Law and modify par. 1(d) of his 
recommended cease-and-desist order 
to reflect our finding that employee Donald Burrell was an economic, 
not an unfair labor practice, striker.  
Our reversal of the judge™s unfair 
labor practice strike finding does 
not affect any other aspect of the judge™s remedy. 
21, 1997, Burrell reported to Gonzales™ office with his 
doctor™s release, ready to work
.  When told that Gonzales 
was busy, Burrell left his doctor™s release and his phone 
number on Gonzales™ desk.  Burrell then advised Super-
intendent Johnson that Burrell was ready to report to 
work.  Johnson told Burrell that he had to talk to Gonza-
les.  Later that day, when Burrell returned to Gonzales™ 

office, Burrell was told that
 Gonzales had left for the 
day.  In short, the Respondent did not reinstate Burrell on 
January 21, 1997, and gave him no explanation for its 
failure to do so.  Two months later, on March 26, 1997, 
the Respondent sent a letter to Burrell telling him to re-
turn to work by April 14, 1997.  
On these facts, our dissenting colleague would find 
that the Respondent™s reinst
atement offer, conveyed to 
Burrell through the Union in November 1996, which 
Burrell was unable to accept 
because of his injury, re-
lieved the Respondent of any obligation to reinstate 

Burrell in January 1997, when he was released for duty.  
We do not agree. 
Under well-established Board law, an employee is af-
forded ﬁa reasonable period of time to determine if he 

wishes to accept or reject 
the [reinstatement] offer and 
during which he can, if he accepts, take those steps nec-
essary to return to work pursuant to the offer.ﬂ  
Frede-
man™s Calcasieu Locks
 Shipyard
, 208 NLRB 839 (1974), 
enfd. mem. 493 F.2d 663 (5th Cir. 1974).  There is no 

per se rule establishing what constitutes a ﬁreasonable 
period of time.ﬂ  Rather, ﬁ[w]hat constitutes the ‚reason-
able time™ will depend essentially on the situation in 
which an employee finds himself.ﬂ  Id.  Accord:
 Ester-line Electronics Corp
., 290 NLRB 834 (1988).  See, e.g., 
Creutz Plating
 Corp
., 172 NLRB 1 (1968) (respondent 
required to keep offer of reinstatement open longer than 

6 months in order to allow ill employee sufficient time to 
recover). We find the above principles applicable to Burrell™s 
situation.  In November 1996 when the Respondent of-

fered him reinstatement, Burrell was unable to work due 
to his injury, and he so in
formed Gonzales.  Gonzales 
promised Burrell that he could return to work when he 
obtained his doctor™s release.  On January 21, 1997, 
Burrell reported to the Respondent with his doctor™s re-
lease, ready to return to work.  He was not reinstated.   
Under these circumstances, 
we cannot agree with our colleague that the Responden
t™s reinstatement obligation 
expired in November 1996, when Burrell was unable to 
return to work.  Rather, in accord with Board precedent, 
we find that the reinstatement offer continued for a rea-
 GOLDEN STEVEDORING CO. 413sonable period of time.
6  Further, we find that, given 
Burrell™s inability to
 work because of his injury and the 
Respondent™s express promise 
to reinstate him when a 
medical release was obtained, a reasonable period of time 
continued until January 21, 1997, when Burrell notified 
the Respondent that he was 
able to work.  See also 
NLRB v. Mooney Aircraft
, 61 LRRM 2164, 2165Œ2166 (5th Cir. 
1966), contempt proceeding on order in 138 NLRB 1331, 

1333 (1962), enfd. 328 F.2d 426 (5th Cir. 1964) (finding 
it unreasonable for an employer to refuse to extend an 
offer of employment considering the wrongfully dis-
charged employee became ill within the fixed reporting 
time).  Thus, on January 21, 1997, the Respondent 
unlawfully failed and refused to reinstate Burrell in vio-
lation of Section 8(a)(3
) and (1) of the Act.
7 Threat of Arrest 
For the reasons set forth below, we adopt the judge™s 
finding that the Respondent violated Section 8(a)(1) of 
the Act by threatening to cause
 the arrest of Union Offi-
cial Bru if he engaged in protected activities on the Ala-
bama State Docks. 
The Respondent and other stevedoring companies 
lease property from the Al
abama State Docks Depart-
ment.  The entire State facility is fenced and policed by a 
security force.  A State road cuts through the facility. 
As stated above, the Union is the employees™ certified 
bargaining representative.  When the Respondent™s em-
ployees began their economic strike on January 29, 1996, 
the State Docks Department 
designated a gate through which the Respondent™s employees were to pass, and 
another gate (the main gate) for all other employees.  The 
Union picketed at the gate designated for the Respon-
dent™s employees.  Shortly after the strike began, Union 
Agent Bru learned that some of the Respondent™s non-
striking employees were using the main gate.  He com-
plained to the chief of the 
State Docks police force, who 
told him that he needed to provide proof that the main 
                                                          
                                                           
6 We reject the dissent™s attempt to distinguish the above-cited cases 
on the ground that they involve ﬁdiscriminatee[s]ﬂ while Burrell ﬁwas 
simply a striker who could not accept the reinstatement offer when it 
was made.ﬂ  Like a discriminatee, Burrell was entitled to an offer of 
reinstatement.  Indeed, the dissent c
oncedes this point.  Further, it is 
well established that the reinstatement rights of economic strikers, like 
the reinstatement rights of discriminatees, are based on the statute.  See 
Brooks Research & Mfg
., 202 NLRB 634, 636 (1973).  In sum, there is 
no legal basis for the distinction the dissent draws between discrimina-
tees and strikers or for its position that Burrell should not be afforded a 

reasonable period of time to accept the Respondent™s reinstatement 
offer.   
7 Accordingly, we shall provide for our usual reinstatement remedy.  
The effect the Respondent™s March 26, 1997 letter may have on the 

remedy is an issue best left for 
resolution at the compliance stage of 
this proceeding. gate had been ﬁtaintedﬂ before the Union could lawfully 
picket the main gate.   
Accordingly, Bru stationed a striker at the main gate to 
observe who entered.  On February 1, 1996, the observer 
called to inform Bru that he had seen some of the Re-
spondent™s employees passing through the main gate.  
Bru immediately drove on the State road passing through 

State Docks property to the Respondent™s maintenance 
garage.  Bru remained in his car, which he parked on the 
side of the State road, to photograph license plates of 
cars parked near the Respond
ent™s maintenance garage.  
Bru did not enter the Respondent™s leased premises. 
On February 2, 1996, one of the Respondent™s secre-
taries8 delivered to Bru a letter signed by the Respon-
dent™s president, which stated: 
 On Thursday, February 1, 1996, you were observed in 
the parking lot adjacent to the Golden Stevedoring Co., 
Inc., new maintenance shop at approximately 7:50 a.m.  
You appeared to be taking down the license tag num-
bers of employees of Golden Stevedoring, Co., Inc. 
 You have no legitimate business on the leased property 

of Golden Stevedoring, Co., Inc. 
THIS IS A WARNING!  You will be trespassing in 
violation of the laws of the State of Alabama if you en-
ter the leased property of Golden Stevedoring Co., Inc., 
without my written permission. 
 On February 20, 1996, Bru again entered the State facility to 
investigate whether any of the Respondent™s nonstriking 
employees had used the main gate.  This visit prompted a 
second letter, dated February 21, 1996, and signed by the 
Respondent™s president, which stated in part as follows: 
ﬁTHIS IS A SECOND WARNING! . . . Further trespassing 
. . . will result in a warrant being issued for your arrest.ﬂ 
ﬁIt is beyond question that an employer™s exclusion of 
union representatives from public property violates Sec-

tion 8(a)(1), so long as the union representatives are en-
gaged in activity protected by Section 7 of the Act.ﬂ  
Bristol Farms
, 311 NLRB 437 (1993).  On February 1, 
1996, Bru drove on a State ro
ad nearby the Respondent™s 
maintenance garage to investigate reports that the main 

gate had been tainted.  The record shows that on that day 
Bru remained on public property and did not enter the 
Respondent™s leased premises
.  Clearly, then, the Re-spondent™s February 2, 1996 threat to have Bru arrested 
 8 There is no evidence that the secretary was aware of the contents of 
this letter.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 414violated Section 8(a)(1),
9 if Bru was engaged in protected 
activity at the time of the February 1, 1996 incident. 
The Act protects a union™s right to picket an employer 
with whom the union has a labor dispute.  As the Su-
preme Court stated in 
Steelworkers (Carrier Corp.)
 v. NLRB, 376 U.S. 492, 499 (1964), ﬁThe primary strike, 
which is protected by the proviso [to Sec. 8(b)(4)(B)], is 

aimed at applying economic pressure by halting the day-
to-day operations of the struck employer.  But Congress 
not only preserved the right to strike; it also saved ‚pri-
mary picketing™ from the secondary [ban].  Picketing has 
traditionally been a major weapon to implement the goals 
of a strike.ﬂ  
Other employers sharing a common situs with the pri-
mary employer may be insulated from the disruption of 

the labor dispute by establishing ﬁneutralﬂ gates, i.e., 
gates reserved for the employees of the employer not 
involved in the labor dispute.  So long as the employees 

of other employers enter through neutral gates, the union 
may not picket the neutral gates.  Neutral employers are 
insulated from the picketing, however, only so long as 
the reserve gate system is faithfully observed.  If em-
ployees of the struck employer enter through a neutral 
gate rather than a gate designated for them, the neutral 

gate is considered ﬁtaintedﬂ and a union may lawfully 
engage in picketing at that gate.  See 
J. F. Hoff Electric 
Co. v. NLRB
, 642 F.2d 1266, 1269Œ1271 (D.C. Cir. 
1980), cert. denied 451 U.S. 918 (1981).  However, iso-

lated or de minimis use of a neutral gate by a primary 
employer™s employees will not render lawful the union™s 

picketing at that gate.  See 
Plumbers Local 274
, 267 
NLRB 1111, 1115 (1983). 
Based on these principles, we make the following find-
ings in this case.  The Union, which otherwise could only 

picket at the gate the Stat
e Docks Department had desig-
nated for the Respondent™s employees, could picket at 
the main gate if the Respondent™s nonstriking employees 
were entering through it.  When Bru drove on a State 
road near to the Respondent™s maintenance garage on 
February 1, 1996, he was investigating reports that the 
Respondent™s nonstriking employees were using the 
main gate, rather than the gate designated for them.  In 
doing so, he was seeking to gather information relevant 
                                                          
                                                           
9 The February 2, 1996 letter accuse
d Bru of trespassing and warned 
him that the Respondent would take 
action against him if he continued 
such activity without the Respondent™s 
permission.  It is clear from the 
second letter of February 21, 1996,
 that the action the Respondent 
threatened was to have Bru arrested.   
Although we rely on the February 
21, 1996 letter as lending context 
and meaning to the warning the Respondent issued to Bru on February 
2, 1996, it is unnecessary to pass on whether the second letter inde-
pendently violated the Act.  A findi
ng of such an additional violation 
would be cumulative and w
ould not affect the remedy. 
to whether the Union™s picketing could be lawfully ex-
tended to the main gate.  Bru™s investigation, clearly un-
dertaken in his capacity as an agent of the employees™ 
bargaining representative, was protected activity.
10  Thus, the Respondent™s attempt to exclude him from public 
property and its threat to ha
ve him arrested for engaging 
in protected activity viol
ated Section 8(a)(1). Our dissenting colleague would not find that the threat 
to have Bru arrested violated the Act.  He reasons that 
because none of the Respond
ent™s employees knew of 
the threat, the threat could not have chilled the Section 7 
rights of the Respondent™s employees.  He concludes, 
citing 
Lechmere, Inc.  v. NLRB
, 502 U.S. 527 (1992), 
that Section 7 rights are those of employees, not unions. 
The Board rejected our colleague™s sweeping interpre-
tation of 
Lechmere
 in 
BE & K Construction Co.
, 329 
NLRB 717, 724 (1999), enfd. 246 F.3d 619 (6th Cir. 

2001).  In that case, the Bo
ard squarely held, with court 
approval, that 
Lechmere did not negate the principle that 
acts of unions and their agents can be protected under the 
Act.  Id. at 724.
11  As the Board observed, it would be 
ﬁcurious and myopicﬂ to hold otherwise, for a contrary 
interpretation would mean that ﬁconduct that is protected 
when engaged in by . . . employees . . . would lose its 
protection if engaged in by the employees™ union on their 
behalf.ﬂ  Id.  The instant case illustrates how a similarly 
anomalous result would occur were we to agree with our 

colleague. As stated above, the Respondent™s employees were 
engaged in picketing that wa
s restricted to a specified 
gate because the Alabama State Docks Department estab-
lished a reserve gate system.  However, if the Respon-
dent™s nonstriking employees were using the main gate 
reserved for neutrals, then the striking employees could 
lawfully extend the picketing to that gate.  Bru, an agent 

of the certified bargaining re
presentative, while on public 
property,
12 was seeking to gather information relevant to 
whether the reserve gate system was tainted.  The Re-
spondent threatened to have Bru arrested if he did not 
cease his activity. 
 In other words, Bru™s investigation, undertaken on be-
half of the employees he represented, was linked to the 

employees™ Section 7 right to strike, which included the 
 10 Bru™s action was also prudent.  A 
suspicion that a reserve gate sys-
tem has been tainted does not entitle a union to expand picketing to 
neutral gates.  The union must be able to show proof of taint.  
See Oil 
Workers Local 3-689 (Martin Marietta)
, 307 NLRB 1031, 1032 (1992). 
11 Accord: Petrochem Insulation, 
330 NLRB 47, 49 (1999), enfd. 
240 F.3d 26 (D.C. Cir. 2001). 
12 The dissent™s reliance on 
Food &
 Commercial Workers Local 880 
v. NLRB
, 74 F.3d 292 (D.C. Cir. 1996), cert. denied 519 U.S. 809 
(1996), is misplaced because the i
ssue in that case was whether nonem-
ployees had a right of access to private property.  
 GOLDEN STEVEDORING CO. 415right to extend picketing to another location if the reserve 
gate system was tainted.  The Respondent, by threatening 
to have him arrested, sought to prevent Bru™s gathering 
of information vital to determining whether the reserve 
gate system was tainted.  Interfering with Bru™s gathering 
of information directly relevant to the course of the em-
ployees™ protected activity would necessarily interfere 

with the employees™ Section 7 rights. 
To find that the threat to have Bru arrested did not vio-
late the Act, as our collea
gue proposes, would create the 
following anomaly: The Re
spondent™s employees had a 
right protected by Section 7 to extend their picketing to 

the main gate if the reserve gate system was tainted, but 
the Respondent could, through threats, lawfully attempt 
to prevent the employees™ bargaining agent from gather-

ing information vital to ascertaining whether the employ-
ees™ may exercise that Secti
on 7 right.  We decline to 
join our colleague in reading the Act in such an incon-
gruous way. 
3. The Respondent has excepted to the judge™s finding 
that the Respondent violated
 Section 8(a)(5) by unilater-
ally changing its disciplinary system from one based on 
oral reprimands to one using written warnings.  Contrary 
to our dissenting colleague, we agree with the judge™s 

analysis and conclusion.   
On July 13, 1995, a day after the Union won the elec-
tion, the Respondent™s superintendent, Kenneth Johnson, 
began issuing written warnings, placing them in an em-
ployee™s personnel file, and giving a copy of the warning 
to the disciplined employee.  Prior to the election, the 

Respondent gave warnings orally.  The Respondent ad-
mitted that this change was based on its attorney™s advice 
ﬁto document everything that
 happened, because there 
would probably be an unfair labor practice filed.ﬂ
13   As the judge recognized, th
e Board has held that ﬁin 
order for a statutory bargaining obligation to arise with 
respect to a particular change unilaterally implemented 
by an employer, such change
 must be a ‚material, sub-
stantial, and a significant™ 
one affecting the terms and 
conditions of employment of bargaining unit employ-
ees.ﬂ  Millard Processing Services
, 310 NLRB 421, 425 
(1993) (citation omitted).  In finding that the Respon-
dent™s formalization of its disciplinary procedure consti-
tuted such a change, the judge relied on 
Garney Morris, Inc.,
 313 NLRB 101, 119Œ120 (1993), enfd. mem. 47 
F.3d 1161 (3d Cir. 1995).  In that case, the Board found 
that a respondent violated Section 8(a)(5) when it 

unilaterally implemented a new, more detailed 
disciplinary warning form.  The judge reasoned that if a 
 form to a more 
change from a simple warning
                                                          
 a simple warning form to a more complicated one consti-
tuted a ﬁmaterial, substantial, and significantﬂ change in 
working conditions, then, a fortiori, such a change oc-
curred when the Respondent switched from oral to writ-
ten warnings.  Further, the judge stated that written warn-
ings have a ﬁgreater permanence than evanescent 
speech.ﬂ  
13 The judge found that except fo
r placing the disciplinary message 
in written form the Respondent did 
not impose greater punishment for a 
particular infraction after the el
ection than it had imposed before. 
Support for the judge™s analysis can be found in the 
strikingly similar case of 
Amoco Chemicals Corp
., 211 
NLRB 618 (1974), enfd. in relevant part 529 F.2d 427 
(5th Cir. 1976).  In 
Amoco
, the respondent, shortly after a 
representation election, unilaterally changed from an oral 

warning system to a written warning system.  The Board, 
in finding that the change 
significantly affected working 
conditions, explained, ﬁWritten warnings are more for-
mal and tend to become a permanent part of an em-
ployee™s personnel file.ﬂ  Id. at 618 fn. 2.
14  The court of 
appeals agreed with the Board,
 stating that under the new 
system of written warnings ﬁthe employer™s complaints 

tended to become a permanent part of an employee™s 
personnel file which could affect his future job security.ﬂ  

529 F.2d at 431.  See 
also
 Migali Industries
, 285 NLRB 
820, 821 (1987) (finding that the respondent violated 

Sec. 8(a)(5) by unilaterally changing from oral to written 
warnings for absenteeism and 
tardiness, even though no 
discipline issued pursuant to changed procedure). 
Here, as in 
Amoco
, the Respondent unilaterally 
changed from an oral warnin
g system to a more formal 
written warning system.  Here, too, as in 
Amoco
, under 
the new system, the written warning is retained in the 
employee™s personnel file and could affect his job secu-
rity.  Further, it is immaterial, as it was in 
Amoco
 and 
Migali
, that, as part of the change from an oral to a writ-
ten system, the Respondent did not impose discipline 
more harshly.  Therefore, 
we conclude, in agreement 
with the judge, that under 
established Board precedent 
the Respondent violated Section 8(a)(5) by its unilateral 
formalization of its disciplinary procedure.    
The cases relied on by the dissent are distinguishable 
on their facts.  In 
Allied Mechanical Services
, 320 NLRB 
32 (1995), enfd. 113 F.3d 623 (6th Cir. 1997), the Board 

found that the respondent had merely clarified, not 
changed, its existing policy on overtime pay.  Here, by 
contrast, it is clear that a change in policy occurred; the 
issue presented is whether the change was ﬁmaterial, 
substantial, and significant,ﬂ a question not addressed in 
Allied Mechanical.   Champion Parts Rebuilders v. NLRB
, 717 F.2d 845, 
853Œ855 (3d Cir. 1983), merely involved a change in 
                                                          
 14 There was no finding by the Board that the respondent imposed 
discipline more harshly. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 416company procedures for photocopying doctors™ excuses.  
There was no evidence that th
e change adversely affected the employees™ ability to make the copies and collect the 
wages they were due.  Therefore, the court concluded 
that the change had only a minimal effect on the employ-
ees™ terms and conditions of employment.  Here, how-
ever, the Respondent™s change from oral to written warn-

ings could adversely affect employee job security be-
cause the warning notices were
 to be placed in an em-
ployee™s personnel file. 
Finally, in 
Rust Craft Broadcasting of New York
, 225 
NLRB 327 (1976), the company substituted timeclocks 
for manual notations to record worktime, and in 
Litton 
Systems
, 300 NLRB 324, 331Œ332 (1990), enfd. 949 
F.2d 249 (8th Cir. 1991), th
e company installed a central 
clock and buzzer system to signify the beginning and 
ending of breaks.  In these cases, the changes did not 
have any meaningful effect on the employees™ terms and 
conditions of employment because employers simply 
chose more efficient and dependable methods of enforc-
ing existing workplace rules.15  By contrast, as discussed 
above, the Respondent™s change did have a significant 
impact on employees™ workin
g conditions because disci-
pline was now more formal 
and permanent with a likely 
affect on job security.  
Accordingly, for all these reasons, we adopt the 
judge™s finding that the Re
spondent violated Section 
8(a)(5) and (1) of the Act by unilaterally changing its 

disciplinary system from one involving oral reprimands 
to one using written warnings.       
4. The Respondent has excepted to the judge™s finding 
that the Respondent violated
 Section 8(a)(1) by creating 
the impression of surveillance.  Contrary to our dissent-
ing colleague, we adopt the judge™s finding. 
In July 1995, Superintendent Johnson and employee 
Carey Wyatt were discussing the Union.  Wyatt™s cred-
ited, uncontradicted testimony was that Johnson ﬁtold me 
to watch my back, to watch it close, that they will be out 
to get me.ﬂ  The judge fou
nd that Johnson™s statement 
would reasonably create the 
impression that employees™ 
union activities were under surveillance.      
Our dissenting colleague asserts that Johnson™s state-
ment cannot be treated as creating the impression of sur-

veillance.  He relies on 
Rock-Tenn Co.
, 315 NLRB 670, 
683 (1994), enfd. 69 F.3d 803 (7th Cir. 1995).  In 
Rock-
Tenn, the Board found a respond
ent™s statement that it 
                                                          
 15 Similarly, in 
Goren Printing Co., 280 NLRB 1120 (1986), cited 
by the dissent, the employer simply
 replaced its existing rule, requiring 
employees orally to inform a supervisor if they were leaving work 
early, with a policy that employees 
provide a supervisor with a written 
note.  Such a change had an ﬁinconsequential impactﬂ on the employ-
ees.  Id. at 1120. 
was ﬁtired of [a union officer] misleading the people and 
that she had to stop it or further action would be takenﬂ 
was a threat of future action, but did not create the im-
pression of surveillance.   
We do not agree that the Board™s reasoning in 
Rock-
Tenn compels dismissing the creation of surveillance 
allegation in this case.  In 
Rock-Tenn, the respondent 
stated to the local union president that it would take fu-
ture action if conduct that o
ccurred in the past were re-
peated.  The respondent™s employees knew that the re-
spondent™s knowledge of the past conduct was not ac-
quired through surveillance.  Thus, employees could not 
reasonably believe the respondent had surreptitiously 
observed past activity, and the reference to the future 
obviously referred to unspecified discipline for similar 
conduct rather than implying surveillance.  Given the 
context, there was no implication in the statement that 
employees™ protected activity would be monitored. 
In the instant case, Johnson ended a conversation about 
the Union by telling Wyatt to ﬁwatch [your] back.ﬂ  
Given the context in which the statement was made, we 

find that a clear implication 
of Johnson™s remark was that 
the Respondent would be monitoring Wyatt to see 
whether his union activity continued.  If so, ﬁtheyﬂ would 
ﬁgetﬂ him.  In 
Rock-Tenn, as explained above, the record 
as a whole clearly disarmed 
what might otherwise have 
been a statement creating the impression of surveillance.  

In contrast, the record here supplies no basis for finding 
that Wyatt could not reasonably believe that Johnson™s 
statement implied future monitoring of union activity. 
Our colleague suggests that a statement cannot create 
an impression of surveillance when the statement refers 
only to future employer conduct.  We can discern no 
logical reason why only statem
ents implying that surveil-
lance has already occurred can be found to create the 
impression of surveillance.  Further, such a position is 
contrary to Board law.  See 
Florida Coca-Cola Bottling 
Co., 321 NLRB 21, 22Œ23 (1996), in which the Board 
found that a statement expres
sing an intention to monitor 
union activity created the impression of surveillance. 
AMENDED CONCLUSIONS OF LAW 
Substitute the following for Conclusion of Law 3. 
ﬁ3.  The Respondent violated
 the Act by the following 
conduct: By creating the impression that employees™ 
union activities were under surveillance, as alleged in 
paragraph 7(a) of the complaint; by threatening employ-
ees with closure of the fac
ility, as alleged in paragraph 
8(c) of the complaint; by threatening to cause the arrest 
of a union official if he engaged in union or protected 
concerted activities on the Alabama State Docks, as al-
leged in paragraph 8(d) of the complaint; by suspending 
employees Leon Autry, Donald Burrell, and Larry Scott 
 GOLDEN STEVEDORING CO. 417on July 20, 1995, insofar as the suspension extended be-
yond that date, and by issuing to them ﬁfinal warningﬂ 
letters as alleged in paragraph 9 of the complaint; by re-
fusing to reinstate economic striker Donald Burrell in the 
absence of a legitimate and 
substantial business justifica-
tion; and by unilaterally changing its disciplinary system 
from one predominantly involving oral reprimands to 

one using written warnings, without notifying the Union 
of the change and affording it the opportunity to bargain, 
as alleged in paragraph 23 of the complaint.ﬂ 
ORDER The National Labor Relations Board orders that the 
Respondent, Golden Stevedoring Co., Inc., Mobile, Ala-
bama, its officers, agents, successors, and assigns, shall  
1. Cease and desist from 
(a) Threatening employees with plant closure if they 
select the Union to represent them or engage in other 
protected concerted activities. 
(b) Threatening to cause the 
arrest of union officials 
because they engage in union or other protected con-

certed activities on the Alabama State Docks. 
(c) Warning and suspending its employees because 
they engaged in union or other protected concerted ac-

tivities. 
(d) Failing and refusing to reinstate economic strikers 
in the absence of a legitimate and substantial business 

justification.  
(e) Creating an unlawful impression of surveillance of 
employees engaging in union or other protected con-

certed activities. 
(f) Unilaterally changing its disciplinary system from 
one based on oral reprimands to one using written warn-

ings, or unilaterally changing any other term or condition 
of employment affecting bargaining unit employees and 
involving a mandatory subject of collective bargaining, 
without first giving notice to the Union of the proposed 
change and affording the Union the opportunity to bar-
gain about it. 
(g) In any like or related manner interfering with, re-
straining, or coercing employees
 in the exercise of rights 
guaranteed by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful disciplinary 
warnings it issued to Leon Autry, Donald Burrell, and 
Larry Scott on July 20, 1995, and, within 3 days thereaf-
ter, notify the employees in writing that this has been 
done and that the warnings will not be used against them 
in any way. 
(b) Make Leon Autry, Donald Burrell, and Larry Scott 
whole, with interest, for any loss of earnings or other bene-
fits suffered as a result of their unlawful suspensions from 
work on July 21, 1995, with interest as prescribed in 
New 
Horizons for the Retarded
, 283 NLRB 1173 (1987). 
(c) Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful suspensions, 
and, within 3 days thereaft
er, notify the employees in 
writing that this has been done and that the suspensions 
will not be used against them in any way. 
(d) Within 14 days from the date of this Order, offer 
Donald Burrell full reinstatement to his former job or, if 
that job no longer exists, to a substantially equivalent 
position, without prejudice to his seniority or any other 
rights or privileges previously enjoyed. 
(e) Make Donald Burrell whole for any loss of earn-
ings and other benefits suffered as a result of the unlaw-

ful refusal to reinstate him on January 21, 1997.  Back-
pay shall be computed in accordance with 
F. W. Wool-worth Co.
, 90 NLRB 289 (1950), with interest as pre-
scribed in 
New Horizons for the Retarded
, supra. 
(f) Within 14 days from the date of this Order, remove 
from its files any reference 
to the unlawful refusal to 
reinstate Donald Burrell and, within 3 days thereafter, 

notify him in writing that this has been done and that the 
refusal to reinstate him will not be used against them in 

any way. 
(g) Within 14 days from the date of this Order, rescind 
the written warning disciplinary procedure it imple-
mented after employees select
ed the Union on July 12, 
1995, and reinstate the oral reprimand procedure previ-
ously in effect. 
(h) Within 14 days from the date of this Order, or such 
additional time as the Regional Director may allow for 

good cause shown, remove from its files all written 
warnings it issued using the disciplinary procedure it 
instituted after July 12, 1995, and, within 3 days thereaf-
ter, notify employees in writing that this has been done 
and that the warnings will not be used against them in 
any way.    
(i) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 
electronic copy of such records if stored in electronic 
form, necessary to analyze the amount of backpay due 
under the terms of this Order
. (j) Within 14 days after service by the Region, post at 
its facility in Mobile, Alabama, copies of the attached 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 418notice marked ﬁAppendix.ﬂ
16  Copies of the notice, on 
forms provided by the Regional Director for Region 15, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-

tomarily posted.  Reasonable steps shall be taken by the 

Respondent to ensure that th
e notices are not altered, 
defaced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility 
involved in these proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 

to all current employees and former employees employed 
by the Respondent at any time since July 12, 1995. 
(k) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
 CHAIRMAN HURTGEN, dissenting in part. 
I disagree with my colleagues in four respects. 
1. I disagree with my coll
eagues that the Respondent 
violated Section 8(a)(5) by unilaterally changing its dis-
ciplinary policy from a system 
of oral reprimands to a 
system of written warnings.  Contrary to the complaint™s 
allegations, the judge found that the Respondent did not 
tighten or significantly change, the enforcement of the 
rules.  Indeed, the judge found that the Respondent did 

not issue any discipline for infractions that it previously 
would have ignored or handled without discipline.  My 
colleagues do not disturb these factual findings. 
The Board has long held that a unilateral change in a 
mandatory subject of bargaining is unlawful only if it is 
ﬁmaterial, substantial, and significant.ﬂ  
Alamo Cement
 Co.,
 281 NLRB 737, 738 (1986).  Consistent with this 
approach, the Board, in 
Goren Printing Co.,
 280 NLRB 
1120 (1986), found lawful an employer™s unilaterally im-
posed requirement that employees provide a note, rather 
than an oral report, if the 
employee needed to leave work 
early.  The Board reasoned that the employer did not 
change its rules but rather in
stituted a more ﬁdependableﬂ 
method of enforcing its rules.  Likewise, in 
Rust Craft 
Broadcasting of New York,
 225 NLRB 327 (1976), the 
employer installed timeclocks 
to replace printed cards that 
employees manually printed to record their time at work.  
The Board found that the employer did not violate the Act 
                                                          
                                                           
16 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
by ﬁunilaterally initiating a more dependable method of 
enforcing its longstanding rule that employees record their 
time ‚in and out.™ﬂ  Id. at 327. 
Similarly, the Respondent did not in any way change 
its policy concerning what conduct would be subject to 

discipline or what level of discipline would be applica-
ble.  Rather, the Respondent simply implemented a more 
dependable method of memorializing its disciplinary 
practices by writing down the di
scipline.  Such a change 
does not rise to the level of a material, substantial, and 
significant change.  See also 
Champion Parts Rebuilders 
v. NLRB, 717 F.2d 845 (3d Cir. 1983) (company™s 
change in practice for empl
oyees™ copying doctors ex-cuses by no longer routing them through union steward 

not unlawful); 
Allied Mechanical Services
, 320 NLRB 32 
(1995), enfd. 113 F.3d 623 (6th Cir. 1997) (clarification 
of existing overtime pay policy consistent with policy in 
employee handbook); and 
Litton Systems,
 300 NLRB 
324, 331Œ332 (1990), enfd. 949 F.2d 249 (8th Cir. 1991) 
(installation of a central clock and buzzer system to sig-
nify the beginning and ending of breaks). 
My colleagues speculate that
 the Respondent™s change 
from oral to written warnings ﬁcould adversely affect 
employee job securityﬂ becaus
e such warnings were to 
be placed in the personnel files, and the ﬁmore formalﬂ 
discipline is ﬁlikelyﬂ to affect job security.  However, 
this speculation is contrary to the judge™s finding that the 
Respondent did not increase the disciplinary penalties or 
expand the range of conduct su
bject to discipline.  More-
over, 
Garney Morris, Inc.,
1 relied on by my colleagues, 
is distinguishable because th
ere, the employer added to 
the range of conduct for which discipline could be im-
posed by adding ﬁmuch moreﬂ detail to its disciplinary 
form and changing its disciplinary procedure. 
2. I also disagree with my colleagues™ adoption of the 
judge™s finding that the Re
spondent violated Section 
8(a)(1) by creating the impression of surveillance, and 
therefore, I also disagree wi
th their modification of the 
judge™s recommended Order based on this finding.  The 
complaint alleges that in July 1995 Kenneth Wayne 
Johnson, the Respondent™s su
perintendent, ﬁcreated an 
impression among its employees that their union activi-
ties were under surveillance.ﬂ  The judge credited em-
ployee Carey Wyatt™s testimony that, in a discussion 
about the Union, Johnson told 
him to ﬁwatch my back, to 
watch it close, that they will be out to get me.ﬂ  The 
judge found that this comment constituted an unlawful 

impression of surveillance.  I find, however, that this 
 1 313 NLRB 101, 119Œ120 (1993), enfd. mem. 47 F.3d 1161 (3d Cir. 
1995).  
 GOLDEN STEVEDORING CO. 419comment did not reasonably convey the impression that 
the Respondent had engaged in surveillance.   
In my view, the statement was 
at most, a threat that, in 
the future, someone would ﬁgetﬂ Wyatt because of his 
union activity.  It was not a statement that, in the past, Re-
spondent had surreptitiously spied on his union activity. 
Accordingly, I would dismiss this allegation.  Had the 
complaint alleged that the statement constituted an 

unlawful threat, I might well find it a violation of Section 
8(a)(1).  See 
Rock-Tenn Co.,
 315 NLRB 670, 683 (1994), 
enfd. 69 F.3d 803 (7th Cir. 1995) (statement constituted 
threat but was alleged as impression of surveillance and 
therefore could not be foun
d). Contrary to my col-
leagues™ assertion, I note that Johnson™s statement does 

not constitute a threat of future surveillance.  At most, it 
constitutes a threat of future retaliation.  Further, even if 
it were a threat of future surveillance, that is not the same 
as the creation of an impressi
on of surveillance.  In this 
latter regard, and contrary to my colleagues, the conduct 
in 
Florida Coca-Cola Bottling Co
., 321 NLRB 21, 22Œ23 
(1996), was 
not found to create an impression of surveil-
lance.  It was found to constitute a threat of surveillance.  
See Conclusion of 
Law 3(b), above. 
3. I also find that the Respondent did not unlawfully 
threaten to arrest Union Organizer George Bru.  The evi-

dence reflects that, on February 1, 1996, Bru entered the 
State docks where the Respondent and other companies 
perform work, and he watched outside a gate to deter-
mine whether the Respondent™s employees were using it 
to enter the worksite.  The next day, the Respondent sent 

Bru a letter warning that he had no legitimate business on 
the leased property and warn
ing that his entry without 
the Respondent™s written permission constituted trespass.   
Bru entered the worksite again a few weeks later and the 
Respondent sent him a letter st
ating that further trespass 
would result in his arrest.  Bru is a union agent, not an 
employee.  There is no evid
ence that any of the Respon-
dent™s employees knew about the threat. 
I disagree with the finding of a violation.  The question 
is whether the Respondent™s threat to arrest Bru chilled 
the Section 7 rights of the Respondent™s employees.  It is 
clear that the threat was not made to an employee, and 
that no employee learned of th
e threat.  Accordingly, I find that the Respondent™s employees™ Section 7 rights 
were not chilled by the threat.  See 
Pacific Dry Dock Co., 
303 NLRB 569, 571 (1991) (employee rights not chilled 

because employee did not know about threat to arrest 
former employee who entered property to act as a union 
observer in election). 
Contrary to the judge™s conclusion, the Board™s law on 
this issue has not changed, and his reliance on 
Mr. Z™s 
Food Mart, 
325 NLRB 871 fn. 2, 882Œ884 (1998), and 
Indio Grocer Outlet
, 323 NLRB 1138 (1997), is mis-
placed.  Unlike those cases, 
there is a specific fact-
finding here that the Respondent™s communication (set 
forth in a letter to a union representative) was not 
brought to the attention of any employee.   
My colleagues rely on 
BE & K Construction,
2 a case in 
which I did not participate.  Contrary to my colleagues, I 
do not find it ﬁcurious and myopicﬂ that the Board should 
accept the Supreme Court™
s clear holding in 
Lechmere3 that ﬁ[b]y its plain terms . 
. . the NLRA confers rights 
only on employees, not on unions or their nonemployee 

organizers.ﬂ  Accord: 
Food & Commercial Workers Lo-
cal 880 v. NLRB
, 74 F.3d 292 (D.C. Cir. 1996) (nothing 
in 
Lechmere
 suggests that the right
s of nonemployees are 
enhanced when access to privat
e property is sought by 
nonemployees to communicate 
with the employer™s cus-
tomers).   
Further, 
BE & K
 is distinguishable.  In that case, the 
employer sued the union in re
taliation for the exercise of 
a Section 7 right.  The lawsuit, by its nature, was an open 
and public act.  Therefore, employees would be aware of 
it and would be chilled thereby.  By contrast, the threat 
here was conveyed in a private letter to the union agent.  
The employees were not aware of it.  
4. Finally, I disagree with my colleagues that the Re-
spondent violated Section 8(a)(3) by refusing to reinstate 

Donald Burrell.  The complaint alleges that the Respon-
dent has refused to reinstate him since on or about Janu-
ary 20, 1997.  The facts show 
that Burrell participated in 
a strike ending in November 
1996.  The Board majority 
finds, and I agree, that the strike was an economic rather 
than unfair labor practice strike
.  At the end of the strike, 
Burrell received a copy of a letter sent to strikers by the 

Union™s attorney, notifying them to report back to work.  
Burrell informed G
onzales, the Respondent™s president, 
that he was physically unable to return to work at that 
time because of an injury, but 
that he would like to return 
when physically able.  Gon
zales replied, ﬁOkay.ﬂ  On 
January 9, 1997, Burrell™s doctor gave him a release to 
work on January 20 and Burr
ell informed Gonzales™ sec-
retary and Superintendent Johnson on January 21 that he 
was ready to report to work.  The Respondent did not 
offer to reinstate him at that
 time.  On March 26, 1997, 
the Respondent mailed Burrell a letter directing him to 
report to work, which letter he did not receive. 
An economic striker has the right to be placed on a 
preferential hiring list upon making an unconditional 

offer to return to work.  
Laidlaw Corp.,
 171 NLRB 1366, 
1369Œ1370 (1968), enfd. 414 F.2d 99 (7th Cir. 1969), 
                                                          
 2 329 NLRB 717 (1999), enfd. 246 F.3d 619 (6th Cir. 2001). 
3 Lechmere, Inc. v. NLRB,
 502 U.S. 527 (1992).
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 420cert. denied 397 U.S. 920 (1970).  See also 
NLRB v. Fleetwood Trailer Co.
, 389 U.S. 375, 378 (1967) (eco-
nomic striker who offers unconditionally to return to 
work is entitled to immediate reinstatement unless his 
employer can show a legitimate and substantial business 
justification for refusing to reinstate him).  While on 
strike, a striker remains an ﬁemployeeﬂ because he is an 

ﬁindividual whose work has ceased as a consequence of, 
or in connection with, any current labor dispute or be-
cause of any unfair labor practice.ﬂ  
NLRB v. Mackay 
Radio & Telegraph Co.
, 304 U.S. 333, 345 (1938) (quot-
ing Sec. 2(3) of the Act). 
Based on the above, Burre
ll had a right to reinstate-
ment as of November 1996, when the strike ended.  The 
Respondent offered him reinstatement.  However, 
through no fault of the Respondent, Burrell could not 
accept the offer.  At that poin
t, Burrell was neither a rein-
stated striker nor a striker (f
or the strike was over).  He 
therefore had no striker rights; he had only the right of 
any employee or applicant, i.e., the right not to be dis-
criminated against.  There is no showing that the Re-
spondent discriminatorily refused to take him back.  In-
deed, the Respondent offered him reinstatement on 
March 26.  At most, there was a breach of promise when 
the Respondent failed to honor Gonzales™ ﬁokayﬂ by fail-
ing to reinstate Burrell on January 27.  However, a 
breach of promise is not an unfair labor practice. 
My colleagues say that an employee has a reasonable 
period of time to accept a rein
statement offer.  However, 
the cases that they cite stand only for the proposition that 

a discriminatee
 has a reasonable period of time to accept 
a reinstatement offer.  That 
principle is based on the re-
medial principles of the Act.
  However, the instant case 
does not involve a discriminatee.  Burrell was simply a 
striker who could not accept the reinstatement offer when 
it was made.  The case does not involve a remedy for a 
discrimination. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT threaten employees with plant closure 
if they select International Longshoremen™s Association, 
AFLŒCIO, South Atlantic and Gulf Coast District, or any 
other labor organization, to represent them or engage in 
other protected concerted activities. 
WE WILL NOT threaten to 
cause the arrest of union 
officials because they enga
ged in union or other pro-
tected concerted activities on the Alabama State Docks. 
WE WILL NOT issue warnings to or suspend our em-
ployees because they engage in union activities or other 
protected concerted activities. 
WE WILL NOT fail or refuse to reinstate economic 
strikers in the absence of a legitimate and substantial 

business justification.  
WE WILL NOT create an unlawful impression of sur-
veillance of employees engaging in union or other pro-

tected concerted activities. 
WE WILL NOT unilaterally change our disciplinary 
system from one based on oral reprimands to one using 

written warnings, or unilaterally change any other term 
or condition of employment affecting our employees 
represented by the Union and involving a mandatory 
subject of collective bargaining, without first notifying 
the Union and giving it the opportunity to bargain 
regarding this proposed change as required by the 
National Labor Relatio
ns Act. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-
ful warnings we issued to our employees, Leon Autry, 
Donald Burrell, and Larry Scott, on July 20, 1995, and 
WE WILL, within 3 days thereafter, notify each of them 

in writing that this has been done and that the warnings 
will not be used against them in any way. 
WE WILL make Leon Autry, Donald Burrell, and 
Larry Scott whole, with inte
rest, for any loss of earning 
or other benefits they suffered because we suspended 
them from employment on July 21, 1995. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-
ful suspensions, and, within 
3 days thereafter, notify the 
employees in writing that this has been done and that the 
suspensions will not be used against them in any way. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Donald Burrell full reinstatement to his for-
mer position or, if that job no longer exists, to a substan-
 GOLDEN STEVEDORING CO. 421tially equivalent position, without prejudice to his senior-
ity or any other rights or privileges previously enjoyed. 
WE WILL make Donald Burrell whole for any loss of 
earnings and other benefits he suffered because we re-
fused to reinstate him on January 21, 1997, and thereaf-
ter, less any net interim earnings, plus interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-

ful refusal to reinstate Donald Burrell, and WE WILL, 
within 3 days thereafter, notif
y him in writing that this 
has been done and that the refusal to reinstate him will 
not be used against him in any way. 
WE WILL, within 14 days from the date of the Board™s 
Order, rescind the written wa
rning disciplinary procedure 
we implemented after our employees selected the Union 
on July 12, 1995, and reinstate the oral reprimand proce-
dure previously in effect. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files all written warnings which 

we issued using the disciplinary procedure we instituted 
after our employees selected 
the Union on July 12, 1995, 
and WE WILL, within 3 days thereafter, notify employ-
ees in writing that this has been done and that the warn-
ings will not be used against them in any way. 
GOLDEN STEVEDORING, INC. 
Charles R. Rogers Esq., 
for the General Counsel
. Willis C. Darby Jr., Esq. and Elizabeth D. Rehm, Esq., of Mo-bile, Alabama, fo
r the Respondent. Mary Olsen, Esq., 
of Mobile, Alabama, for the Charging Party.
 DECISION STATEMENT OF THE CASE 
KELTNER W. LOCKE, Administ
rative Law Judge.  In this 
case, the General Counsel (the 
General Counsel or government) 
of the National Labor Relations Bo
ard (the Board) alleges that 
Golden Stevedoring Co., Inc. (the Respondent or Employer) 
violated Section 8(a)(1), (3),
 and (5) of the National Labor 
Relations Act (the Act).  I find that the General Counsel has 
established that Respondent violat
ed Section 8(a)(1) of the Act 
by making certain statements to employees, violated Section 

8(a)(1) and (3) by suspending three employees and issuing 
them warning letters, and by refusing to reinstate an unfair 
labor practice striker, and violated
 Section 8(a)(1), (3), and (5) 
of the Act by unilaterally changing from a policy of issuing oral 

reprimands to issuing written disciplinary warnings without 

notifying the Union and according it an opportunity to bargain 
about the change.  In other respects, I find that the Respondent 
did not violate the 
Act, as alleged. 
Procedural History 
The record establishes, and I find, that the International 
Longshoremen™s Association, AF
LŒCIO, South Atlantic and 
Gulf Coast District (the Char
ging Party or the Union) filed 
charges against the Employer on July 25, 1995 (Case 15ŒCAŒ
13334), August 28, 1995 (Case 15ŒCAŒ13394), December 14, 
1995 (Case 15ŒCAŒ13610), and May 14, 1996 (Cases 15ŒCAŒ
13870 and 15ŒCAŒ13871).
1  On November 30, 1995, the Re-
gional Director of Region 15 of the Board issued the original 
order consolidating cases, conso
lidated complaint and notice of 
hearing in this manner, and ame
nded it four times before hear-
ing.2  The fifth order consolidating cases, fifth consolidated 
complaint and notice of hearing, dated July 11, 1997, will be 

referred to as the ﬁcompl
aintﬂ in this decision. 
I heard this case in Mobile, Alabama, on July 28 through 
August 1, September 22Œ26, and October 1Œ3, 1997.
3  The 
parties filed posthearing briefs
, which I have considered. 
FINDINGS OF FACT 
I.  STATUS OF THE PARTIES 
The complaint alleges, Respond
ent has admitted, and I find 
the following to be true.  At all material times, Respondent, a 

corporation with an office and place of business at Mobile, 
Alabama, has been engaged in the loading, unloading, and stor-
age of cargo from ships and barges; during the 12-month period 
ending October 31, 1995, it pu
rchased and received at this 
facility goods valued in excess of $50,000 directly from points 

outside the State of Alabama.  I conclude that at all times mate-
rial to this case, Respondent ha
s been an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act. 
Although Respondent does not admit that the Charging Party is a labor organization within th
e meaning of Section 2(5) of 
the Act, I find that the evidence
 establishes this fact.  Respon-
dent has admitted the appropriateness of the unit described in 
the complaint, and also has admitted the allegations in com-
plaint paragraph 21, namely, th
at the Board conducted an elec-
tion among Respondent™s employee
s on July 12, 1995, that the 
Charging Party won this election,
 and that on July 21, 1995, the 
Board certified the Union as the exclusive representative of the 
Respondent™s employees in the unit 
described in the complaint.  
In these circumstances, there can be no doubt that the Charging 
Party is a labor organization within the meaning of Section 2(5) 
of the Act.4                                                            
 1 The Charging Party amended certain of these charges before the 
hearing.  The formal documents do not include the charges filed in 
Cases 15ŒCAŒ14186, 15ŒCAŒ14209, and 15ŒCAŒ14314.  However, 
the complaint alleges and the Respondent admits the filing and service 
of these charges. 
2 At hearing, the General Counsel orally amended par. 1(e) of the 
complaint to correct a typographical error in the date.  As amended, the 

complaint alleges that the amende
d charge in Case 15ŒCAŒ13610 was 
filed on February 22, 1996 (rather than 1995), and served on February 

23, 1996.  (Tr. 41.)  The General C
ounsel also amended par. 17 of the 
complaint orally, at the hearing, to allege that James Lambert was re-
fused reinstatement on December 10, 1996, rather than December 10, 

1997.  (Tr. 42.) 
3 I order the transcript of the h
earing corrected in accordance with ﬁAppendix Bﬂ to this decision.  Additionally, numerous references in 
the transcript to ﬁGonzalezﬂ should be
 corrected to ﬁGonzales.ﬂ  Refer-
ences to ﬁHEARING OFFICERﬂ signify the administrative law judge. 
4 Additionally I find that at all times material to this case since July 
12, 1995, based on Sec. 9(a) of the Act, the Union has been the collec-
tive-bargaining representative of the Respondent™s employees in the 
unit described in the complaint. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 422The complaint alleges and Respondent has admitted that Ed-
gard H. Gonzales,
5 Kenneth Wayne Johnson, Vandon Scott 
Johnson, and Ken Wear are its supervisors within the meaning of Section 2(11) of the Act and its agents within the meaning of 
Section 2(13) of the Act.  I so find. 
II.  THE ALLEGED UNFAIR LABOR PRACTICE 
The events in this case concern a union organizing campaign 
culminating in a Board-conducted election on July 12, 1995, 
which the Union won, and a st
rike from January 29 to Novem-
ber 11, 1996.  I will discuss the unfair labor practice allegations 
in chronological order. 
A. June 15, 1995ŒAlleged 8(a)(1) Statement 
Complaint paragraph 8(a) alleges that about June 15, 1995, at 
Respondent™s facility, Respondent™s president, Edgard H. Gonza-
les, ﬁby telling employees that Respondent did not have any 
money, would not give employee
s a raise, would never sign a 
contract and, if employees wanted to make more money, they 
should go work for a different em
ployer, informed its employees 
that it would be futile for them to select the Union as their bar-

gaining representative.ﬂ  (GC Exh. 1(bbb).)  Respondent™s An-
swer moved to strike this allegation on the basis that the state-
ment in question was protected by Section 8(c) of the Act.
.6  I 
have enied the motion to strike. 
At hearing, Carey Wyatt testified that on June 15, 1995, he 
met with Gonzales in a confer
ence room at the Respondent™s 
facility, and that no one else was present.  At that time, Wyatt 
was an employee of the Responde
nt.  On direct examination by 
the General Counsel, Wyatt testified as follows: 
 Q. What was said at this meeting? 
A. He set about telling me there was no way that a Un-
ion was going to come in, that he had no money and he 
had a yellow legal pad that he was writing on, writing 
numbers down, showing the cause and effect of what a 
Union causing him to give more
 money and more benefits 
and stuff, he was writing all this down and showing me 
that, you know, there™s just no 
way that this can be done.  
He says, I do not have the money, I will shut my doors be-

fore I pay this.  [Tr. 535Œ536.] 
 It is necessary to consider everything which Gonzales re-
portedly said to determine whether the message was, as alleged 
in the complaint, ﬁthat it would be futile for them to select the 
Union as their bargaining representative.ﬂ  Wyatt™s testimony 
on cross-examination provides a more complete account: 
 Q.  Tell me what Mr. Gonzales said about the bank-
ruptcy. 
                                                          
                                                           
5 The correct spelling of ﬁGonzalesﬂ e
nds in an ﬁs,ﬂ as shown in the 
complaint, rather than a ﬁz.ﬂ  (Tr.
 48.)  However, certain documents, 
including some letters sent by Gon
zales, spell his name ﬁGonzalez.ﬂ  
(See, e.g., GC Exhs. 9 and 10.) 
6 Sec. 8(c) of the Act states: ﬁThe expressing of any views, argu-
ment, or opinion, or the disseminati
on thereof, whether in written, 
printed, graphic, or visual form, shall not constitute or be evidence of 
an unfair labor practice under any of the provisions of this Act, if such 
expression contains no threat of reprisal
 or force or promise of benefit.ﬂ  
29 U.S.C. § 158(c). 
A.  He said that if we persisted in pushing him to do 
the things that the labor would want him to do, as far as 
money and insurance and vacation 
and all that stuff, that it 
would drive him to bankruptcy.  He would have to shut his 
doors. I asked him at that time if other companies could do it, 
why can™t he. 
Q.  And what was his response? 
A.  He said that he had to lower his prices to be able to 
maintain the clientele that he 
does. Therefore, he could not 
afford to pay us what we was asking.  [Tr. 572.] 
 Later in the cross-examination, Wyatt described how Gonza-
les added up the expenses he believed his company would incur 
if it agreed to the Union™s bargaining demands: 
 We talked about, like I said, he drawn on a yellow le-
gal pad, you know, what he felt it would cost him to, you 
know, provide better insurance,
 what it would cost for va-
cation for every one of his employees, what it would cost, 
you know, to get better life 
insurance and holiday pay and 
so forth and so on like this, and come up with a huge fig-
ure down at the bottom and circled the figure
 and basi-
cally told me that this is what it™s going to cost me and I 

just do not have it, you know, I™m going to go bankrupt if 

I™m forced to pay this, so th
erefore, I™m never going to pay 
it, you know.  [Tr. 572Œ573;
 emphasis added.] 
 Gonzales testified that Wyatt requested this meeting.  Al-
though Gonzales stated that the meeting took place in the con-
ference room at Respondent™s facility, his testimony contra-
dicted Wyatt™s in most other respects: 
 A.  Well, it was a relative 
short conversation.  I didn™t 
know what he wanted, and I ju
st asked him about his kids, family, you know, general ques
tions or conversation.  And 
at some point, he started talk
ing to me about the union.  
He say that really not him or the rest of the guys working 

in the company wanted to bring the union in. 
Then I said, But you all are doing it.  Then he say, Yes, 
but we can solve this, you know.  We don™t need to get to 
extremes.  If you™ll get me a raise, I can stop this. 
Q.  What was your response? 
A.  I told him it was illegal for me to even discuss with 
him that. Q.  Anything else? 
A.  That™s pretty much the end of the conversation. 
Q.  During the conversation, did you fill out a note pad 
and show it to him? 
A.  I don™t think I did.  [Tr. 2459Œ2460.] 
 Based in part on my observations of the witnesses, I credit 
Gonzales rather than Wyatt.
7  Having determined that Gonzales 
 7 In addition to my observations of
 the demeanor of the witnesses, 
there is another reason I am reluctan
t to credit Wyatt.  The complaint 
alleges that Wyatt™s meeting with
 Gonzales took place on June 15, 
1995, which is almost 1 month before the election.  It does not allege 
that Gonzales had a similar meetin
g with any other employee on or 
around that time.  Why would Gonzales single out Wyatt? 
 GOLDEN STEVEDORING CO. 423did not make the statements attr
ibuted to him, I recommend that 
the allegation in paragraph 8(a) be dismissed. 
B. July 11, 1995ŠAlleged 8(a)(1) Statement 
Complaint paragraph 8(b) alleges that the Respondent, 
through its president, Edgard 
Gonzales, ﬁby te
lling employees 
that he did not like the union; if it was within his power, the 
employees would not get a union; and that he would not sign a 
contract with the Union; informed its employees that it would 
be futile for them to select the Union as their bargaining repre-
sentative.ﬂ  (GC Exh. 1(bbb).) 
 Respondent™s answer moved to 
strike this allegation on the basis that the alleged statement was 
protected by Section 8(c) of the Act.  I denied that motion. 
The day before the Board-conducted election, according to 
Donald Burrell, who was then employed by Respondent, he 
was leaving a vessel and saw ﬁMr.
 Gonzales and his wife were 
sitting in his car at the bottom of the gang ramp.ﬂ  Burrell testi-
fied that Gonzales motione
d for him to come over: 
 A.  I went to his car, and he said he wanted to talk to 
me about my vote tomorrow.  And if I™m not mistaken, he 
said, How was you going to vote tomorrow?  And I told 
him right now I was undecided.  I didn™t know how I was 
going to vote.  AndŠ 
Q.  What was said then? 
A.  Say that again now? 
Q.  What was said after that? 
A.  All right.  After that was said, he told me that, if 
you decide to go with the Union, that he would never sign 
a contract with the Union as long as he™s been there.  He™s 
been there 16 years and they have tried it before.  They 
didn™t get it, and he would not
 sign a contract with them 
now. Q.  Okay.  What wa
s said after that? 
A.  All right.  After that 
was said, he asked me have I 
ever had any dealings with th
e Union before.  And I told 
him, no I never had any dealings with the Union before.  I 
said, My daddy was in a union once before, and that union 
got busted up. 
And he told me, he said, You see.  That™s what the Un-
ion gets you.  It loses your j
obs.  It takes your jobs away 
from you. 
Q.  Okay.  What wa
s said after that? 
A.  Okay.  After that, he to
ld me thatŠthere was a guy 
on the dock at the time.  I don™t know who he was.  He 
called him over to the car and told him, he said, I™m 
through telling Mr. Burrell here what the Union will do for 
you.  He said, What the Union going to do for you is take 
your job. 
                                                                                            
 If Gonzales had known that Wyatt supported the Union, such 
knowledge might explain the meeting 
and the comments attributed to 
him by Wyatt.  Stated another way,
 Gonzales might have chosen to 
express his opinion about the Union to someone he knew supported it.  
However, the record does not estab
lish that Gonzales had knowledge of 
any employee™s union activities, let al
one Wyatt™s, on J
une 15, 1995.  
To the contrary, Wyatt stated in hi
s pretrial affidavit, ﬁTo my knowl-
edge, prior to about 3 days before 
the election, Edgard [Gonzales] had 
no concrete knowledge about who wa
s a union supporter.ﬂ (R. Exh. 
19.) 
You™re not going to work as much as you canŠwill 
now.  That when you decide to vote Union, you™re not go-
ing to have a job. 
Q.  And who was it that was saying that? 
A.  Some guy that Mr. Gonzales knew.  I didn™t know 
him.  [Tr. 965Œ966.] 
 Although Burrell testified that Gonzales™ wife was in the car 
at the time of this conversat
ion, she did not corroborate Burrell™s testimony.  However, 
her testimony does not consti-
tute an absolute denial that su
ch a meeting took place, because 
she was responding to a question, ﬁDo you recall any occasion 
when Mr. Gonzales had a conversation with Mr. Burrell 
at night when you were on the wharf?ﬂ  (Tr. 2398, Emphasis 
added.)  Thus, her testimony do
es not exclude the possibility 
that Gonzales had such a conversation with Burrell during the 
day. 
It appears that Respondent™s c
ounsel believed that Burrell 
testified that his conversation at Gonzales™ car took place at 
night.  Thus, to refute Burrell,
 he introduced a timesheet show-ing that Burrell got off work at noon on July 11, 1995.  (R. Exh. 
91.) However, Burrell did not testify that the conversation took 
place at night.  He testified, 
ﬁIt was about 11:00ﬂ but did not 
specify whether before noon or midnight.  (Tr. 965.)   
Nonetheless, and even though G
onzales and his wife did not 
squarely deny the allegation, I do not credit Burrell.  He pref-
aced his testimony with ﬁif I™m not mistaken . . . . That, in it-
self, does not inspire confidence in the testimony.  Moreover, 
based on the demeanor of the witnesses, I do not find Burrell to be particularly reliable. 
I find that the government has failed to establish this allega-
tion, and recommend that
 it be dismissed. 
C. July 13, 1995ŠAlleged Unilateral Change 
 in Disciplinary Policy 
Paragraph 23 of the complaint alleges that about July 13, 
1995, Respondent instituted a new 
disciplinary policy for safety 
violations, tardiness and work violations, which included issu-
ance of written warnings, suspensions, and terminations for 
violations of this policy.  Para
graph 25 of the complaint, admit-
ted by Respondent, alleges that
 these matters are mandatory 
subjects of bargaining.  Complaint paragraph 26 alleges that 
Respondent made the alleged ch
anges without giving the Union 
prior notice and an opportunity to bargain about them, and 
paragraph 29 alleges that these ac
tions violated Section 8(a)(1) 
and (5) of the Act.  Respondent™s
 answer denied the allegations 
in all these complaint paragraphs except paragraph 25. 
The allegations concerning uni
lateral changes in rule en-
forcement become easier to evaluate if divided into the follow-
ing categories:  (1) change from a system of oral reprimands to 
written warnings; (2) change in enforcement of safety rules; 
and (3) change in enforcement of attendance rules. 
1. Change from oral to written discipline 
Respondent™s superintendent, Kenneth Johnson, admitted 
that after the election, he began issuing written warnings, which 
he had not done before.  He made this change because the Re-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 424spondent™s attorney told him to do so.
8  Johnson credibly testi-
fied that the company lawyer told him ﬁto document everything 
that happened, because there would probably be an unfair labor 
practice filed.ﬂ  (Tr. 2006.) 
Respondent™s president, Gonzales, also acknowledged this 
change, which he called a ﬁformalization.ﬂ  He testified that 
before the election Respondent had 
a ﬁcustomﬂ that most of the warnings were given orally, but 
that after the election, ﬁWe put 
more attention of putting everything in writing when the need 
for that was there.ﬂ  At the same time, he denied that the admin-
istering of discipline had intensified.  (Tr. 53Œ54.) 
There is a greater conflict in the evidence regarding whether 
the Respondent actually got toughe
r in imposing discipline, or 
issued warnings where no discipline would have been given 
before.  I find that a preponderance of the evidence does not 
establish that Respondent issued
 discipline for infractions it 
previously would have ignored 
or handled without discipline. 
2. Safety rules 
The record clearly 
fails to establish that the Respondent 
tightened its enforcement of safety rules in response to the Un-
ion™s organizing effort.  To the contrary, the motivating factor 
appears to be periodic inspections by the Occupational Safety 
and Health Administration, and a 1994 inspection in particular.  
Thus, to the extent that Respondent made a change in how 
strictly it enforced safety rules, that change took place well 
before the union organizing drive. 
In reaching this conclusion, I 
particularly rely on the testi-
mony of John Todd, which I credit.
9  Todd began work with 
Respondent in about 1992.  Although 
at the time of the hearing, 
Todd held the position of mechanic, he began work for Re-
spondent as a laborer.  On dire
ct examination, Todd testified 
that after a 1994 inspection by the Occupational Safety and 
Health Administration, the Respondent toughened its enforce-
ment of safety standards: 
 Q.  BY MR. DARBY:  What happened with respect to 
safety after the OSHA inspection in 1994? 
                                                          
                                                           
8 As a witness, Kenneth Johnson wa
s somewhat laconic, but very be-
lievable, called by the General Counsel, he testified as follows: 
Q. Before the Union election in 1995, July of 1995, isn™t it true that 
it was rarely any written warnings given out? 
A. I never did see a need to do that. 
Q. But it™s true? 
A. I alwaysŠYes, it™s true.  I never 
did give any out.  I always used 
verbal. 
Q. Okay.  So you never gave any? 
A. No. 
Q. Now after the election, that changed didn™t it? 
A. Yes. 
Q. Who made the decision to change that? 
A. Mr. Darby told me that, to write down everything that happened. 
Q. Is that what you did? 
A. That™s what I did.   [Tr. 122Œ123.] 
9 I observed Todd™s demeanor as he 
testified.  He impressed me as 
being a reliable witness.  It may be noted that the week before Todd 
testified, the Respondent had susp
ended him for an unauthorized ab-
sence from work.  (Tr. 2023.)  Therefore, it does not appear that Todd 
was in any special position of favor 
with the Company or the recipient 
of preferred treatment. 
A.  It became very strict, very rigid. 
Q.  All right.  And who partic
ipated in making it strict? 
A.  Edgard Gonzales. 
Q.  Who else? 
A.  Kenny Johnson.  They enforced it; all the supervi-
sors enforced it.  [Tr. 1944.] 
 On cross-examination by the General Counsel, Todd de-
scribed how the Respondent conducted periodic safety meet-
ings for its employees, and enco
uraged safe practices with both 
a ﬁcarrotﬂ and a ﬁstick.ﬂ 
 Q. Did those meetings start after that OSHA inspection 
in 1994? 
A.  We hadŠwe used to have drawings, and he would 
have safety meetings.  We 
would have safetyŠwe would 
haveŠafter every ten ships if there was no accident, we 
would have a drawing, and it wasŠyou know, we™d have 
those safety meetings. 
 . . . .  
 Q.  What kind of drawing are you talking about?  A 
raffle or a door prize sort of thing? 
A.  No.  It was just pick a name out of the hat, you 
know, people  . . . .  
 Q.  Okay.  Well, just let me clarify for the record, be-
cause I didn™t understand what you meant by drawings.  
He pickedŠMr. Gonzales woul
d pick a name out of the 
hat, and that name, the 
person, would win money? 
A.  Yes, sir. 
Q.  Okay.  Now, that wasŠI believe you said that was 
before the OSHA inspection.  Is that right? 
A.  Yes.  We™ve had them ever since I™ve been there.  
Yes, sir. 
Q.  So it™s continued. 
A.  It was continued.  
Q.  But you said that something about the enforcement 
of the safety rules became stricter after the OSHA meet-

ing? 
A.  After the meeting, they 
was very strict.  He made 
everybodyŠwe had to wear ha
rdhats, safety glasses, man-
datory wear steel-toed shoes.  If not, you don™t go on the 
job.  You get sent home.  If not, they would make ways to 
help you get them, get the things that you needed. [Tr. 
1958Œ1959.] 
 Other witnesses corroborated Todd™s testimony.  For exam-
ple, a general picture emerged from the record that Superinten-

dent Kenneth Johnson had a long
standing practice of stepping on employees™ shoes to determine whether the toes had a pro-
tective steel liner for safety.  This practice originated well be-
fore the union campaign and, apparently, was a custom among 
other employers operating on the docks, as well.
10  One of Re-
spondent™s employees, Ray Sand
ers, testified as follows: 
 10 Kenneth Johnson testified that
 in the most recent OSHA inspec-
tion the inspector found one employ
ee who was not wearing steelŒtoed 
 GOLDEN STEVEDORING CO. 425 Q.  Does Kenny Johnson ever check to see if you™ve 
got safety shoes? 
A.  Yes. 
Q.  How does he check? 
A.  Step on them. 
Q.  Has Kenny Johnson ever stepped on your feet? 
A.  Yes. 
Q.  Before the election? 
A.  Yes. 
Q.  Does he step on your toes any more since the elec-
tion than he did before? 
A.  Yes.  Ain™t nothing changed.  [Tr. 1539Œ1540.] 
 Even some of the employees most identified with the Union 
gave testimony establishing th
at the Respondent™s enforcement 
of safety rules antedated the union campaign.
11  For example, 
Donald Burrell worked for Respondent both before and after 
the election in which employees selected the Union.  His testi-
mony, as clarified on cross-exam
ination, indicates no signifi-
cant shift in application of the safety boot policy after the elec-
tion. On direct examination, Burrell stated that after the election, 
management ﬁmade it a point that where if you wasn™t going to 
wear your hard hat, your safe
ty glasses and 
boots, they was 
going to send you home.ﬂ  (Tr. 1013.)   
According to Burrell™s testimon
y on direct examination, be-
fore the election, management
 made temporary workers go 
home if they did not have steel
-toed boots.  However, on cross-
examination, Burrell clarified that even before the election, 
Superintendent Kenneth Johnson
 would send regular employ-
ees home if they did not have their safety boots: 
 Q.  BY MR. DARBY:  All right.  Was it was common 
knowledge that people got se
nt home before the union 
election if they came to work
 without safety-toed shoes? 
A.  Not a regular employee. 
Q.  Who would get sent home? 
A.  A laborerŠa temporary. 
Q.  Anyone else? 
A.  No, sir.  One of the regular employeesŠhe would 
probably make themŠKenny would make them go get 
steel-toed boots, 
because he knew they had them
, and 
come on back to work. 
Q.  Okay.  He didn™t say he had to go stay home all 
day, but he would getŠKenny wouldŠif you didn™t have 

your steel-toed boots, he would send you home and you™d 
come back.  Is that right? 
A.  Yes, sir. 
                                                                                            
                                                           
shoes.  (He ﬁhad got by us,ﬂ Johns
on testified.)  The Respondent sent 
him home to put them on.  (Tr. 2043.) 
11 One former employee, Larry Scott, did describe a stark change in 
rule enforcement after the election:  ﬁBefore we voted Union, guys 
were wearing tennis shoes on the boa
t. They™d get off in a hole. Tank 
top shirts.  Some of them had on baseball caps. They™d pull their hard 

hats off and put their baseball caps on. No safety glasses.  After we 
voted the Union in, everything got strict. You™d have to have your steel 
toed shoes, safety glasses, hard hat and no tank top shirts.ﬂ  (Tr. 738Œ
739.)  This testimony is not consistent
 with the picture painted by other 
witnesses, and I do not credit it. 
Q.  And that™s before the Union came in. 
A.  Yes, sir.  [Tr. 1094; Emphasis added.] 
 Burrell did express the view that after the election manage-
ment checked more frequently to 
be sure that employees were 
using their safety devices.  Just 
before giving this testimony, 
however, Burrell described an 
accident involving one of the 
heavy chains used to hoist cargo.  (Tr. 1011Œ1012.)  The record 
reflects that loading and unloa
ding ships and railroad cars does 
expose the longshoremen 
to significant hazards. 
The testimony of another uni
on supporter, Carey Wyatt, in-
dicates that management did be
come more vocal about safety 
after the election.  However, it does not establish that supervi-
sors imposed any more discipline for safety violations than they 
had before the election.  Wyatt 
gave the following testimony on 
redirect examination: 
 Q.  BY MR. ROGERS: You testified on cross exami-
nation regarding the safety rules and whether you had to 
follow them or not. After the election, did the administra-
tion of the safety rules change? 
A.  I don™t know that they changed. I know they was 
being enforced. I do not know 
whether, like he had men-tioned whether, you know, it had been a rule all along and 

we just didn™t know it, but it was not being enforced be-

forehand versus now, it
 is being enforced. 
Q.  When you say ﬁversus now,ﬂ what do you mean? 
A.  After the election. 
Q.  What do you base that statement on? 
A.  Mainly Scott Johnson running around yelling at 
everybody, telling them they better buckle up or he was 
going to write them up, you know, they better wear their 
hard hat, you know, or they™re going to get wrote up. 
Q.  When did he start doing that? 
A.  Probably a week or so after the election. It wasn™t 
the next day, you know, but it was real soon after the elec-
tion. Q.  What was it again that you saw him do? 
A.  I never seen him write up anybody but I seen him 
fuss at quite a few of them, telling them, you know, if you 

don™t do it, you™re going to get wrote up.  [Tr. 619Œ620; 
Emphasis added.]
12  Based on the credited testimony,
 I do not find any substantial 
change in safety rule enforcement after the election.  It is possi-
ble that there was some fluctuation in the enforcement of the 
safety rules from time to time, arising not by design but from 
the human tendency to let attention to the rules ﬁslideﬂ while 
focusing upon the demands of work, followed by the opposite 
reflex after the authoritative reminder produced by an OSHA 
inspection.  Similarly, supervis
ors might have focused more on 
 12 Another employee supporting the Un
ion, Leon Autry, also gave 
testimony indicating that manageme
nt became more vocal after the 
election about employees obeying the 
safety rules.  Wyatt described 
how Supervisor Scott Johnson told a 
forklift driver who failed to wear 
his seat belt that he would be writt
en up the next time it happened.  
Autry also testified he heard Johnson remind forklift drivers to wear 
their safety glasses at all times.  (Tr. 1164Œ1166.) 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 426safety requirements after an acci
dent like the one described by 
Burrell. However, a preponderance of the evidence does not establish 
that Respondent instructed its s
upervisors to tighten their en-forcement of the safety rules or
 otherwise implemented a more rigorous enforcement of them after the election.  I conclude that the General Counsel has not pr
oven any material, substantial 
and significant change took pla
ce in the Respondent™s safety 
rules or in their application. 
3. Attendance rules 
Similarly, the record does not reflect any significant change 
in the enforcement of Respondent™s
 rules regarding attendance.  
For example, Wyatt testified that there was never a time before 
the election when Superintende
nt Kenneth Johnson threatened 
his job or threatened him with fu
rther discipline 
for being late.  
(Tr. 550.)  Instead, Johnson would give him a tongue-lashing using vulgar expletives.  (Tr. 549.) 
It could be argued that a threat of further disciplinary action 
for tardiness is a more serious form of discipline than upbraid-
ing the late employee with a barr
age of dirty names.  However, 
the opposite also could be argued.  Based on the record in this 
proceeding, I do not reach the conclusion that an employee 
received any harsher reprimand for an attendance infraction 
after the election than he did before. 
To summarize, the evidence does not establish that the Re-
spondent created or imposed any new rules after the election 
that had not been in existence before.  The record also does not 

establish that Respondent applied 
the existing rules to actions it 
would have ignored before.  Sim
ilarly, except for placing the 
disciplinary message in written form, Respondent did not im-
pose greater punishment for a pa
rticular infraction after the 
election than it had imposed before. 
In sum, I find that Respondent did not tighten the application 
of its disciplinary rules or expand
 their scope.  However, I find 
that after the election, Responde
nt™s managers began delivering 
disciplinary messages to employees in written form, rather than 
orally, as they had previously done.  Therefore, I must decide 
whether this action constituted a unilateral change in any term 
or condition of employment which was a mandatory subject of 
collective bargaining. 4. Analysis 
Generally, an employer has a duty to bargain with the exclu-
sive representative of a unit of
 its employees before making a 
change in wages, hours, or othe
r working conditions, but that 
duty arises only if the change is 
a ﬁ‚material, substantial, and a 
significant™ one affecting the terms and conditions of employ-
ment of bargaining unit employees.ﬂ  
Millard Processing Ser-vices, 
310 NLRB 421, 425 (1993), citing Angelica Healthcare 
Services, 284 NLRB 844, 853 (1987). 
In Garney Morris, Inc.
, 313 NLRB 101 (1993), the Board 
found that an employer had made an unlawful unilateral change 
by adopting a new discipline fo
rm without bargaining with the 
exclusive representative of its unit employees.  The employer 
already had been using a writ
ten form for 10 years but, the 
judge found, ﬁThe new form was 
much more detailed.  It pro-
vided space for a narrative description of the reason for the 
warning, another place for a repl
y by the employee, and a place 
for the ultimate determination by the supervisor.ﬂ  Id. at 120.  

The Board affirmed the judge™s 
conclusion that unilateral im-
plementation of the form vi
olated Section 8(a)(5). 
If a change from a simple warning form to a more compli-
cated one constitutes a ﬁmaterial, substantial and significantﬂ 
change in working conditions, the same logic would mandate 
finding a material, substantial a
nd significant change when the 
Respondent switched to written wa
rnings when previously it 
had used no forms at all.  In
 all likelihood, 
the psychological 
effect of this abrupt change from spoken to written reprimands 
probably was greater than that produced simply by changing 
the form. It should be stressed that Respondent did more than make a 
private notation that an oral warning had been given, for refer-
ence if further disciplinary action were needed in the future.  
Rather, the change involved providing the employee with a 
piece of paper memorializi
ng the disciplinary action. 
Notwithstanding the common phrase ﬁreduce to writing,ﬂ the 
psychological impact of placing words on paper is to magnify 
their effect, not to reduce it.   Written words acquire a height-
ened credibility and aura of
 permanence, acknowledged by 
such expressions as ﬁget it in writingﬂ and ﬁsee it in black and white.ﬂ 
In some areas, the law also accords greater respect to the 
written word than to the spoken.  For example, in many juris-
dictions, the law distinguishes
 between spoken defamation, slander, and written defamation, libel.  The Act itself includes, 
within the definition of collective bargaining, ﬁthe execution of 
a written contract incorporating any agreement reached if re-
quested by either party.ﬂ  29 
U.S.C. § 158(d) (emphasis added). 
I conclude that the change, de
livering disciplinary warnings 
to employees in written form, did increase the psychological 

severity of the warning given for an infraction.  Reprimands are 
not CandyGrams, and it would be unlikely for an employee to 
prefer receiving them on paper, with its greater permanence 
than evanescent speech. 
Therefore, I find that Respondent™s ﬁformalizationﬂ of its 
disciplinary procedure, replacing oral warnings with written, 

does constitute a significant change in a condition of employ-
ment which is a mandatory subj
ect of collective-bargaining.  
The record also establishes that
 Respondent made this change 
without notifying the Union, and without giving the Union the 

opportunity to bargain about this 
change or its effects.  Such 
action violated Section 8(a
)(5) and (1) of the Act. 
D. July 20, 1995ŠSuspension of
 Autry, Burrell, and Scott 
Paragraph 9 of the complaint alleges that about July 20, 
1995, Respondent suspended Leon Autry, Donald Burrell, and 
Larry Scott.  Respondent admitted
 this allegation.  However, 
Respondent denied the allegation in paragraph 19 that it took 
this action because the employees had formed, joined, or as-
sisted the Union and engaged in concerted activities, and to 
discourage employees from engaging in such activities. 
On July 20, 1995, Autry, Burre
ll, and Scott were unloading 
coils of metal from railroad cars.  The day did not get off to a 
good start.  The employee assign
ed to bring drinking water to 
the jobsite did not arrive as soon as expected.  According to 
Burrell, he told their supervis
or, Scott Johnson, that the men 
 GOLDEN STEVEDORING CO. 427would unload only two cars, but would unload no more until 
the water arrived.  Burrell testified as follows on direct exami-
nation:  A. The morning of theŠthat you™re talking about, we 
hadŠif I™m not mistaken, we had about 25 rails cars that he wanted to do that day.  And we told himŠsaid, Yes.  
We probably could get those, you know.  And what hap-
pened was, they was late with the water. 
And normally we could do two rail cars 20 minutes.  
So I told the guy, I said, Well, we need to get some water 
around here.  Because it was hot.  And I said, We going to get started on doing these rail cars.  I said, We™ll do two 

rail cars.  After that, we need some water. 
Q.  Now, did youŠis this what you told to Scott John-
son? 
A.  Yes.  Scott Johnson.  Ok
ay.  Then he said, Fine.  
We™ll get you some water around.  And he told me that 
Willy Brown was sick that mo
rning, but they would get 
some water.  Okay.  Then after that happened, we did the 
two rail cars.  The water came. 
 We got water.  (Tr. 97; 
Emphasis added.)
13  The record makes clear that the men never actually stopped 
work.  As Burrell testified, the water arrived before the time the 
walkout would have begun. 
However, a dispute then arose 
as to whether the men were unloading the rail cars as expediti
ously as they could.  Under 
certain circumstances, a crane can lift two large rolls of metal at 

one time, but when the coils are the wrong distance apart the 
longshoremen can put the necessary cable only through one 
coil.   
The General Counsel™s witnesses testified, in effect, that su-
pervision was demanding that they hook the cable around two 
coils at time, when the spacing of the coils made the demand 
impractical, impossible, or unsafe.
  Burrell™s testimony is repre-
sentative: 
 We started back on the next 
two rail cars.  And all of a 
sudden, Scott Johnson said, I want you all to get two cars 
at a time.  And I told him at the time, I said, Scott, we 
canŠwe™ll get two when we can.  Right now, they™re too 
close together.  We can only get one at a time. 
I said, If we can get two, we™ll get two.  He said fine.  
So he left.  We proceeded to go ahead on and do the work, 
getting the one at a time like we could.  And, say, oh, 15 
or 20 minutes later, Jay Johnson come back, which he was 
already down there with us, but he was on the ground. 
And he come to us and he said, Well, I want you all to 
get two.  And I told him, I said, Well, we™ll get two if we 
can.  But right now, seeing that they™re close together, we 
can™t get but one at a time.  So we proceeded on to getting 
the one at a time.  [Tr. 972Œ973.] 
                                                           
                                                           
13 Leon Autry corroborated Burrell™s account:  ﬁMr. Burrell statedŠ
I think it was to Jay JohnsonŠthat if we don™t getŠif I don™t get no 
water by the time I finish these two cars or something, I™m not going to 
work any more.ﬂ  (Tr. 1207.) 
According to Burrell, one fore
man, J. H. Johnson (ﬁJayﬂ 
Johnson), said he could hook up two coils to the crane at one 
time, but spent about 15Œ20 minutes trying to do so without 
success.  (Tr. 974Œ975.)  Alt
hough Johnson testified as a wit-
ness for the General Counsel, his testimony does not corrobo-
rate Burrell™s.  I do not credit Johnson.
14 The parties developed a mass of conflicting evidence about 
whether or not the men could have and should have been at-
taching two coils to the crane cable at a time, but clearly, they 
were only attaching one at a time.
15   
Superintendent Kenneth Johns
on recommended to Gonzales 
that Autry, Burrell, and Scott be laid off.  Respondent did lay 
off these three, and called in temporary workers to finish their 
shifts.  Johnson explained the reasoning for his recommenda-
tion in this testimony: 
 Q.  Why did you tell him that? 
A.  Because they was dragging the job out.  They were 
goofing off.  They weren™t working. 
Q.  How were they goofing off? 
A.  They were unloading one coil at a time. 
Q.  Were they always unloading one coil at a time that 
day? 
A.  According to Scott Johnson, whenever I was pre-sent whenever he called me there, they would unload two 
coils.  Whenever I left, they would unload one.  At one 
particular time, I think I was there, I drove up on them and 
they had one coil hooked up and I asked them what was 
the matter, couldn™t you unload 
two. And they could have.  
[Tr. 129.]
16  14 Frequently, Johnson answered questions ﬁI don™t knowﬂ even 
when the questions did not appear pa
rticularly difficult.  Additionally, 
based on the demeanor of the witnesses, I am not convinced that John-
son™s testimony was reliable. 
Moreover, Johnson testified that 
Superintendent Kenneth Johnson 
instructed him to hook up just one coil 
to the crane at a time.  It is not 
clear when Superintendent Johnson 
gave him this instruction, but it 
may have been long before July 20, 
1995.  However, another witness, 
Larry Scott, contradicted Johnson on this point. 
15 For example, John B. Todd Jr., a mechanic for Respondent, sug-
gested that pulling two coils at a time was the normal practice rather 
than the exception.   Todd testified that on this particular date, ﬁlike I 

say, they were pulling one at a time.  They were told to pull two at a 
time where available, which most of the time, you can pull two at a 
time.  The only time you only pull one is if you have an odd number or 
if you want to breakŠif you™ve got three in a row, and you break one 
out.  And they consistently pulled one at a time.ﬂ  (Tr. 1935.)
 By comparison, Leon Autry™s testim
ony paints a picture of Superin-
tendent Kenneth Johnson making 
highly unreasonable demands on the 
men:   
Q.  Did anyŠyou startedŠyou said 
you started at seven o™clock.  
After seven o™clock do you recall any supervisor coming up to the rail 
car where you were? 
A.  Kenny Johnson came around about 7:15, which is my supervisor, 
and told us he wanted us to do twice as many rail cars by twelve 
o™clock as we done all day the day before.
  We™d already did like 13 
cars that whole day.  So that mean he want us to do 26 cars by twelve 

o™clock.  (Tr. 1150; emphasis added.) 
16 Johnson also testified that on this date, the employees in question 
were ﬁdoing everything they could to drag the job outﬂ such as standing 
around standing around drinking water 
and talking when they should 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 428 From the record, it is clear that the discipline imposed on 
Autry, Burrell, and Scott involve
d two separate decisions.  The 
first was a decision to send th
em home on July 20, 1995, and 
call in temporary workers to do the work.  Clearly, Kenneth 
Johnson made the decision authoriz
ing the first-line supervisor 
to send the three men home. 
Johnson testified that he told th
e supervisor that if the men 
kept pulling only one coil off 
the rail car at a time, ﬁto knock 
them off17 and call the temporary agent and get some men there 
that would work.ﬂ  (Tr. 2032.)  Th
is decision, made in the field, 
was distinct from the later decision, approved by the Respon-
dent™s president, to issue disciplinary letters informing Autry, 

Burrell, and Scott that they would remain suspended through 
July 21. 
Gonzales, rather than Superint
endent Johnson, issued these 
disciplinary letters, but Johnson 
testified that he recommended 
that the three employees be disciplined for ﬁgoofing offﬂ rather 
than doing their work.  Johnson also testified there was no other 
reason why he recommended that they be laid off.  However, 
the warning letters which Respondent provided to Autry, 
Burrell, and Scott gave
 a number of reasons: 
 You were called to come to 
work today at 07:00 hrs. at 
North C to help unload rail cars loaded with 10 tons steel 

coils. You caused delays on the job on purpose, you refused 
to carry on with instructions that you [sic] supervisors 
gave you.  You were told to hook the cargo to unloaded 
[sic] 2 pcs. at the time and your [sic] only rigged one.  Af-
ter the superintendent Mr. Kenneth Johnson moved away 
temporarily from the working area you continued stretch-
ing the job as you could manipulate it. 
You used abusive and foul language toward supervi-
sors on the job. Take this as a second warning. 
Yesterday you were reprimanded for your behavior 
and actions verbally by Mr. Kenneth Johnson, [General]. 
Superintendent, by Mr. Ken Wear, Supervisor, and Mr. 
Jay Johnson, acting Foreman. 
Because of your behavior you were knocked off at 
3:00 PM yesterday afternoon even when we had nine more 
railcars to unload that we have now to pay demurrage on. 
You were knocked off today at 8:30 AM due to your 
refusal to follow instructions. 
As a disciplinary action you are to be out of a job the 
rest of the day today and tomorrow. 
  . . . . 
 Be hereby notified.  This w
ill be your last warning. 
Next time you fail to follow instructions and refuse to 
work, disrespect your superiors, disappear from the job or 
slow the job down on purpose you will be terminated from 
                                                                                            
                                                           
have been working.  (Tr. 2028.)  ﬁIn other words,ﬂ Johnson testified, 
with apparent conviction, ﬁthe
y done got lazy.ﬂ  (Tr. 2029.) 
17 In the slang used on the Alabama docks, ﬁknock offﬂ has a less 
sinister meaning than in detective n
ovels.  As an intransitive verb, to 
ﬁknock offﬂ simply signifies quitting work for the day, and, used transi-

tively, it means telling employees it was the time to do so. 
your employment with Golden Stevedoring Co., Inc.  [GC 
Exhs. 2, 3, and  4.] 
 These letters charac
terize the discipline 
as a ﬁsecond warn-ing,ﬂ and state that the previous day, July 19, 1995, the em-
ployees had been ﬁknocked offﬂ at 3 p.m. ﬁeven when we had 
nine more railcars to unload that we have now to pay demur-
rage on.ﬂ  However, the record es
tablishes, and I find, that work 
had stopped the previous aftern
oon because of an electrical 
storm which made working around the crane dangerous.
18 To determine whether these layo
ffs and disciplinary letters 
violate Section 8(a)(3) of the Act, I apply the criteria estab-
lished by the Board in 
Wright Line
, 251 NLRB 1083 (1980), 
enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 
(1982).  Under Wright Line, the General Counsel must first 
make a prima facie showing ﬁsufficient to support the inference 
that protected conduct was a ‚motivating factor™ in the em-
ployer™s decisionﬂ to take the 
action which allegedly violated 
Section 8(a)(3). 
Once the General Counsel has made such a showing, the 
burden then shifts to the empl
oyer ﬁto demonstrate that the 
same action would have taken place even in the absence of the 
protected conduct.ﬂ  
Wright Line
, 251 NLRB 1083, 1089.  If 
the General Counsel does not present evidence establishing 
such a prima facie case, the respondent does not have to dem-
onstrate that it would have taken the adverse employment ac-
tion anyway. 
The General Counsel may establish the prima facie case by 
proving the following four elements:  (1) The alleged discrimi-
natee engaged in union or protect
ed concerted activities.  (2) 
The respondent knew about such activities.  (3) The respondent 
took an adverse employment ac
tion against the alleged dis-
criminatee.  (4) There is a link, or nexus, between the protected 

activities and the adverse employment action. 
At the first step, the government must prove that the alleged 
discriminatees engaged in union or protected concerted activi-
ties.  At the time of the July 20, 1995 discipline, the Union™s 

organizing campaign had just ended in an election victory for 
the Union. 
Moreover, for the reasons stated below, I conclude that man-
agement considered that Autry, Burrell, and Scott had been 
engaging in concerted activities 
on July 20.  Although that may 
not have been the case, management acted on such a belief in 
deciding to lay them off. 
It should be stated that, based on Burrell™s testimony on 
crossŒexamination, I do not fi
nd that he had conferred with 
other workers about the water issue before he told the supervi-
sor that they would stop work if the water failed to arrive: 
 Q.  Did you and the other men, or some of the other 
men that you were working 
with, decide among yourselves 
that you weren™t going to unload any more coils from any 
more rail cars until you got water? 
A.  No, sir. 
Q.  You didn™t do that. 
 18 Superintendent Johnson testifie
d that he sent everyone working 
that job home after the lightning began.  (Tr. 2361.) 
 GOLDEN STEVEDORING CO. 429A.  No, sir.  [Tr. 1041Œ1042.]
19  However, I also conclude that Burrell™s statement, threaten-
ing to cease work if the water had not arrived by a certain time, 
constituted concerted activity protected by the Act.  The Board 
has held that individual action is concerted where the evidence 
supports a finding that the concerns expressed by the individual 
are the logical outgrowth of th
e concerns expressed by the 
group.  See Mike Yurosek & Sons, Inc.
, 306 NLRB 1037, 1038 
(1992). Here, the record amply reflects that other employees besides 
Burrell were concerned about having drinking water at the job-
site.  I find that the government has established the first 
Wright Line element. 
At the second step, the General Counsel must prove that Re-
spondent knew about the protecte
d activities.  The evidence 
abundantly establishes this element. 
Undoubtedly, the Respondent was particularly sensitive to 
the issue of concerted activity because of the recent organizing 

campaign which had culminated in the Union™s victory in the 
July 12, 1995 election.  In fact, management was so sensitized 
to this subject that it perceived that Autry and Scott, as well as 
Burrell, had threatened to cease work if the water did not arrive.  
Thus, in explaining why he took the disciplinary action alleged 
in paragraph 9 of the complaint, and admitted by Respondent, 
Gonzales testified in part as follows: 
A. They were unloading steel coil for breakout.  And 
they were told to do lifting of two coils at a time.  And 
they were lifting only one.  And they were coming off the 
car.  At one point, they refused to work because they said 
that they weren™t going back to work because there was no 
ice water there.
   And they just kept talking and talking to 
other people on the job.  So I have to call them back.  [Tr. 
59; emphasis added.]
20  Gonzales, who received his in
formation from Superintendent 
Kenneth Johnson, was wrong.  The employees hadn™t refused to 
work.  Burrell had merely made th
e threat.  However, based on 
Gonzales™ testimony, I find that when he made the decision to 
discipline Burrell, Autry, and Scott, he believed that they en-
gaged in a concerted refusal to work because they did not have 
ice water.  In sum, the government has proven the second ele-
ment of the 
Wright Line
 test. 
The General Counsel also must demonstrate that the dis-
criminatees suffered an adverse employment action.  The warn-
ing letters they received stated that as ﬁa disciplinary action you 
are to be out of a job the rest of the day today and tomorrow.ﬂ  
(GC Exhs. 2, 3, and 4.)  Clearly, this layoff constituted an em-
                                                          
                                                           
19 Autry™s testimony also suggests that when Burrell made this de-
mand for water he had not conferred 
in advance with other employees.  
(Tr. 1207.) 
20 Gonzales also gave as an additional reason for laying off the men, 
that they were using foul language.
  Considering that these employees 
were seasoned longshoremen working at
 a port, this stated reason was not 
instantly convincing.  Respondent tr
ied to draw a di
stinction between 
profane banter among employees and profanity directed at a supervisor in 
a spirit of name calling.  I still fi
nd the ﬁfoul languageﬂ reason to be a 
makeweight which drains some of th
e credibility away from the other 
reasons Respondent gave for the layoffs. 
ployment action and it certainly
 was adverse.  The government 
has proven the third of the 
Wright Line
 criteria. 
Finally, the General Counsel must show that there is a nexus 
or link between the employees™ protected activities and the 
adverse employment action.  Th
e testimony of Gonzales™ presi-
dent establishes this necessary 
link.  Asked the reason for the 
discipline, Gonzales answered, in part, ﬁthey refused to work 
because they said that they weren™t going back to work because 
there was no ice water there.ﬂ  (Tr. 59.) 
In addition to this admission, connecting the disciplinary ac-
tion with the perceived concerted activity, the record contains 
ample evidence from which to infer a link between the recent 
union activity and the discipline.  
The timing alone, 8 days after 
the election, raises suspicion. 
Even more significant, I believe, is the fact that the discipli-
nary letters claimed that the three employees had been sent 
home for misconduct the previous day, July 19.  However, the 
record establishes that they stopped work early that day because 
of a storm.  Almost certainly, 
the Respondent would have been 
aware of this fact, which leads to the conclusion that the state-

ment about prior discipline was knowingly false.
21 When evidence indicates that a stated motive is a pretext, the 
Board may infer that the real mo
tive is unlawful.  For this rea-
son, as well as the statements of Gonzales and the timing of the 

discipline, I find that the Gene
ral Counsel has established the 
necessary nexus between the pr
otected activities and the ad-
verse employment actions. 
Therefore, the government ha
s proven a prima facie case, 
and the burden shifts to the Respondent to establish that it 
would have taken the same acti
on against the discriminatees 
regardless of their protected acti
vities.  Respondent asserts that 
Autry, Burrell, and Scott were deliberately slowing down the 
work by removing only one coil of metal at a time when they 
could have removed two.  
A deliberate work slowdown on the job may involve con-
certed activity by a number of empl
oyees, but it is not protected 
by the Act.  Unlike a strike, in which employees refuse to work 
but also don™t get paid, in an on-the-job work slowdown the 
employees still draw a paycheck while failing to perform the 
work expected in return. Therefore, Respondent presented evi-
dence to show that Autry, Burr
ell, and Scott were deliberately 
slowing down the work by removing only one coil from a rail 

car when they could have been attaching the cable to two.   
Under Wright Line, the Respondent must show that it would 
have taken the same disciplinary action even if the alleged dis-
criminatees had engaged in no pr
otected activity.  That means 
the Respondent does not have to prove that the misconduct 
actually took place, but only that 
it held a reasonable belief that 
it did, and acted on that belief in good faith.
22  21 It is not clear that Respondent™s president, Gonzales, either pre-
pared or signed the disciplinary letters.  Although they bear a rather 
illegible signature, which purports to 
be that of Gonzales, the name 
below the signature is spelled ﬁGonzalezﬂ 
with a ﬁzﬂ rather than an ﬁs.ﬂ  
(GC Exhs. 3, 4, and 5.)  However, Respondent is bound by the discipli-

nary letters it issued to the discri
minatees, regardless of who prepared 
them. 
22 However, if the asserted misconduct arose out of the alleged dis-
criminatees™ protected activities, 
for example, if the Respondent 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 430The parties developed a substantial body of testimony, con-
flicting in various details, conc
erning whether or not the men 
should have been attaching one or two coils of metal to the 
crane cable on that particular day.  Considering the amount of 
time that elapsed between the ev
ent and the hearing, none of 
the testimony can be consider
ed 100 percent reliable.  How-
ever, I believe that the most ac
curate account may be found in 
the testimony of Larry Scott, one of the three alleged discrimi-
natees. Respondent™s attorney subjecte
d him to an exhausting cross-
examination, which afforded a greater opportunity to take note 
of Scott™s demeanor and compos
ure ﬁunder fire.ﬂ  Based on 
those observations, I credit hi
s testimony about what happened 
while he was unloading the rail cars on July 10, 1995.  Al-
though it was not in his apparent in
terest, Scott testified that it 
was not unusual for longshoremen to attach two coils to the 

crane cable at one time: 
 Q. Would you ever lift one coil when you could lift 
two? 
A. No, sir. 
Q. Two is the way to do it? 
A. Yes, sir.  [Tr. 766.]
23  However, on July 20, 1995, Scot
t™s testimony ma
de clear, it 
was not possible to get the cabl
e through both spools of metal.  
As Scott testified, Foreman Jay Johnson tried to do so without 
success. 
Nonetheless, Superintendent Kenneth Johnson appeared in-
tent on doing the task in that manner.  His attitude is quite un-
derstandable, considering that Respondent had undertaken to 
unload 95 rail cars full of the heavy coils, and a storm the pre-
vious day had forced the men to cease work early.  Moreover, it 
cost Respondent demurrage pena
lties if the unloading took too 
long.24 Johnson clearly was trying to make up for lost time, and was 
not about to take ﬁcan™t doﬂ for an
 answer.   Scott testified, in 
part, as follows: 
 Q. What did Kenny Johnson say when he came up to 
the rail car? 
A. He told us to pull two and we told him we couldn™t, 
you know. On some of them, we could get two. On some 

of them, we couldn™t. 
Q. Who told him that? 
A. Donald Burrell. You know, al
l of us. I told him, see, 
it™s spaced out. If I had dropped the chain back up in the 

rail car, I showed him, I went through the hole and I pulled 
the chain back and the chain only come back so far. I said, 
                                                                                            
                                                           
claimed that they engaged in picket
-line misconduct, the Board uses the 
decisional framework of 
NLRB v. Burnup & Sims
, 379 U.S. 21 (1964), 
rather than Wright Line
.  See 
E. W. Grobbel Sons, 
322 NLRB 304 (1996).  
In this case, the alleged misconduct, a slowdown at work, does not arise 
out of the discriminatees
™ protected ac
tivities.  
Philips Industries, 
295 
NLRB 717, 732 (1989). 
23 The witnesses, including Scott, were sequestered during the hear-
ing.  Scott™s testimony presumably is uninfluenced by any knowledge 
of how other witnesses answered.  
24 The disciplinary letters to Autr
y, Burrell, and Scott referred to 
these demurrage penalties.  (GC Exhs. 3, 4, and 5.) 
we can™t get the two. 
He said, well, if you all can™t get the 
two, I can get somebody that can, you know.
 So we went ahead and got the one. He left. Then Scott Johnson called 
him back again on the radio. 
Q. How do you know that? 
A. He was standing right there in front of us. 
Q. Scott Johnson was? 
A. Yes, sir. He called him b
ack and he told him, hey, 
they are still pulling the one. Kenny came back again. He 
said, I™ll tell you what, just get your ass off the rail car. He 
said, I™ll get somebody to get them. So, we got off. We 
went on to sit down under the little shack. 
Q. Okay. Hold on. Before y
ou got off the rail car, did 
you hear anyone use any foul language on the rail car? 
A. No, sir. 
Q. Not at all? 
A. No, sir.  [Tr. 725Œ726; emphasis added.] 
 I conclude that Kenneth Johns
on also was testifying truth-
fully when he expressed his opinion that the men were ﬁgoofing 
off.ﬂ  When he was present at 
the unloading site that day, the 
men would appear to be hooking two coils to one cable.  Yet he 
heard from Foreman Scott Johnson that whenever he, Kenneth 
Johnson, left the jobsite, the men would go back to unloading 
just one coil. 
Superintendent Johnson™s own ob
servations seemed to con-firm the foreman™s report.  ﬁAt one particular time,ﬂ he testi-
fied, ﬁI think I was there, I drove up on them and they had one 

coil hooked up and I asked them what was the matter, couldn™t 
you unload two.  And they could have.ﬂ  (Tr. 129.)
25 From his testimony and my obser
vations of him as a witness, 
Kenneth Johnson did not appear to have particularly strong 
feelings about the Union.  In all likelihood, few things in life 
disturbed his equilibrium.  But undoubtedly, one of those few 
was an employee who was not seri
ous about his work.  Such an attitude would trigger in Johnson the unique feeling of exas-

peration usually observed in the parent of a teenager. 
A suspicion that his men were playing games with him, go-
ing through the motions without being serious about accom-
plishing the assigned job, could 
push this sense of frustration 
into the red zone.  And that is
 what seemed to be happening on 
July 20, 1995, when the crew only appeared to be following 
Johnson™s instructions when he was there to watch. 
From the perspective of the crew, however, the facts were 
quite different.  They believed it impossible to do the job the 
way Johnson wanted them to do it or, if not absolutely impossi-
ble, so time consuming it woul
d be counterproductive.  After 
all, one foreman, Jay Johnson, 
had wasted about 20 minutes in 
an unsuccessful attempt to hook two coils onto one cable.  Yet Kenneth Johnson would appear at the site and demand that they 
do the work that way. 
Clearly, Johnson™s frustration at the rate of progress pro-
pelled him to call in temporary workers to replace Autry, 
 25 Johnson also testified that as he was walking off after talking to 
the men, someone said ﬁfŠ you.ﬂ  (Tr. 2033, 2362.)  I credit this testi-
mony.  However, I find that when 
Johnson sent the regular employees 
home on July 20, 1995, and called in temporary workers to finish the 

job, his only motive was to get the tasks done on time. 
 GOLDEN STEVEDORING CO. 431Burrell, and Scott on July 20, 1995.  The evidence does not 
support a finding that when he took this step Johnson was mo-
tivated by animus towards the Union.
26 Similarly, the record does not establish that he laid them off 
because Burrell said they would stop work if the water did not 
arrive.  Indeed, Johnson credibly 
testified that he did not learn 
about the ﬁwater flap dealﬂ (as 
he called it) until after he sus-pended the three.  (Tr. 2033, 2363.)
27 With respect to the layoff on July 20, 1995, I find that Re-
spondent has proven that it woul
d have taken the same action 
against Autry, Burrell, and Scott regardless of their union and 
protected concerted activity.  Superint
endent Johnson would 
have laid off any employee whom
 he had perceived to be work-ing slowly when there was so much urgent work to be done. 
However, the disciplinary actions went further than merely 
laying off the three employees on 
this one day when temporary 
workers were summoned to do the job.  The July 20, 1995 let-

ters to Autry, Burrell, and Scott specifically stated, ﬁAs a disci-
plinary action you are to be out of a job the rest of the day to-
day and tomorrow.ﬂ  (GC Exhs. 2, 
3, and 4.)  Each letter ended 
with a notice that it was a 
ﬁlast warningﬂ and concluded 
 Next time you fail to follow instructions and refuse to 
work, disrespect your superiors, disappear from the job or 
slow the job down on purpose you will be terminated from 
your employment with Golden Stevedoring Co., Inc. [GC 
Exhs. 2, 3, and 4.] 
 The letters do not mention Burrell™s threat of concerted ac-
tivity, but Gonzales mentione
d it when testifying about the 
reasons for the discipline.  (Tr. 59.)  Moreover, the disciplinary 
letters threatened to terminate the employees the next time they 
refused to work or disrespected superiors.  They made no ex-
ception for activities protected by the Act. 
The burden of proof clearly rests on Respondent to establish 
that it would have imposed the same discipline even in the ab-
sence of protected activities.  Based on the testimony of Gonza-
les and the language of the disciplinary letters, I am not con-
vinced that Respondent would have taken the same action 
against Autry, Burrell, and Scott 
regardless of the recent union 
campaign and Burrell™s statement that the employees would 
stop work unless water arrived.  Perhaps that is so, but I do not 
believe Respondent has proven it by a preponderance of the 
evidence. 
                                                          
                                                           
26 Some of the witnesses identified 
with the Union indicated that af-ter Autry, Burrell, and Scott were la
id off on July 20, 1995, the tempo-
rary workers showed up very quickly
 to replace them.  Such a rapid 
response could be consistent with 
a prearranged plan to remove the 
alleged discriminatees from the j
ob quickly while minimizing the im-
pact on production.  However, Scott 
estimated the intervening time to 
be longer, between 30 minutes and an hour.  (Tr. 768.)  I credit this 
testimony. 
27 Significantly, on direct examination by the General Counsel, 
Johnson testified that he laid off Autry, Burrell, and Scott because they 
were ﬁdragging their feet on the jobﬂ but did not mention Burrell™s 
statement that they would stop work
ing if they did not get drinking 
water. (Tr. 129.)  Johns
on™s concern clearly focused on getting the 95 
rail cars unloaded, not on retaliating against employees for concerted 

activity. Therefore, with respect to the 
disciplinary letters themselves, 
which placed the employees on a ﬁfinal warningﬂ status, and 
the period of suspension after July 20, 1995, I find that Re-
spondent discriminated 
against Autry, Burrell, and Scott in 
violation of Section 8(a)(3) and (1) of the Act. 
E. July 1995ŠCreation of 
Impression of Surveillance  and July 24, 1995ŠWr
itten Warning 
 to Employee Carey Wyatt
 Paragraph 7(a) of the complaint alleges that ﬁAbout July 
1995, on a date not more precisely known, Respondent, by 
Kenneth Wayne Johnson, create
d an impression among its em-ployees that their union activit
ies were under surveillance.ﬂ  
This alleged 8(a)(1) violation w
ill be considered with the al-
leged violation of Section 8(a)(1) and (3) raised by paragraphs 
10, 19, and 28 of the complaint. 
Paragraph 10 of the complaint alleges that about July 24, 
1995, Respondent issued a written warning to Carey Wyatt.  In 
its answer, Respondent admitted that it ﬁfurnished Carey Wyatt 

with a copy of a ‚disciplinary notice™ on July 27, 1995,ﬂ but 
otherwise denied the allegations.
28  It denied the allegations in 
paragraph 19, that it had given 
Wyatt this warning to discour-
age union activities, and it also denied the conclusion alleged in 
paragraph 28, that this action viol
ated Section 8(a)(1) and (3) of the Act. 
Wyatt testified that ﬁabout a week or soﬂ before receiving the 
written warning on July 27, 1995, he and Superintendent John-
son were discussing ﬁthe Union and allﬂ and Johnson ﬁtold me 
to watch my back, to watch it close, that they will be out to get 
me.ﬂ  (Tr. 540.)
29  28 The choice of words used by Respondent in answering the com-
plaint may have some significance.  In
stead of admitting that it ﬁissuedﬂ 
such a warning to Wyatt, it admitted 
it ﬁfurnishedﬂ him with a copy of 
it.  Perhaps Respondent wished to emphasize its position that its disci-
plinary policy had not changed, but instead, it was merely writing down 
the warnings which previously had b
een given orally.  Nonetheless, I 
have concluded that this ﬁforma
lizationﬂ (as Respondent called it) 
resulted in harsher discipline bein
g issued because a written warning 
has greater impact than an oral one. 
In deciding the issues raised by 
par. 10, I will rely on my conclusion 
that there is no significant difference between furnishing an employee 

with a copy of the memo which memo
rialized discipline and issuing the 
disciplinary memo directly to him. 
29 Wyatt™s testimony generally accords 
with his pretrial affidavit ex-
cept to the date of Johnson™s alleged statement.  The affidavit, given on 
August 16, 1995, places the date of the statement as a week before the 
election, which was July 12, 1995, rather than a week before the July 
27, 1995 disciplinary notice.  In his affidavit, Wyatt stated in part as 
follows: About a week before the election,
 I was in my office, which I 
share with the other checkers and Kenny Johnson.  At this time 
Kenny said to me ﬁAs a friend, I™m warning you to watch your 
step.  They™re going to be out to get you.ﬂ  He used some exam-

ples like your wife coming up here 5 or 10 minutes before lunch, 
letting the guys go to lunch 5Œ10 minutes early, and taking them 
to get their cars while they are on th
e clock.  I told him that I was 
going to watch my back and he di
dn™t have to worry about that.  
This is all I remember about this conversation.  We were the only 

2 people in the office at the time.  [R. Exh. 19, at 3.] 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 432Johnson did not deny such a statement.  Although the trier-
of-fact may reject uncontradicted 
testimony, I believe that be-
fore doing so, the record should establish some persuasive rea-sons to find the testimony unre
liable.  There are no reasons, 
extrinsic to the testimony, for rejecting it, and I credit Wyatt. 
I find that Johnson offered this information to Wyatt in a 
friendly spirit, not to instill in 
Wyatt a feeling that he was under 
surveillance or otherwise intimidate him in the exercise of Sec-
tion 7 rights.  However, intent ge
nerally is not an element of an 
8(a)(1) violation.  Rather, the Board applies an objective stan-
dard to determine the effect that a statement reasonably would 
have on employees.
30 Here, the statement reasonably would create the impression 
that employees™ union activitie
s were under surveillance, and 
that they could suffer retaliation fo
r engaging in such activities.  
Therefore, I conclude that the statement interferes with, re-
strains, and coerces employees in the exercise of Section 7 
rights.  I find that it violates Se
ction 8(a)(1) of the Act, as al-
leged in paragraph 7(a) of the complaint. 
Turning to paragraph 10 of the complaint, the Respondent 
does not dispute that on about July 27, 1995, it gave Wyatt a 

memo from Superintendent Kenneth Johnson to President Gon-
zales.  This memo stated: 
 I told Mr. Wyatt to be at work today at 07:00 and Mr. 
Wyatt showed up for work at 07:35 with no phone calls to 
inform him would be late.  He said he forgot to set his 
alarm clock. 
 Mr. Wyatt has been informed that this is the second 
time in eight days period that 
he has failed to show up to 
work on time.  [GC Exh. 15.] 
 Wyatt did not remember whether or not he had been 35 min-
utes late on that day, as stated in
 the memo.  He testified, ﬁI do 
not recall.  I knew I had been
 late one morning but I do not 
remember the amount of time.ﬂ  (Tr. 544.) 
In determining whether this wa
rning violated Section 8(a)(1) 
of the Act, I will apply the 
Wright Line analytical framework 
described above.  At the first step, I must examine whether 
Wyatt had engaged in union activity or concerted activity pro-
tected by the Act. 
Wyatt testified that he made the initial contact with the Un-
ion and got 18 to 19 people to attend a meeting with Union 
Organizer George Bru.  (Tr. 530.
)  He also testified that he 
wore a hat with a union emblem 
to work every day, and handed 
out 50 union hats and more than 100 union pins.  (Tr. 532Œ
534.) I am skeptical about parts of
 Wyatt™s testimony.  Wyatt 
stated in an August 16, 1995 affidavit that ﬁTo my knowledge, 
prior to about 3 days before 
the election, Edgard [Gonzales] 
had no concrete knowledge about who was a union supporter.ﬂ (R. Exh. 19.) 
                                                          
                                                           
30 See, e.g., 
Waco, Inc.
, 273 NLRB 746, 748 (1984).  There are ex-
ceptions.  See, e.g., Tualatin Electric, Inc.
, 319 NLRB 1237 (1995) (an 
employer™s ﬁno moonlightingﬂ policy violated Sec. 8(a)(1) where the 
evidence established that the respondent intended to use it to exclude 
job applicants sent by the uni
on during a ﬁsaltingﬂ campaign). 
If Wyatt had worn the union hat to work every day as he 
claimed at trial, the Respondent 
clearly would have been aware 
that he supported the Union.  Moreover, if even a fraction of 
the employees who received hats and pins wore these items, 
their support for the Union could not have escaped Respon-
dent™s notice. Another witness, J. H. (ﬁJayﬂ) 
Johnson, testified that he had 
seen Wyatt wearing a union hat wh
ile working at Golden.  (Tr. 
702Œ703.)  In a pretrial affidavit, however, Johnson had stated 
ﬁI have never worn any union bu
ttons, badges, or other para-
phernalia [sic].  
I don™t remember any employee wearing any-
thing, eithe.
ﬂ  (R. Exh. 21; emphasis added.) 
Because of these contradictions, I greatly discount Wyatt™s 
testimony about the extent and no
toriety of his protected activi-
ties.  However, the record does no
t contradict his testimony that 
he made the initial contact with the Union and set up the first 
meeting of employees with the 
union organizer.  Therefore, I 
conclude that the General Couns
el has proven the first element 
of the Wright Line test. 
The second element the government
 must establish is that the 
Respondent knew about Wyatt™s pr
otected activities.  Notwith-
standing that I believe Wyatt ex
aggerated while testifying about 
his union activities, I conclude that Respondent did know that 
he supported the Union.  Superintendent Johnson™s advice to 
Wyatt, to ﬁwatch his backﬂ a
nd ﬁwatch it closeﬂ lends support 
to this conclusion.  I find that the General Counsel has estab-

lished the second 
Wright Line
 element. 
At the third step, the General Counsel must prove that Wyatt 
suffered an adverse employment action.  A disciplinary warn-
ing certainly constitutes such an action.  The government has 
established the third 
Wright Line element. 
However, I conclude that 
the General Counsel has not 
proven the final requirement, a link or nexus between the pro-
tected activity and the discipline
.  Wyatt did not deny being 35 
minutes late on the day in questi
on, but testified that he could 
not remember.  I find that he was 
late, as described in the disci-
plinary memo. 
Moreover, Superintendent Johns
on attaches great importance 
to punctuality. I observed the quiet pride he displayed when 
testifying that he had not been late to work since 1962.  (Tr. 
1994.)  I find that Johnson did not treat Wyatt any differently 
than he would have treated any other employee who arrived for 
work 35 minutes late.  In sum,
 I find that the government has 
failed to establish the require
d link between Wyatt™s protected 
activities and the discipline taken against him.
31 Therefore, I find that Respondent did not violate Section 8(3) 
by issuing the warning to Wyatt, and recommend that this alle-
gation be dismissed.  However, I note that issuance of this writ-
ten warning results from the unlawful unilateral change in dis-
 31 My finding that Johnson did not treat Wyatt disparately would 
also lead to the conclusion that 
Respondent could meet its burden of 
rebutting a prima facie case, by demonstrating that it would have taken 
the action against Wyatt regardless of
 protected activities.  However, I believe the evidence falls short of making such a prima facie case, and 
therefore, no burden fell on Respondent to rebut it. 
 GOLDEN STEVEDORING CO. 433ciplinary procedures which violat
es Section 8(a)(5) and (1) of 
the Act.
32 F. July 25 and 26, 1995ŠWritten Warnings 
 Issued to Donald Burrell 
Paragraph 11 of the complaint alleges that about July 25 and 
26, 1995, Respondent issued written warnings to Donald 
Burrell.  Paragraph 19 alleges that Respondent was unlawfully 
motivated in issuing these warn
ings, and paragraph 28 alleges 
that the warnings violated Section 8(a)(3) and (1) of the Act. 
Respondent admitted that on July 25, 1995, it ﬁfurnished 
Donald Burrell with a memorandum from Kenneth Johnson to 
Edgard H. Gonzales relating to Donald Burrellﬂ and that on 
July 26, 1995, it ﬁfurnished Donald Burrell with a copy of a 
‚Disciplinary Notice™ﬂ but otherw
ise denied paragraph 11.  It 
also denied that it violated Section 8(a)(3) and (1) of the Act. 
At the outset of this discussion, I will note that these written 
warnings, like the one issued to Wyatt on July 24, 1995, were 
the result of a unilateral change the Respondent made without 
notifying and bargaining with the Un
ion, in violation of Section 
8(a)(5) and (1) of the Act.  (See below.)  Therefore, the written 
warnings must be rescinded to 
remedy the 8(a)(5) violation. 
Here, I will consider whether they also constitute discrimina-
tion in violation of Section 8(a)(3).  Since the conclusions I 
reach do not affect the remedy, this discussion will be brief. 
The first of the warnings concerned Burrell being late to 
work; the second concerned forklift safety.  I will discuss them 
in sequence. 
On July 25, 1995, Burrell received a copy of a memorandum 
from Superintendent Johnson to Pr
esident Gonzales.  It stated: 
 This is to inform you that yesterday July 24, 1995, Mr. 
Donald Burrell was told to come to work July 25, 1995 at 
07:00 a.m., and he showed up at 07:45 a.m.  When I asked 
him for a reason of his delay his answer was that he over 
slept.  I had to send him back home since somebody else 
had taken his place already. 
                                                           
 32 As stated above, placing this warning in written form does consti-
tute a departure from Respondent™s
 preelection practice, and is evi-
dence that the Respondent made the 
unlawful unilateral change alleged 
in pars. 23, 25, 26, and 29 of the complaint.  Under certain circum-
stances, where an employer has co
mmitted widespread unfair labor 
practices, a unilateral change in disc
iplinary procedure can violate Sec. 
8(a)(3) as well as Sec. 8(a)(5).  For example, in 
Garney Morris, Inc., above, the Board adopted the judge™s finding that ﬁeach and every 
timeﬂ the Respondent issued disciplin
e using a more onerous form it 
unilaterally adopted, that action violat
ed Sec. 8(a)(3) as well as Sec. 
8(a)(5).  
Garney Morris, Inc.
, 313 NLRB at 120. 
However, in Outboard Marine Corp.
, 307 NLRB 1333, 1337 (1992), 
the Board reversed a somewhat similar finding by the judge.  The 
Board stated that ﬁconduct indicative of
 a statutory failure to bargain in 
good faith does not establish discriminatory conduct, in violation of 
Sec. 8(a)(3).  Unlike the judge, we
 are not persuaded that the Respon-
dent™s overall animus and conduct prove
 a preconceived plan to rid the 
Calhoun plant of the Union and that, therefore, the unlawful impasse 
was necessarily discriminatory.ﬂ 
Based on the present record, the eviden
ce of animus is insufficient to 
provide a basis for concluding that 
merely issuing the warning in writ-
ten form violated Sec. 8(a)(3) as well as Sec.  8(a)(5). 
Should this happen again I would have to terminate 
Mr. Burrell™s employment with this company. 
 Please note this is one more warning that Mr. Burrell is 
receiving concerning his job pe
rformance.  [GC Exh. 5.] 
 At the hearing, Burrell admitted that he had been late on the 
day in question.  However, he te
stified that he was 5 or 10 min-
utes late, not the 35 minutes stated in the warning memorandum.  
Burrell further testified, in part, as follows: 
 Q. Okay.  And when you came in to work, who did 
you talk to? 
A. When I got to work, I talked to [Supervisor] Ken 
Wear, andŠ Q. What did you tell him? 
A. I told him that myŠthat I wasŠI said I overslept, if 
I™m not mistaken Šthat I overslept, and I™m here now.  He 
said, WellŠif I™m not mistaken, he told me, he said, Well, 
Kenny Johnson has already filled your spot.  I got to talk 
to him.  SoŠ 
Q. Then what happened? 
A. And he called him on the radio.  It was about 15 or 
20 minutes later, Kenny Johnson did come.  And every-
bodyŠwasn™t nobody around at the time but me and 
Kenny.  And the first thing he
 asked me was why was I in-
fluencing these other guys to go Union, you knowŠto be 
dealing with the Union. 
And I said, Boss, what you mean by influencing these 
guys?  These guys are grown me
n.  I can™t influence them.  
And at that particular time,
 somebody else walked up.  
And he didn™t want nobody to hear that conversation but 
me and him.  So the conversation stopped. 
And he told me that he had filled my spot, to go home 
and come back in the morning.  [Tr. 986Œ987; Emphasis 
added.] 
 Two procedural matters must 
be discussed in connection 
with the testimony excerpted a
bove.  The first concerns the 
question which Burrell attributes
 to Superintendent Johnson, asking why Burrell was ﬁinfluencing these other guys to go 
Union.ﬂ  The complaint does not allege this statement to be 
unlawful interrogation, or, in fact, to be any violation of the 
Act.  The complaint does not refe
r to the quoted question at all. 
The quoted question would appear to be unlawful interroga-
tion of a employee about his union activities.  However, based 
in part on my observations of the witnesses.  I do not credit 
Burrell™s testimony and therefore do not find that Johnson 
asked the question Burrell attributes to him. 
The second procedural matter concerns the Respondent™s 
motion at hearing to strike the testimony quoted above, on the 
basis that there is no allegation in the complaint that, by send-
ing Burrell home on this date, it suspending him in violation of 
the Act.  The General Counsel ag
reed with Respondent that the 
complaint did not allege that 
Respondent had sent Burrell home 
unlawfully on this date, and the testimony merely completed 
the story about what happened to Burrell at that time.  (Tr. 
988.)  Denying the motion to stri
ke, I accepted the testimony 
for that purpose.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 434Even if the complaint had alleged it to be violative, I would 
not find that the Respondent violated the Act by failing to offer 
Burrell work on this date.  Burrell admittedly was late to work 
and, his own testimony indicate
s, the Respondent already had 
filled his position with another person.  Clearly, Respondent 
had a legitimate business interest
 in having someone report to 
work at the appointed time, whether it was Burrell or someone 
else. 
As to Burrell receiving a warning for being late, I note again 
that Superintendent Johnson, who hadn™t been late to work 
once in 35 years, was a stickler for punctuality.  For the same 
reasons discussed above in connection with the July 24, 1995 
warning issued to Wyatt, I conc
lude that the General Counsel 
has not established a prima fa
cie case of discrimination. 
Under the practice in effect
 before the election, Johnson 
would have ﬁchewed outﬂ Burrell orally, rather than given him 
a written memorandum.  The eviden
ce establishes that such an 
oral reprimand would not have vi
olated the Act, and that the 
only violation arises because of the unilateral change in the way 
warnings were issued.  Therefore, I recommend that the allega-
tion that this warning violated 
Section 8(a)(3) be dismissed. 
On July 26, 1995, Burrell received another warning.  This 
one concerned Burrell driving a forklift even though not li-
censed to do so, and took the form of a memo from Foreman 
Jay Johnson to Superintendent Ke
nneth Johnson.  It stated as follows:  Mr. Burrell was working on the M/V ﬁARATIﬂ today.  
He is a labor[er] and while he was in the hole [sic] of the 
ship he was spotted by his job foreman driving a forklift in 
the hole [sic].  He was immediately told to get off of the 
lift, that was not his job,
 not to get back on it. 
 At approximately 21:45 Mr. Burrell was then seen 
again on the forklift that is not his job and he is not a fork-
lift operator.  I felt he was being insubordinate and ignored 
the foreman™s instructions.  [GC Exh. 6.] 
 The parties developed a hefty body of evidence concerning 
this issue, including testimony from a number of witnesses 
about the events in question and the driving of forklifts in gen-
eral.  However, as noted above, the resolution of this 8(a)(3) 
issue will not affect the remedy 
in this case, because the issu-
ance of the written warning constituted an unlawful unilateral 
change under Section 8(a)(5) of the Act. 
Therefore, I will address this allegation very briefly.  In fact, 
the key testimony in resolving it comes from Burrell himself.  
From that testimony it is clear, and I find, that Burrell knew 
that he wasn™t supposed to drive a forklift but thought he could 
do it without getting caught.  He got caught. 
On July 26, 1995, Burrell and the other members of his crew 
had a long day.  They started work
 at 7 a.m. that day and were 
still on the job at 9:45 p.m.  The crew wanted to finish but the 
forklift driver had to use the restroom.  As Burrell stated in a 
pretrial affidavit and admitted during the hearing, he ﬁknew that 
if he left he wouldn™t be co
ming back because it takes 15 min-utes to climb up out of the hol[d]
ﬂ to get to the restroom on the 
dock.  Eager to finish the day™s work, Burrell got on the fork-
lift.  (R. Exh. 37.) 
Burrell testified, and other witn
esses confirmed, that Presi-
dent Gonzales had a policy that
 only licensed forklift drivers 
operate that equipment.  From the record, I infer that Gonzales 
felt just as emphatically about 
this policy as Kenneth Johnson 
felt about punctuality. 
In his testimony, Burrell admitted that he was aware of Gon-
zales™ forklift policy.  When asked on direct examination if he 
were aware of the forklift polic
y, Burrell replied, ﬁThe only 
policy that we had on the job was not to let Edgard Gonzales 
see you drive it.ﬂ  (Tr. 992Œ993.)
33 Although Burrell had been told not to drive a forklift when 
Gonzales was ﬁon the boat,ﬂ he chose to do so on a night when 
Gonzales indeed was on the boat.  In fact, Burrell admitted 
having seen Gonzales that evening on the vessel.  Yet even at 
hearing, Burrell did not believe Gonzales had seen him commit 
the infraction: 
 Q. You don™t think he saw you. 
A. He did not see me. 
Q. How do you know he didn™t see you? 
A. Because, like I said, I sat there and I watched him 
leave.  And it was dark at the time.  So, you know, when 
it™s dark and you™re on that ship, you barely can see ex-
actly who™s up top.   [Tr. 1091.] 
 Clearly, Burrell guessed wrong.  I do not find it to violate the 
Act for the Respondent to discipline an employee who knew 
that an action was against the rules but did it anyway, thinking 
he could get away with it in the dark.  Applying the 
Wright Line analysis here in the same
 manner as described above, I 
find that the General Counsel ha
s not established a prima facie case. 
The only violation here
 arises from the unilateral change of 
issuing disciplinary warnings in
 writing, and not from the dis-
cipline itself.  Therefore, I recommend that the Section 8(a)(3) 
allegation be dismissed. 
G. August 2, 1995ŠAlleged Unilateral 
 Reduction in Hours Worked 
Paragraph 12 of the complaint alleges that ﬁsince about Au-
gust 2, 1995, Respondent has reduced the work hours of its 
employees by utilizing temporary employees to perform work 
previously performed by bargaining unit members.ﬂ  Paragraph 
28 alleges that this reduction discriminated against employees 
in violation of Section 8(a)(3), and interfered with, restrained, 
and coerced them in violation of
 Section 8(a)(1) of the Act. 
                                                          
 33 Burrell™s testimony on crossŒexamination was even more definite: 
Q. You knew not to drive that
 forklift while Edgard was 
there, didn™t you? 
A. Yes, sir. 
Q. Why did you know not to drive that forklift in front of Ed-
gard Gonzales? 
A. I had been told by Jay Johnson, Scott Johnson, Kenny 
Johnson, Ken Ware not to drive the forklift if Edgard is on the 
boatŠthat not let him see you drive it. 
Q. All right.  And over what period of time did all of your su-
pervisors tell you not to drive that
 forklift if Mr. Gonzales was on 
the boat? 
A. Since I™ve been there.  [Tr. 1090Œ1091.] 
 GOLDEN STEVEDORING CO. 435Paragraph 24 of the complaint alleges that ﬁabout August 2, 
1995, Respondent ﬁchanged its polic
y for assignment of work 
at its facility thereby reduci
ng the hours of employment for 
bargaining unit members.ﬂ  Para
graphs 25, 26, and 29 allege 
that Respondent took this action without notifying the Union or 
affording it the chance to bargain about the changes, that the 
changes were mandatory subjects of collective bargaining and 
that accordingly, the alleged unilateral change violated Section 
8(a)(5) and (1) of the Act. 
1. Sufficiency of pleadings and proof 
A procedural matter should be discussed first.  Before, dur-
ing, and after the hearing, the Respondent has contended vigor-

ously that the General Counsel fail
ed to place it on notice of the 
specific conduct the government 
considered unlawful.  As I 
understand the thrust of the Respondent™s argument, it asserts 
that the General Counsel never identified the work which the 
Respondent supposedly took away from employees in the bar-
gaining unit and assigned to temporary workers from a labor 
service. 
However, the General Counsel 
contends that the government 
does not have to point to any specific task that the Respondent 
took away from Employee ﬁXﬂ 
and assigned to Temporary 
Worker ﬁY.ﬂ  According to the General Counsel, the govern-
ment can meet its burden of proof with statistical evidence 
showing a reduction in the number of hours worked by regular 
employees as compared to the number of hours worked by 
temporary employees during a given period. 
Thus, in opposing the Respondent™s motion to dismiss these 
allegations, the General Counsel stated on the record ﬁit™s the 
General Counsel™s position that we™re not required to specify 
the different duties that the temporary employees did in the 
place of the bargaining uni
t employees.ﬂ  (Tr. 1893.) 
Notwithstanding this argument, I believe that proving what 
duties the temporary workers performed constitutes an essential 
element of the General Counsel™s case.  Unless the government 
proves that the temporaries performed work which previously 

had been assigned to bargaini
ng unit employees, it cannot es-
tablish that there has been a unilateral change in the terms and 

conditions of employment in the bargaining unit. 
Stated another way, the General Counsel bears the burden of 
proving the unilateral change in terms and conditions of em-
ployment alleged in the complaint.  The only way the govern-
ment can prove that any change occurred is by establishing 
what the terms and conditions of employment were before the 
alleged change, also establishing
 what the terms and conditions 
of employment became after the change, and then comparing 
the two. Additionally, not every unilateral change in a term or condi-
tion of employment produces a duty to notify the Union and 
bargain with it.   Only a change in a 
mandatory subject of bar-
gaining creates this obligation. 
 The General Counsel bears the burden of proving that an alleged change did involve a manda-
tory subject of bargaining.  It 
is difficult to imagine how the 
General Counsel could carry this burden without proving the 
specific condition of employment which had changed. 
However, a clear distinction 
must be drawn between the 
specificity required for an adequate pleading and the specificity 
needed to carry the burden of proof in the courtroom.  I con-

clude that the complaint placed the Respondent on sufficient 
notice to satisfy due process requirements because it alleged the 
general elements the government had to prove.  For example, it alleged that the Respondent unilaterally had changed manda-
tory terms and conditi
ons of employment. 
Under the ﬁnotice pleadingﬂ standards which are now widely 
accepted, the complaint need not contain a wealth of detail 
about the facts which the governme
nt intends to prove at trial.
34   In sum, I find that the complaint does not deny the Respondent 

its due process rights. At trial, however, the government still must present evidence 
to prove each element of its 
case, including that a unilateral 
change occurred and that it involved a mandatory subject of 
bargaining. 
To satisfy the government™s burden of proof, the General 
Counsel necessarily must identify which terms and conditions 
of employment have changed, and how.  At the hearing, how-
ever, the General Counsel had some difficulty describing ex-
actly what had changed: 
 MR. ROGERS: Our allegation goes to the idea that the 
Šafter the election, the Res
pondent began to reduce the 
number of hours worked by its bargaining unit employees 
and anyŠbut they still had the same amount of work to 
do, and increased the number of hours worked by tempo-
rary employees as a way to 
punish the employees for vot-
ing the Union in, basically. 
JUDGE LOCKE:  Now, is this
 with respect to any par-
ticular work, like the recoupment, orŠ 
MR. ROGERS:  The only time the temporary Š 
JUDGE LOCKEŠany particul
ar job classification? 
MR. ROGERS:  Well, the only time the temporary 
employees are used on any sort of large basis is when 

theyŠthis is based on my reading of the record, based on 
my reading of the documents.  And I think that Respon-
dent even mentioned the same thing earlier.  The only time 
the temporary employees are used on anything other than a 

one, two or three basis is when they have ships come in. 
And you can tell from the payroll records.  There will 
beŠthe payroll records will 
be one page, one page, one 
page, and then there will be three pages.  And you can tell 

when the temporaryŠwhen the amount of work increases. 
So as a matterŠas a practical matter, the times when 
itŠwhen this activity happened were when ships were, I 
think, either being loaded or 
unloaded.  At any rate, the re-
cords showŠwill show when 
a lot of the temporary em-
ployees were hired day by day.  [Tr. 1905Œ1906.] 
 However, even assuming that the payroll records relied on 
by the General Counsel did show an increase in the hours 

worked by temporary employees
, these documents do not de-
scribe what the temporary empl
oyees were doing.  The records 
                                                          
 34 Thus, the General Counsel argued, ﬁit™s just not necessary that we, 
in the pleadings, identify the duties that the temporary employees did in 
place of the bargaining unit employees.ﬂ  (Tr. 1894.)  Literally, that is 
true.  There is no requirement that these job duties be identified 
in the 
complaint.  But having no obligation to describe evidence in a pleading 
does not eliminate the duty to pr
esent such evidence at trial. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 436indicate that the temporaries 
did something, that Respondent 
kept track of how much time they spent doing it, and, presuma-
bly, that Respondent was preparing to pay them for it.  How-
ever, the time records do not establish whether the temporaries 
were performing bargaining unit work.
35 Thus, proving an increase in hours worked by temporary 
employees does not, by itself, establish a prima facie case that 
either Section 8(a)(3) or (5) has been violated. 
With respect to the 8(a)(3) allegation, the complaint alleges 
that Respondent reduced the hours
 of its employees unlawfully 
as a means of discriminating against them.  Although the com-
plaint asserts that Respondent 
used temporary employees to 
perform the work the regular em
ployees would have done, that 
averment concerns the means allegedly used to accomplish the 
discrimination, and not the disc
rimination itself. The 8(a)(3) 
prima facie case still must be established by proving the 
Wright Line elements discussed above. 
With respect to the 8(a)(5) a
llegation, the General Counsel 
bears the burden of proving that the temporary employees were 
performing bargaining unit work in 
a way, or to an extent, that 
they did not before the election.  As discussed above, the Gen-
eral Counsel cannot satisfy this burden simply with records 
showing that on some days, temporaries worked more hours 
than they used to work.  Evidence must show what kind of 
work they were doing, that the performance of this work by 
temporaries rather than bargaining unit employees changed a 
term or condition of employment that was previously in effect, 
that the changed term or condi
tion of employment was a man-
datory subject of collective barg
aining, and that the Respondent 
made the change without notifying the Union and affording it 
the opportunity to bargain about 
the change and its effects. 
2. The evidence 
As stated above, the General 
Counsel relies largely on the 
Respondent™s payroll records to es
tablish the violations alleged 
in complaint paragraphs 12 and 24. 
 Therefore, it is appropriate 
to begin with an examination of
 those records.  (GC Exh. 16.) 
The payroll records do not esta
blish what the General Coun-sel™s brief claims.  A table in 
the General Counsel™s brief osten-
sibly  ﬁsummarizes the information contained in the records in 
G.C. Exh. 16.ﬂ  The table is 
highly abstracted.  It does not 
break down the hours worked into the total for regular employ-
ees and the total for temporary workers.  Instead, it provides 
only a percentage derived by the General Counsel™s calcula-
tions.  This table states, in part
 example, that in January 1995 
temporary employees worked 18.57 percent of 3506.75 hours, 
that in July 1995 temporary empl
oyees worked 33.50 percent of 
7090.50 hours, and that in August 1995 temporaries worked 
26.19 percent of 2072.00 hours worked by the regular and tem-
porary employees. (GC Br. 19Œ20.): 
However, going back to the source documents in General 
Counsel™s Exhibit 16 and adding up the hours produces an ap-
parent discrepancy when those actual figures are compared to 
those summarized in the table.  For example, the payroll re-
                                                          
                                                           
35 In addition to the payroll records, the General Counsel also relies 
on testimony to establish that there was a unilateral change involving a 
mandatory subject of bargaining. 
 This evidence will be discussed 
below. 
cords for January 1995 show that during that month, regular 
employees worked a total of 7089.75 hours, and temporaries 
worked a total of 914.50.  Thus, regular employees alone 
worked more than twice the number of hours shown in the table 
for the hours of regular employees and temporary employees 
combined. 
The payroll records for July 199
5 show that regular employ-
ees worked a total of 7876.50 hours during that month, and 
temporaries worked 3024.50.  Thus, the total number of hours 
worked by regular employees that month, as established by the 
source documents, exceeds the 
number of hours shown in the 
table for regular employees 
and temporary employees com-
bined.36 What caused the discrepancy between the figures given in 
the General Counsel™s brief and the totals from the source data?  
In making his computations, the General Counsel did not in-
clude all the hours shown in the payroll records, but rather 
made an assumption which excl
uded a substantial number of 
those hours.  The General Counsel
™s brief explains the calcula-
tion this way: 
 Since temporary employees 
were only called in when 
the Respondent was loading or unloading a ship, the only 
time that a permanent employee could be replaced by a 
temporary employee was when a ship was being worked.  
Comparisons should be made, therefore, only by using 
days when ships were being worked.  
It is a fair estimate 
that the Respondent was working a ship when its total 

number of hours worked was 400 or more per day
. . . . By 
adding the total number of hours in a month worked on 
days when the Respondent™s employees worked a total of 
400 or more per day and comparing the percentage of the 
total hours worked by temporary employees each month, 
an accurate picture of the Respondent™s hiring practices 
can be adduced.  (GC Br. at 19, emphasis added.) 
 The General Counsel is quite 
explicit about this methodol-
ogy, but I do not share the General Counsel™s confidence in it.  

The methodology assumes facts that are not in evidence.  For 
example, the record does not establish a satisfactory basis for 
concluding that ﬁtemporary empl
oyees were only called in 
when the Respondent was loading or unloading a ship.ﬂ 
Perhaps the General Counsel s
imply made this assumption 
because it sounded reasonable, and not because evidence estab-
lished it.   Even if the assump
tion turned out to be true, how-
ever, it would not justify ignor
ing hours listed on the official payroll records and excluding them from the computation.  If 
any bargaining unit work has been shifted from unit employees 
to temporaries, an accurate determination of the amount must 
begin with accurate figures showing how much work was done.  
The further the figures depart from the actual amounts, the 
further the computation veers from the truth. 
The government™s methodology 
rests on another question-
able assumption as well.  The Ge
neral Counsel attaches special 
significance to the days on which 
ships were in port.  However, 
 36 However, the percentage of tota
l hours worked by temporaries in 
July 1995 is about 28 percent, which is not too far from the 33.5 per-
cent figure given in the table. 
 GOLDEN STEVEDORING CO. 437it does not appear that the General Counsel identifies such dates 
with records listing the ship names with dates of arrival and 
departure.  Instead, the govern
ment makes an assumption that 
ﬁthe Respondent was working a ship when its total number of hours worked was 400 or more per day.ﬂ 
The General Counsel™s brief calls that figure a ﬁfair esti-
mate,ﬂ but does not cite any evidence as a basis.  Indeed, the 
General Counsel does not even pr
ovide much argument to sup-
port this assumption, let alone evidence.  Considering the entire 
record, I find the assumption unproven. 
At a more basic level, the 
government™s methodology is ob-
jectionable intuitively.  Excluding hours worked on the basis of 
an arbitrary formula has some of
 the flavor of pulling cards out 
of a deck before the game begins.  Someone seeking only to 
build a house of cards will not suffer if all the tens or queens 
are missing, but a fair game requires playing with a full deck.   
So does an accura
te computation. However, there are other flaws besides the exclusion of data.  
The government™s methodology does not appear to treat the 
data in ways likely to yield a mathematically sound result. 
The problem becomes apparent 
when the General Counsel™s 
brief argues that the ﬁaverage monthly average percentage of 
total hours worked by temporary employees from January 1995 
through July 1995, inclusive, is 26.13.  The monthly average 
percentage of total hours worked by temporary employees from 
August 1995 through January 1996, inclusive, is 41.91.ﬂ  (GC™s 
Bri. at 20.) 
Although the words ﬁaverage m
onthly average percentageﬂ 
sound awkward or redundant, they accurately reflect the route 
taken by the General Counsel to 
his conclusion.  In arguing that the proportion of work performed by temporaries increased 
after the election, the General 
Counsel relies on what is essen-tially an average of averages.  However, averaging averages is 

more likely to lead to confusion than to clarity.
37  This tech-
nique cannot be used accurately to make the comparisons 
sought. The General Counsel bears the burden of proving that the 
Respondent has reduced the amount of work assigned to em-

ployees in the bargaining unit.  However, I find that the gov-
                                                          
                                                           
37 The inaccuracy introduced by taki
ng an average of averages ap-
pears in even a simple hypothetical calculation.  Assume that in January 
regular employees worked 10 hours and temporaries worked 5 hours; 
that in February regular employees worked 12 hours and temporaries 
worked 8, and that in March regular employees worked 240 hours and 
temporaries worked 30 hours.  During this calendar quarter, regular 
employees worked 262 hours and temporaries worked 43 for a total of 
305 hours.  For this 3-month period, temporaries worked about 14 
percent of the total hours. 
However, if percentages are calculated for each month rather than by 
quarter, the temporary employees worked 33 percent of the total hours 

in January, 40 percent of the total hours in February, and 11 percent of 
the total in March.  The average of
 these percentages is .28, or double 
the actual percentage of hours worked by temporaries over the 3-month 
period.  For the same reasons that
 this calculation produced an inaccu-rate result, the General Counsel cannot obtain a mathematically mean-
ingful result by comparing an average of the percentages of hours 
worked in each of seven separate months before the election with an 
average of the percentages of hours 
worked in each of five separate 
months after the election. 
ernment has not demonstrated, through the payroll records, that 
such a reduction took place. 
The testimony also does not support such a conclusion, al-
though it consumed much of the 13 days of hearing.  Much of 
this testimony concerned 
a task called ﬁrecouping.ﬂ
38   Carey 
Wyatt, called by the General Counsel, described the task in this 

manner:  Q. [W]ell, the standard procedure and the way we had 
always done it before was we™d work an aluminum boat, 
and in the course of unloadi
ng this boat, bundles of alumi-
num would get damaged. They
™d bust open and all this. 
We would just slide the stuff aside and whenever the boat 
was finished, then our regular laborers would come in and 
re-bundle this and we™d go on and put it in stock to be 
shipped out.  [Tr. 554.] 
 The evidence clearly establishes that temporary workers did 
at least some of the recouping 
before the election.  However, 
the General Counsel presented ev
idence that the temporaries 
did more of it afterwards, and this increase constituted part of 
the alleged unilateral change.  Wyatt testified that there were 
occasions after the election when temporaries would be called 
in to recoup.  However, the vagueness and inconsistency of his 
testimony limits its value.  For example, on cross-examination, 

Wyatt testified in part as follows: 
 Q. Your testimony is that on five or ten occasions after 
the boat sailed, temporary people
 were called in to help re-
coup? 
A. I exaggerated a little on the ten. I know there was 
not ten boats. It was more probably in the line of anywhere 
from three to five, maybe six boats. Yes, they were called 
in.  [Tr. 600.] 
 Although Wyatt testified about an occasion when, he said, 
temporary employees worked on recouping aluminum in a 
warehouse called ﬁCotton Five,ﬂ he admitted on cross-
examination that he had not seen them do it.  (Tr. 585Œ586.)  
Thus, his testimony does not es
tablish that temporaries were 
doing work previously done by bargaining unit employees, or 
that they were doing more of it than they did before the elec-
tion. Additionally, Wyatt did not remember how many temporary 
workers were in his own crew or what kind of work he and the 
other crew members were doing at the time the temporaries 
were recouping.  (Tr. 586Œ587.)  The lack of specific informa-
tion renders much of his testim
ony tantamount to expressions 
of opinion or repetition of hearsay.
  Therefore, I do not credit it. 
Another of the General Counsel™s
 witnesses, J. H. Johnson, testified on direct examination that the recouping practice 
changed after the election.  Before the election, according to 
Johnson, ﬁThey would wait until th
e ship was over and let the 
regular laborers do it.ﬂ  (Tr. 658.)  However, Johnson stated on 
direct examination, 
that policy changed: 
 Q. And then after the election, when did they do the 
recoup? 
 38 The work allegedly done by temporaries also included the typical 
duties of a longshoreman unloading cargo. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 438A. During the ship. 
Q. And who did it? 
A. Laborers, multi-temp™s.  [Tr. 657Œ658.] 
 Apart from the lack of specific information, two problems cast 
doubt on Johnson™s testimony.  
First, Johnson™s testimony 
clearly establishes that the Respondent had a long practice of 

assigning temporary workers to perform work similar to that 
done by the regular employees,
39 so the asserted change essen-
tially is quantitative, not qualit
ative, in nature.  Johnson™s tes-
timony, however, does not establis
h to what extent the use of temporary workers increased. 
Second, an inconsistency be
tween Johnson™s testimony on 
direct and cross-examination undermines his credibility.  As 
quoted above, Johnson testified on 
direct examination that after 
the election, Respondent began us
ing temporary workers to do 
the recouping while the regular employees were still unloading 
cargo from the hold of the ship.  However, on cross-
examination, Johnson gave the following answers to questions regarding when the temporary workers (multitemps) began 
recouping while the vessel was still in port:  
 Q. How often and when did that first start happening? 
A. After the election. 
Q. When these multi-temp laborers were recouping 
and our men were sitting at 
home with no work, was there 
a boat being loaded or discharged? 
A. I don™t know. 
Q. It™s important that you try to remember whether a 
boat was being loaded or discharged when this activity 

that you have described occurred. 
A. Which activity are you talking about? 
Q. When temporary employees were recouping and 
our men were sitting at home with no work. 
A.  It had to be after a vessel. 
Q. It would have to be after a vessel had left port? 
A. Yes.  [Tr. 699Œ700.] 
 In addition to this inconsistency between direct and crossŒ
examination, there are other reas
ons to doubt the reliability of 
Johnson™s testimony.  Johnson, 
who had been a foreman or 
acting foreman, admitted that he had never supervised employ-
ees doing recouping while a vessel was still in port.   (Tr. 701.)  
Additionally, Johnson never supervis
ed a crew while that crew 
was recouping.  (Tr. 702.) 
Moreover, Johnson™s job duties involved working on a ves-
sel, but the recouping by temporary employees allegedly took 

place in a warehouse.  For all 
of these reasons, I have doubts 
about the reliability 
of Johnson™s testimony on this matter, and 
do not credit it. 
Another witness, Larry Scott, also testified that unlike before 
the election, when they perform
ed recouping after the departure of the vessel, ﬁAfter the election, they were recouping while we 
was on the boat bringing the stuff up. They had guys up in the 
warehouse, cotton five, recouping then.ﬂ  (Tr. 805Œ806.)  How-
ever, Scott did not work in the warehouse and only went there 
occasionally to use the restroom. 
                                                          
                                                           
39 For example, Johnson testified that, before the election, if the 
work got slow, temporary workers went home first.  (Tr. 656.) 
Additionally, Scott™s testimony 
suffered from internal incon-
sistencies.  On direct examination, he testified that after the 
election, the Respondent ﬁwas br
inging in more temporaries, guys. It used to only be just the workers, the ones that worked 
for the company, because it was just enough work for us. After 
we voted for the Union, they wa
s bringing in something like 25, 
30 temporaries to hurry up and finish.ﬂ  (Tr. 737.) 
At one point during cross-examination, Scott stated that ﬁthe 
recouping was only for us, the employee that worked for 

Golden.ﬂ  However, in the next 
sentence, he qualified that abso-
lute position by stating ﬁ
Most of the time it™d just be for us.ﬂ  
(Tr. 855; emphasis added.)  Late
r in his crossŒexamination, 
Scott contradicted his earlier statement that it ﬁused to only be 
just the workers, the ones that worked for the companyﬂ (Tr. 
737) who did the recouping. 
 Q. Before the election some of the time temporary em-
ployees help recoup is that correct? 
A. Sometimes.  [Tr. 855.] 
 Scott also maintained that on two occasions after the elec-
tion, the Respondent would us
e temporary employees to per-
form recouping at a warehouse called ﬁCotton Fiveﬂ while the 
regular employees remained on 
a vessel unloading the cargo.  
However, he could not be any more specific as to date.  (Tr. 
807Œ808.) As stated above, Scott was in this warehouse only briefly, to 
use the restroom, and the record 
does not establish that he had 
any personal contact with the i
ndividuals he believed were 
doing the recouping.  Although I ha
ve concluded that Scott was 
an honest witness, the accuracy of his testimony is still limited 

both by his opportunity to observe an event and by his ability to 
recall when the event took place.  Here, he had little opportu-
nity to observe, and inconsiste
ncies in his testimony suggest 
that his recollection is less than perfect. 
For example, Scott testified on direct examination that he 
observed temporary workers doing recouping after the election 
only two or three times.  (Tr. 738.)  However, on crossŒ
examination he changed that tes
timony to ﬁ4 or 5 times,ﬂ lead-
ing me to conclude that Scott really wasn™t certain.  This incon-
sistency, although not major, doe
s affect the weight I give 
Scott™s testimony.  Considering his admission that before the 

election temporary employees
 performed recouping ﬁsome-
timesﬂ (Tr. 855), Scott™s testimon
y fails to establish that the 
Respondent made any significan
t change in how it assigned 
regular employees and temporary workers to this task.  
Donald Burrell testified in conclusory terms that after the 
election, a change occurred in the use of temporary employees.  

However, his testimony is so general that it lacks probative 
value in establishing that Respondent increased the use of tem-
porary workers after the electi
on.  (See, e.g., Tr. 1013Œ1018.) 
Leon Autry, called by the General Counsel, gave testimony 
regarding the use of temporary workers before and after the 
election, but in general, I found it rather confusing.
40  More-
 40 An example of Autry™s testimony on this matter is quoted below. 
Q. What did those temporary employees do before the elec-
tion when there was no ship in port? 
 GOLDEN STEVEDORING CO. 439over, although Autry™s initial testimony indicated he had seen 
temporary workers doing recouping in a warehouse, cross-
examination revealed that actually, he had not observed them 
doing any work. 
 Q. Okay.  The only thing you saw is what you testified 
before.  You saw them eating lunch.  Is that right? 
A. Well, I seen themŠhalf of them was laying up on 
the aluminum stuff asleep.  Most of them were asleep 
probablyŠor going to sleep or something. 
Q. Okay.  WellŠ 
A. It wasn™t that they was even talking aboutŠsome of 
them was eating and some of them was laying up on the 
aluminum asleep.  That™s as
 far as I know.  [Tr. 1303.] 
 In addition to these uncertainties
 in his testimony, certain as-
pects of the crossŒexamination raised doubts about Autry™s 
candor.41  For all of these reasons, I 
do not credit his testimony. 
Some other witnesses testified that there had been no change 
in recouping practices.  James David Shiver Jr., a forklift 
driver, testified that he saw no
 difference.  (Tr. 1786.)  The 
Respondent™s superintendent, Ke
nneth Johnson, testified, in 
part, as follows: 
 Q. Let™s say you don™t have enough work for every-
body, for all of your regular employees.  How do you 

choose who is going to do the work? 
A. The man that™s been there the longest. 
Q. And how long has that been your policy? 
A. Ever since I can remember. 
Q. Is that your policy? 
A. Yes, sir. 
Q. Have you ever been criticized for that policy? 
A. Yes, sir. 
Q. Who™s criticized you? 
A. Edgard. Q. And what did Edgard crit
icize you about?  What did 
he want you to do? 
A. Rotate it and swap it around. 
Q. And did you?  Do you? 
A. No. 
Q. You don™t.  You do it your way? 
A. That™s the way I do it.  I work the oldest man. 
Q. Was that true before the election? 
A. Yes, sir. 
Q.  Is it true now? 
A. Yes, sir. 
                                                                                            
                                                           
A. They came in to help us if 
we needed help.  But before that 
time, they only came if weŠyou know
, if we had cars to unload, 
we unload the cars and then we did the recoup.  But then after 
then, then it was like you do the cars and you do the recoup.  It 
was like we did the cars and they did the recoup.  But before then 
it was not like that.  That™s whenŠyou ask me a question.  I™m 
going to tell you the answer.  [Tr. 1295.]
 41 For example, Autry™s pretrial affi
davit stated at one point that he 
had taken photographs to show that
 some employees, favored by man-
agement, drove forklifts without be
ing disciplined for a safety viola-
tion.  (Tr. 1283.)  However, when asked about this matter on crossŒ
examination, his responses suggested to me some degree of equivoca-
tion, rather than difficulty with memory.  (Tr. 1282.) 
Q. Has it ever been any different? 
A. No, sir.  [Tr. 2002Œ2003.] 
 Although Johnson™s words appear in print to be terse, if not gruff, his demeanor at the he
aring conveyed no sense of hostil-
ity or antagonism.  The brevity of
 his responses seemed to arise 
from a sense of economy that regarded frill with some degree 
of suspicion.  It was an attitude fully at home in a person who 
had not been late to work in 35 years, and who appeared to 
view life from an island of order somehow unperturbed by the 
natural amount of chaos in the world.  I believe Johnson™s tes-
timony shares this reliability, and I credit it. 
Based on his testimony, as well as the absence of credible 
testimony to the contrary, I find 
that Respondent did not change 
the way it assigned temporary workers to recouping or other 
tasks performed by employees in the bargaining unit.
42  Simi-
larly, I find that the government 
has not proven that Respondent 
has reduced the hours of employment for bargaining unit mem-
bers. In sum, the record does not establish that Respondent vio-
lated Section 8(a)(5), (3), or (1
) in the manner alleged in para-
graphs 12 and 24 of the complaint.  I recommend that these 

allegations be dismissed. H. August 1995ŠThreat of Plant Closure 
Paragraph 8(c) of the complaint alleges that about August 
1995, a more precise date be
ing unknown to the General Coun-
sel, Respondent, by Edgard H. 
Gonzales, ﬁat the Adams Mark 
Hotel, threatened its employees 
with plant closure if the Union 
was selected as their bargaining representative.ﬂ  The Respon-
dent denied this allegation. 
The wording of this allegation suggests that in August 1995 
employees were considering whet
her to select the Union to 
represent them.  However, they had already chosen the Union, 
which the Board certified on July 21, 1995. 
The General Counsel elicited testimony from Larry Scott 
that Gonzales made such a thre
at of plant closure during a ne-
gotiating session with the Union: 
 Q. What did he say? 
A. He said before the Union would come in, he™d close 
the doors. He said he don™t like the Union, he don™t want 
the Union. He said he went 
Union one time and they bank-
rupted him or something.  [Tr. 721.] 
 Another witness for the Gene
ral Counsel, Mason Barnes, 
gave similar testimony: 
 Q. Well, what did he say at
 this negotiation meeting? 
A. At this negotiationŠjust about every one we hadŠ
that he would close his doors before he went union, that he 
was not going to be union, peri
od; he wasn™t for a union, he wasn™t for anything to benefit the employees, unfair la-
bor practices or anything, he wasn™t for it, he was totally 
against it.  [Tr. 1625Œ1626.] 
 42 Although much of the testimony at hearing focused on the recoup-
ing work, the General Counsel also contends that the Respondent in-
creased the extent to which it used 
temporary workers to do other work 
performed by bargaining unit employees.  I find that the evidence does 
not establish this allegation.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 440 Gonzales gave a different vers
ion of what he told the em-
ployees on the Union™s negotiating committee.  He testified that 
he told them he would not si
gn the Union™s contract proposal, and gave them reasons why he 
would not.  To sign that pro-posal, Gonzales said, ﬁwould have
 meant for us, for Golden, to 
increase of operation in over 300 percent.ﬂ  (Tr. 2639.) 
According to Gonzales, he furt
her told the union negotiators 
ﬁthat for Golden to accept that contract, we had to have the 

ability to pass the extra costs on to the customer, and by our 
doing that, we were not going to be competitive; the customers 
were going to abandon us; and like
ly they were going to go and 
land in the hands of the nonunion shops in the port.ﬂ (Tr. 2639.) 
For two reasons, I credit the te
stimony of Scott and Barnes.  
First, Gonzales did not square
ly deny making the ﬁclose the 
doorsﬂ threat they attributed to him. 
Second, Gonzales™ wife, Norma Gonzales, testified that she 
attended all bargaining sessions between Respondent and the 
Union.  (Tr. 2398.)  However, her testimony does not rule out 
the possibility that Gonzales 
made the alleged plant closure 
threat. 
On the other hand, it is somewhat risky to infer too much 
from Norma Gonzales™ failure to deny, absolutely and un-
equivocally, that her husband made
 such a statement, because 
no attorney asked her specifically if he threatened to close the 
plant.  Respondent™s attorney 
did ask her if her husband ever 
said ﬁoutright, I won™t sign a contractﬂ but that question is dif-

ferent from asking whether or not Gonzales said that he would 
close the plant.
43  The issue raised by the complaint allegation 
concerns a threat of plant closure, not a refusal to bargain. 
Additionally, neither the General Counsel nor the Union™s at-
torney asked Norma Gonzales specifically whether her husband 
made such a threat of plant closure.  However, on cross-
examination, the General Counsel did elicit the following tes-
timony: 
 Q. Okay.  Did Mr. Gonzales say what would happen if 
he ended upŠif he was not competitive? 
A. Well, if he was not competitive with the other non-
union shops, probably down the road he would have to 
close. 
Q. Did he say that at the meetings? 
A. Not in the meetings.  I don™t remember 
if he said it 
in the meetings.  [Tr. 2403; Emphasis added.] 
 Norma Gonzales™ testimony that she did not remember 
if her 
husband made such a statement leaves open that possibility. 
It concerns me that the General Counsel did not adduce tes-
timony from more witnesses on this point, considering that, 
according to Norma Gonzales, between 10 and 15 individuals 
attended each negotiating session on 
behalf of the Union.  (Tr. 
2399.)  However, I have concluded 
that, in general, Scott is a 
reliable witness.  Another witness, Barnes, has corroborated his 
                                                          
                                                           
43 In response, she testified, ﬁThe only thing that I heard was that he 
said that he was willing to sign a contract, if we could be competitive in 
the market with the non-shop stevedores.  Otherwise, if it was not com-
petitive, there was no way that he 
was going to sign something that 
would hurt the company.ﬂ  (Tr. 2400.) 
testimony, which has not been absolutely denied by Gonzales 
or his wife.44  Therefore, I will credit Scott. 
I find that at a negotiating session in August 1995 Gonzales 
told union negotiators, including
 employees Scott and Mason, 
that before the Union would come in, or before he ﬁwent un-

ionﬂ he would close his doors.  
The timing of this statement, after the employees already had voted for the Union seems 
unusual, but, for the reas
ons stated above.  I find that Gonzales 
made it.  Applying an objective
 standard, I find that these 
words reasonably would be underst
ood to constitute a threat of 
plant closure if employees pers
isted in supporting the Union or 
seeking the Union to represent them. 
My crediting of Scott™s testimony does not signify that I dis-
credit Gonzales, because Gonzales did not squarely contradict 
Scott.  Crediting the testimony of Gonzales and his wife, I find 
that he did explain his refusal to agree to the union proposal on 
economic grounds.  However, G
onzales™ comments about the 
acceptability of the Union™s bargaining proposal are not at is-

sue.  The closure threat alleged in the complaint, and estab-
lished by the testimony of Sco
tt and Barnes, does not concern 
any economic consequences of the 
Union™s porposal.  Rather, it 
relates closure to the fact that the employees ﬁwent union.ﬂ  
That is a clear threat of retaliation. 
Therefore, I find that the statement violates Section 8(a)(1) 
of the Act, as alleged in paragraph 8(c) of the complaint. 
I. November 10, 1995ŠAlleged Discriminatory Recall 
Complaint paragraph 13 alleges that about November 10, 
1995, ﬁRespondent recalled its employees Mason Barnes and 
Donald Burrell to work while they were working for another 
company, thereby adversely affecting their hours of work and 
their earnings.ﬂ  Paragraph 19 alle
ges that Respondent took this 
action because employees formed, joined, or assisted the Union 

and engaged in concerted activiti
es and to discourage employ-
ees from engaging in these activities.  Paragraph 28 alleges that 
this action violated Section 8(a)(3) and (1) of the Act. 
Respondent admitted that on N
ovember 10, 1995, it ﬁcalled 
Mason Barnes and Donald Burrellﬂ to work for it, but stated 
that it otherwise did not have information sufficient to form a 
belief about the allegations of pa
ragraph 13.  It denied the alle-
gations of complaint paragraphs 19 and 28. 
Mason Barnes testified that on 
one occasion, Superintendent 
Kenneth Johnson had announced that the Company only 
needed five employees to work the next day.  So Barnes, along 
with Donald Burrell and about five others, went to another 
stevedoring company, Southern Cargo, and talked with a fore-
man, who said to report 
at 6 a.m. the next day.  He did.  (Tr. 
1627Œ1629.) Another of Respondent™s employ
ees, Donald Burrell, also 
went to work that day at S
outhern Cargo.  Although Barnes  44 In general, I did not find Barnes to be a reliable witness.  On 
crossŒexamination, he answered so 
many questions with the expression 
ﬁpossibleﬂ that it raised a question as to whether he was making the 
effort to answer fully.  However, I 
note that Barnes™ testimony is con-
sistent with the statement in his Ma
y 19, 1997 affidavit, that ﬁGonzlez 
[sic] stated that he was not going 
to go union and before he went union 
he would close his doors.ﬂ  (R .Exh. 55 at 2.)  Moreover, Barnes™ testi-

mony corroborates, and is corroborated by, that of Scott. 
 GOLDEN STEVEDORING CO. 441could not recall the date
 specifically, I find, based on the entire 
record that it was around November 10, 1995. 
Barnes testified that around lunchtime he and Burrell left the 
ship where they were working in
 a hold.  As they came down 
the gangway, one of Respondent™s supervisors, Ken Wear, met 
them and said they were supposed to report to work for Golden 
Stevedoring at 1 p.m. that day.  According to Barnes, Wear told 
him to get a forklift and meet him at the ﬁCotton Fiveﬂ ware-
house.  (Tr. 1629.) 
Barnes and Burrell told their supervisor at Southern Cargo 
that they were returning to work at Golden Stevedoring, and 
went to the ﬁCotton Fiveﬂ warehouse, where they waited.  
When Kenneth Johnson arrived, he instructed them to stack 
aluminum ingots and band them together, which they did.  At 
about 4 p.m., a supervisor sent them home for the day.  (Tr. 
999Œ1000; 1630.) The men wanted to work longer that day, and returned to 
their supervisor at Southern Ca
rgo, a man Burrell identified as 
ﬁWayne.ﬂ  He had already found replacements for them that 
day, but told them to return 
the next.  Although rain prevented 
them from working the following morning, Burrell and Barnes 
did work for Southern Cargo that afternoon.  (Tr. 1000Œ1001.) 
Later, Barnes received a letter from Gonzales.  That letter 
stated as follows: 
 We have had as one of the company policies and for a 
long time the ﬁno loanﬂ of personnel or equipment to 
competitor™s companies operating at the same ports that 
this company does business. 
We are sure that even when this policy has not been 
given in writing to you it ha
s been communicated verbally 
and enforced any time any of our employees has chal-

lenged this disposition of the company and has been dis-
charged from his duties with the company. 
We have the confirmation that you, in open violation 
to [sic] this rule, have been soliciting and accepting work 
with some of our competitors at this port. 
Should you continue to do so, we will have no other 
alternative than to permanently separate you from this or-
ganization.  [R.  Exh. 41.] 
 The complaint does not allege that anything in this letter vio-
lates the Act.  As the exhibit 
number indicates, the Respondent, 
not the General Counsel, introduced it into evidence at the hear-
ing.  Rather, the complaint alleges that their ﬁrecall,ﬂ while they 
were working for the other employer, violated Section 8(a)(3). 
To violate Section 8(a)(3), an employer must engage in some 
act of discrimination in regard to hire or tenure of employment 
or any term or condition of 
employment.  See 29 U.S.C. § 
158(a)(3).  Therefore, the government™s theory of violation 
appears to be that the Respondent
 discriminated against Barnes 
and Burrell by putting them to work.  In his opening statement, 

the General Counsel explained the government™s theory as 
follows:  [T]he allegation is that . . . 
these two employees, Mason Bar-
nes and Donald Burrell, were 
discriminated against because 
of their support for the Union in this retaliatory manner, yank-
ing them from one good job to 
another job with Respondent 
when the evidence shows that there was no work for them to 
do. 
 The General Counsel™s brief st
ates that the ﬁRespondent™s 
animus motivated it to force two of its unionŒsupporting em-
ployees to leave a more lucrative job even though it really did 

not have enough work to keep th
em busy.  Therefore, the recall 
of Barnes and Burrell from their job at Southern Cargo on No-
vember 10 violated Section 8(a)(1) and (3) of the Act.ﬂ  (GC 
Br. at 22.)  However, the General Counsel does not cite any 
legal authority to support th
is theory of violation. 
As I understand it, the government™s theory necessarily rests 
on the premise that Barnes and Burrell had a right to work 

elsewhere whenever their employer could not put them to work.  
Presumably, unless the employees had such a right to be work-
ing somewhere else, the Respon
dent would not act unlawfully 
by denying them the opportunity. 
However, the concept that an employee of one company has 
a right to be working for another company on his day off re-
quires some examination.  If such a right exists, what is its 
source?  The General Counsel 
has not claimed that the Act 
confers such a right, and otherwis
e has not described its origin.  
Whatever its source, the General Counsel must bear the burden 
of proving that such a right exists if the government contends 
that it was unlawful to take the right away. 
In the absence of any argument or evidence that such a right 
has been created by law, I will assume that if it exists, it springs 
from the relationship between employer and employee.  At the 
time of this alleged 8(a)(3) violation,
45 the Union and Respon-dent were engaged in negotiati
ons for their first collective-
bargaining agreement.  In this circumstance, absent lawful im-
passe, the Respondent could not implement a new rule prohibit-
ing ﬁmoonlightingﬂ unilaterally.  At least, it could not do so 
lawfully, and, as noted, the go
vernment doesn™t allege that Respondent implemented such a rule unlawfully. 
Therefore, whatever preexis
ting policy the Respondent had 
on such outside work remained in
 effect.  If the preexisting 
policy allowed an employee to work elsewhere on his day off, 

then denying an employee that right would reduce his privi-
leges as an employee.  If motivated by antiunion animus, such a 
denial would discriminate agains
t him in violation of Section 
8(a)(3).46 As noted above, a predicate to pr
oving the denial of this right 
is proving its existence.  Barnes testified that it was common 

for Respondent™s employees to work for other companies: 
 Q. BY MR. ROGERS: My question was from the time 
you started working there, when did you first seeŠor 
                                                          
 45 The complaint does not allege that Respondent violated Sec. 
8(a)(5) by unilaterally implementing a new rule to prohibit its employ-
ees from working for other stevedor
ing companies in their spare time. 
46 Cf. Tualatin Electric, Inc.
, 319 NLRB 1237 (1995), in which the 
Board found that an employer™s po
licy against ﬁmoonlightingﬂ violated 
Sec. 8(a)(1) because, in that case,
 there was ﬁabundant evidence in the 
record indicating that the moonlight
ing policy was adopted primarily as 
a result of the Respondent™s antiunion animus.ﬂ  In the instant case, 

there is no evidence that Respondent adopted the ﬁno moonlightingﬂ 
policy to interfere with employees™ un
ion activities or their exercise of 
other protected rights. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 442when did you first notice that Golden employees or people 
who worked for Golden worked for competitors? 
A. Probably about the second month after I was work-
ing there that people would work for other companies.  
When they didn™t have no work here, they would work for 
other ones, and then after we voted a union, they got to 
where they worked more because in case they get a strike, 
the hours got cut back.  Where we used to get 40 hours a 
week, we wasn™t getting that no more. 
Q. How often would you see someone who works for 
Golden working for a competitor after that second month? 
A. Every time they got a chance. 
Q. Well, how often would that be? 
A. Every week.  [Tr. 1637.] 
 Barnes acknowledged that, more 
than once, he had heard a 
rumor that the Respondent did no
t allow its employees to work 
for competitors on their days off, but he provided no more spe-

cific information.   
Initially, Donald Burrell, like Barnes, testified that he had 
been unaware Respondent had a rule against employees work-
ing for competitors on their days off. However, on cross-
examination, Burrell admitted that when he was first hired by 
the Respondent, an individual ni
cknamed ﬁSanta Clausﬂ had 
given him this information: 
 THE WITNESS: Santa Claus told me this when I first 
got hired at Golden.  When I firstŠabout a month or two 
after I got hired at Golden.  And I went and worked for 
Coastal Cargo, which workedŠI worked it with Santa 
Claus.  And he remembered me from over there at Golden. 
And he said, You know Edgard going to fire you if he 
finds out you™re working fo
r somebody else.  [Tr. 1137.] 
 Because of this contradiction between Burrell™s initial testi-
mony and his testimony later in
 cross-examination, I do not 
credit him.  Moreover, other 
testimony, which I do find credi-
ble, establishes that the Res
pondent had a longstanding rule 
prohibiting its employees from working for the competition 
during their days off.  For example, James Shiver Jr. described 
how he learned about the rule long before the Union™s cam-
paign:  Q. And about when was that, if you recall? 
A. That was aboutŠit was aboutŠit was long before 
any of the union stuff ever even came about.  There was 
about three or four of us who went to work with another 
company over there and went to work at night, which was 
Premier Stevedore.  And there was three or four of usŠ
they had made a place for us to work at night, which paid 
good money, but no steady work, you know, but just one 
of those things that the workŠthere wasn™t much to it, 
but, you know, you grabbed it when it was there.  And 
then, when it was gone, it was gone. 
So Mr. Gonzales called at all different timesŠthere 
was approximately three or four of usŠinto the office and 
reminded usŠyou know, he told
 us that Premier was a company that wasŠI don™t know what you call itŠ
competition, and Golden had the rule whichŠI knew it 
before I even did itŠbefore I even worked with them, I 
knew about it because Mr. Gonzales told us that long be-

fore he ever even caught up with us working, but we was 
hoping to get by with it for a little while. 
And he called us into the office one at a time and told 
us that we had a choice, that the company had a rule thatŠ
work with Golden or work withŠwherever you wanted to 
work.  And so he asked 
me wasŠwhich one was my choice.  I told himŠI said, ﬁNaturally, I™m going to work 
with Golden because there isŠI™m going to continue to 
work with Golden because there™s not enough work with 
Premier,ﬂ which there wasn™t.  And all I said was, I enjoy 
my job with Golden.  [Tr. 1786Œ1787.] 
 Moreover, Respondent™s superi
ntendent, Kenneth Johnson, 
testified that for the past 7 or 8 years before the hearing, Re-
spondent had a policy that did no
t allow its employees to work 
for other stevedoring companie
s. (Tr. 2037.)  As discussed 
above, I found Johnson to be a reliable witness, and I credit this 
testimony. 
The record does not establish any instance in which the Re-
spondent knew about one of its employees doing work for a 

competitor and either ignored or condoned it.  Although Barnes 
testified that Respondent™s employees did perform work for 
competitors, he provided no specific instances, and the record 
contains none. Therefore, I do not credit his testimony. 
Because, at all times material to this issue, Respondent had a 
rule against employees working for competitors, and because 
the evidence does not establis
h that Respondent enforced the 
rule disparately, I conclude that
 its employees did not have the 
right to work for competitors during their time off.  Since they 
did not have that right, requiring them to report to work for 
Golden did not constitute an ﬁadverse employment actionﬂ 
necessary to satisfy the third step of the 
Wright Line
 analysis.
47 In sum, I do not find that 
Respondent violated Section 
8(a)(1) and (3) of the Act in the manner alleged in paragraph 13 
of the complaint.  I recommend that these allegations be dis-
missed. 
J. January 29ŠNovember 11, 1996Š 
the Strike Against Respondent 
Paragraph 14 of the complaint alleges that from about Janu-
ary 29 until November 11, 1996, certain employees of Respon-
dent, represented by the Union and employed at its facility, 
ceased work concertedly and engaged in a strike.  Paragraph 15 
alleges that the strike was caused by Respondent™s unfair labor 
practices described in complain
t paragraphs 7Œ13, 19, 23, 24, 
and 26.  Although Respondent admits that the Union went on 
strike, it denies that the stri
ke was caused by unfair labor prac-
tices. 
At the hearing, the General Counsel adduced testimony from 
Union Organizer George Bru con
cerning the decision to go on 
strike. Bru described a union m
eeting on January 23, 1996, at 
which he told employees about the difference between an eco-
                                                          
 47 However, I would find that the 
General Counsel proved the first 
two requirements, protected activiti
es and employer knowledge, with 
respect to both Barnes and Burrell.  The record does not establish the 
required link or nexus necessary to satisfy the fourth element of the 
Wright Line test. 
 GOLDEN STEVEDORING CO. 443nomic strike and an unfair labor practice strike.  Bru gave them, 
as an example of an unfair labor practice, that ﬁCarey Wyatt 
had had his keys taken away from 
him . . . for no apparent rea-
son other than he suspected that Mr. Gonzales didn™t trust him because he was involved with the Union.ﬂ  (Tr. 197.) 
The complaint does not include such an allegation, although 
the General Counsel stated that it was the subject of a charge.  I 
presume that the allegation eith
er was withdrawn or dismissed 
before the hearing.  However, the General Counsel still con-
tends that it may provide the basis for a finding that unfair labor 
practices caused the strike.  
Thus, the General Counsel stat
ed, ﬁas I understand it there™s 
also the theory that even if the issue of ULP strikes can also 
hinge on ULPs that the union thinks at the time are valid 
whether they™re found later on to beŠwhether it™s found later 
on that the allegations are not s
upported is a separate issue.ﬂ  
(Tr. 198.)
48  However, the General 
Counsel cited no authority 
for this theory and may have backed away from it somewhat in 
the posthearing brief, which states that to ﬁbe classified as an 
unfair labor practice strike, unfai
r labor practices must be, at 
least, a motivating factor in the 
decision to begin the strike.ﬂ  
(GC Br. at 24.) 
I conclude that to satisfy its burden of proving that the strike 
was an unfair labor practice strike, the government must pre-
sent evidence establishing that the employer committed unfair 
labor practices, rather than merely the employees™ belief that 
the employer had committed unfair labor practices.
49  Addition-ally, the General Counsel must present evidence showing how 
the unfair labor practices influenced the employees in their 
decision to strike. 
Bru also testified that at this 
meeting, he told the employees: 
 I know that you guys have been complaining to me of 
unfair treatment by your employer.  I know that you™ve 
been saying that you™ve been singled out and harassed.  
And I said, in particular, on safety violations.  The com-
pany had changed its policy.  I said I know the company 
has changed its policy because I continue to hear state-
ments from you guys.  [Tr. 202.] 
 Bru clearly was referring to the allegation that the Respon-
dent was enforcing its safety ru
les more stringently.  Thus, he 
told the employees, ﬁthey are ge
tting tighter on you wearing a 
hat.  I said I know that.  You have to wear your seat belt all the 

time.  These are things that, in the past, they may say something 
to you every now and then.ﬂ  (Tr. 202.) 
                                                          
 48 The General Counsel also disclaim
ed any interest in proving that 
Respondent took away Wyatt™s keys.  ﬁThe fact that there was a charge 
filed about it and it was brought up at th
is meeting is what™s important.ﬂ  
(Tr. 199.) 
49 Clearly, the Union is not required to file an unfair labor practice 
charge as a predicate to asserting that the strike was an unfair labor 
practice strike.  See 
Burns Security Services,
 324 NLRB 485 (1997). 
(ﬁThe employees may legitimately 
choose to protest an unfair labor 
practice by calling a lawful strike ra
ther than filing an unfair labor 
practice charge, and the Board will not draw any adverse inference 
from the employees™ exercise of this legitimate form of protest.ﬂ)  
However, that principle is different from stating that an unfair labor 
practice strike can be proven without proof of unfair labor practices. 
Additionally, Bru testified that during this meeting, a union 
attorney, Christopher Krafchak, announced that ﬁthe NLRB had 
agreed to hear the charges that had been filed by the union.  
And he said at that point we™d have a good chance of winning 
theseŠhe thought we™d have 
a good chance of winning these 
charges which number probably 15 by then. . . . And it was his 
opinion that this was, in fact, an unfair labor practice charge or 
strike, if we chose to go on strike, it would be designated as an 
unfair labor practice strike.ﬂ  (Tr. 209Œ210.) 
The employees attending this mee
ting voted to strike, but de-layed actually going on strike until a tactically opportune time.  
Bru testified that during the entire strike, the pickets carried 
signs stating ﬁGolden Stevedori
ng Company on strike, protest 
unfair labor practice.ﬂ  (Tr. 211.) 
Based on Bru™s testimony, which I credit, I find that the un-
ion members had under considera
tion the unfair labor practice 
allegations at the time they voted 
to strike.  Additionally, I find 
that they were motivated by an actual unfair labor practice 
which the Respondent committed, the unilateral change in dis-
ciplinary procedure when Respondent began putting warnings 
in writing. 
It is true that, according to Bru™s testimony, he spoke about 
the alleged unilateral change in safety rules, and I have found 
that Respondent did not make such an unlawful change.  How-

ever, I find that Bru™s discussion also fairly encompassed the 
change to written warnings rather than oral reprimands.  Thus, 
Bru testified he told the voters, ﬁI know that you™ve been say-
ing that you™ve been singled out and harassed.  And I said, 
in particular, on safety violations.ﬂ  (Tr. 201Œ202; emphasis 
added.) Thus, Bru treated the alleged ch
ange in safety rules merely 
as an example of the complaints he had received from employ-
ees about being ﬁharassed.ﬂ  Those complaints must certainly 
have embraced the unilateral change in discipline which the 
government has proven violative. 
I find that the strike against 
Respondent was, at all times 
from its inception, an unf
air labor practice strike. 
K. February 2 and 21, 1996ŠAlle
ged Threats and Attempt to 
Cause the Arrest of Union Organizer Bru 
Paragraph 8(d) of the complaint alleges that by letters dated 
February 2 and 21, 1996, Responde
nt, by Edgard H. Gonzales, 
ﬁthreatened Union officials with a
rrest if they engaged in union 
or concerted activities on the Alabama State Docks.ﬂ  The Re-
spondent, in its answer, admitted 
ﬁthat by letters dated February 
2, and 21, 1996,ﬂ it ﬁthreatened Ge
orge B. Bru with arrest if 

Bru continued to trespass on property in the possession of 
Golden Stevedoring Co., Inc., while engaging in activity in 
violation of section 8(b)(1)(b) of the Act.ﬂ 
Paragraph 8(e) of the complain
t alleges that on about Febru-
ary 21, 1996, Respondent, by Edga
rd H. Gonzales, ﬁattempted 
to cause the arrest of a union o
fficial because he was engaged in union and concerted activities on the Alabama State Docks.ﬂ  
The Respondent denied this allegation by stating that it was 
without knowledge of it. 
The State of Alabama has a large facility with docks for 
ships arriving from the Gulf of Mexico.  Longshoremen work-
ing for the various stevedoring companies load and unload 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 444cargo from these vessels and their employers, the stevedoring 
companies, have facilities which they lease from the State of 
Alabama.  Although the Alabama 
State Docks occupy a large 
area, it is fenced, and a security force polices the area.  I credit 
the testimony of Union Organizer George Bru concerning the 
events on the occasions when he
 encountered these police offi-
cers. 
When the strike began, the State Docks established a gate system which reserved one entrance for use by those associated 

with Golden Stevedoring, and another entrance for others.  The 
Union lawfully could picket only
 at the entrance reserved for 
the Respondent, unless the main gate, used by all others, be-
came ﬁtainted.ﬂ In labor law 
terminology, a gate becomes 
ﬁtaintedﬂ when it is used by persons associated with the em-

ployer the Union is striking, and at that point, the Union may 
picket at that entrance as well. 
Bru credibly testified that the 
Union had received reports that 
Respondent™s nonstriking personnel had been using the main 
gate.  He wanted to document that the gate was being ﬁtaintedﬂ in this fashion by taking photographs of cars as they entered 
and left.  If such photographs 
established ﬁtaintﬂ by personnel 
associated with Golden Stevedoring, he would take this evi-

dence to the chief of the officers policing the State Docks to 
justify the Union picketing at the main entrance. 
On February 1, 1996, Bru, with 
camera ready, sa
t at the front gate trying to spot someone from Golden Stevedoring trying to 
enter.  Instead, someone from Go
lden Stevedoring spotted him, 
or so he later surmised.  Bru then rode around the docks to talk 
with various people 
50 and then returned to the entrance. 
Several days later, one of Re
spondent™s secretaries hand de-livered a letter to Bru.  This le
tter, dated February 2, 1996, and 
signed by Gonzales, stated: 
 On Thursday, February 1, 1996, you were observed in 
the parking lot adjacent to the Golden Stevedoring Co., 
Inc., new maintenance shop at approximately 7:50 a.m.  
You appeared to be taking down the license tag numbers 
of employees of Golden Stevedoring Co., Inc. 
You have no legitimate business on the leased property 
of Golden Stevedoring Co., Inc. 
THIS IS A WARNING!  You will be trespassing in 
violation of the laws of the 
State of Alabama if you enter 
the leased property of Golden 
Stevedoring Co., Inc., with-
out my written permission.  [GC Exh. 10.] 
 Bru was not then employed by the Respondent, had never 
been, and had never applied to be.  Although an employee of 
Respondent delivered the letter to Bru, the record does not es-
tablish that she read it or knew its contents. 
On February 20, 1996, Bru wa
s driving his Isuzu Trooper on 
a road within the property operated by the State of Alabama as 
the Alabama State Docks.  He was near a location where ves-
sels dock and cargo is loaded 
or unloaded by longshoremen. 
One of Respondent™s employees, Carey Wyatt, was with Bru 
in the car.  They went to a spot which, Bru testified, was about 
                                                          
                                                           
50 The Union represents the employees of other employers operating 
on the State Docks, as well as the 
employees of Golden Stevedoring. 
130 yards from a ship being unloaded
51 by Respondent™s em-
ployees.  Bru testified they parked in a spot unlikely to cause 
interference with the unloading, and watched for about 10 min-
utes, trying to recognize any of Respondent™s employees who 
had entered by the main gate rath
er than the gate reserved for 
Golden Stevedoring.  (Tr. 179.) 
Bru testified that the chief of the State Docks police force 
and another officer, Sergeant Hale
, came into the area and mo-
tioned Bru and Wyatt to come over to the north side of the pier, 
where they had a discussion. 
 At some point, Respondent™s 
president, Edgard Gonzales, jo
ined this group.  (Tr. 180Œ182.) 
According to Bru, he told the officers 
 that we had accusations thatŠfrom the [striker the Union had 
posted to observe the main gate] that someone had entered the 
gate that was known to work for Golden and . . . there were 
two other people in the car with this person and they were go-
ing to the ship, so he thought, 
to go to work. . . . I told the 
Chief I took Carey Wyatt with me [to the pier] to identify the 

car.  So the Chief said, ﬁWell I don™t have any problem with 
you being here, Mr. Bru, but I have a problem with Carey 
Wyatt being here because he™s not supposed to enter through 
the front gate.ﬂ  [Tr. 180Œ182.] 
 According to Bru, Gonzales s
poke with the police chief, but 
Bru did not hear what Gonzales said.  (Tr. 182.)  Bru then took 
Wyatt back to the front gate, dropped him off, and returned to 
Pier North C, the area where Respondent™s employees were 
unloading the vessel.  (Tr. 183.) 
Bru later received a second letter by hand delivery.  This let-
ter, dated February 21, 1996, an
d signed by Gonzales, stated: 
 On Tuesday, February 20,
 1996, you were observed on 
Pier North C, Alabama State Docks, which was in the pos-
session of Golden Stevedoring Co., Inc., where Golden 
Stevedoring Co., Inc., was handling pipe produced by 
American Cast Iron Pipe Company, Inc., Birmingham, 
Alabama for shipment aboard the vessels Ikiena and Ar-
temis S.B. 
It is our understanding that you were directed by a se-
curity officer of the Alabama State Docks Department to 
leave Pier North C and not to enter Pier North C again 
while the Ikiena and Artemis S.B. were being loaded by 
Golden Stevedoring Co., Inc.
52  On Wednesday, February 21, 19
96, you were again observed 
on Pier North C where Golden Stevedoring Co., Inc., was con-
ducting its operations loading the Ikiena. 
 You have no legitimate business on the Pier North C 
while Pier North C is being used by Golden Stevedoring 

Co., Inc. We have requested the Alabama State Docks Depart-
ment security to remove you from Pier North C. 
 51 Longshoremen refer to ﬁdischargingﬂ a vessel rather than unload-
ing it, but to avoid confusion, I will 
reserve the term ﬁdischargeﬂ for its 
usual meaning in the employment law context. 
52 Contrary to the Respondent™s ﬁunderstanding,ﬂ the record does not 
establish that a security officer asked Bru to leave.  I credit Bru™s testi-
mony that the officer only asked Wyatt to leave. 
 GOLDEN STEVEDORING CO. 445THIS IS A SECOND WARNING!  You have been 
trespassing on the property in the possession of Golden 
Stevedoring Co., Inc., in violation of the laws of the State 
of Alabama.  Further trespa
ssing on property in possession 
of Golden Stevedoring Co., Inc., will result in a warrant 
being issued for your arrest.  [GC Exh. 9.] 
 The record does not establish that any employee of Golden 
Stevedoring ever saw this letter.  Bru testified on cross-
examination that, to his knowledge, no employee of the Re-
spondent was given either letter.  (Tr. 275Œ276.) 
The Respondent argues both that it was within its legal rights 
to send these letters to Bru, on the basis that he was actually a 
trespasser on property within Respondent™s control, and that the 
letters could not interfere with, restrain, or coerce employees in 
the exercise of Section 7 rights because Bru was not an em-
ployee and no employee ever saw them. 
The General Counsel responds that even though Bru is not 
an employee of Respondent, he is
 an employee of the Union, 
and that the law only requires th
e person coerced to be an ﬁem-ployee,ﬂ not an employee of th
e coercer.  Additionally, the 
General Counsel argues, employ
ees of the Respondent deliv-
ered the letters to Bru.  (Tr. 1891Œ1892.) 
The Supreme Court held in Lechmere, Inc. v. NLRB
, 502 U.S. 527 (1992), that an employer
 lawfully may tell union offi-
cials who are not its employees to leave its property.  From that 
principle flows the corollary that an employer may have such a 
nonemployee arrested for trespassing if he refused to leave. 
However, when an employer™s ex
ercise of this property right 
is evaluated, the way the employer normally uses the property 
provides important context.  For example, it matters whether 
the property in question is a 
laboratory where chemists com-
pound the manufacturer™s secret ingredient, or whether, at the 
other extreme, the property is a showroom, which the employer 
has opened to the public. 
Thus, in 
Albertson™s Inc.
, 289 NLRB 177 (1988), individuals 
who previously had worked for the supermarket returned after 
they had been discharged lawfully and ate in the market™s delica-
tessen area, which was open to the public for exactly that pur-
pose.  The discharged employees also brought union officials 
with them, and the officials also partook at the delicatessen. 
The Board reversed a judge™s conclusion that respondent did 
not violate the Act when its manager threatened to have the 
individuals arrested if they did not obey his demand to leave.  
Citing Harolds Club v. NLRB
, 758 F.2d 1320, 1323 (9th Cir. 
1985) and Brunswick Food & Drug
, 284 NLRB 661 fn. 5 (1987), the Board held that becaus
e the activities of these indi-
viduals supported the normal use of the delicatessen and were 
not obtrusive, it was immaterial 
that the conduct took place on 
the respondent™s property. 
In the present case, the Res
pondent™s property interest is 
even more attenuated.  Althoug
h Respondent leases a facility 
within the Alabama State Docks, it did not seek to have Union 

Organizer Bru removed from this
 facility, and the Respondent 
does not even claim that Bru trespassed there.  Rather, Respon-
dent sought to exclude Bru from other portions of the State 
Docks.  Specifically, Respondent 
asserted that it had the right to oust Bru from a parking lot adjacent to its facility and from a  

Pier, ﬁNorth C.ﬂ 
Respondent makes an elaborat
e argument regarding its prop-
erty interest in these parts of the Alabama State Docks, and its 
asserted right to exclude Bru from any area on the Docks where 
its employees happen to be loading or unloading a vessel.  
However, Respondent has presented no evidence to establish 
that Bru ever came close enough to any of these locations to 
interfere with this work in any way.  I find that Bru never inter-
fered with the Respondent™s opera
tions but merely viewed them 
from a distance sufficient to stay out of the way. 
Respondent has not established it 
had any property interest in 
Pier, ﬁNorth C,ﬂ except for its own right to be present.  I find 
the evidence is also insufficien
t to establish that Respondent 
had the right to exclude Bru from a parking lot adjacent to its 
facility. 
Additionally, the Respondent™s argument does not overcome 
the reality of how the State of Alabama operates its docks, and 
what people it allows on them.  In view of the guard houses, it 
certainly does not appear that the State of Alabama allows un-
escorted tourists to drive up 
and down the docks to sightsee.  
On the other hand, a large number of companies do business on 

the Docks, and employees of many different companies have 
access. 
The Alabama State Docks more closely resemble a construc-
tion site, with many different companies and their employees 
sharing the property while they performed work, than a single 
employer™s private property, over which it maintained tight and 
exclusive control.  The Responden
t threatened Bru with arrest 
because the union official was present in areas over which Re-

spondent had far less than exclusive control, and even though 
Bru™s presence did not impe
de the Respondent™s work. 
The State of Alabama had allo
wed Bru to pass the guard-house and enter the Docks that it 
owned.  The State of Alabama 
certainly had authority to demand that Bru leave, but the record 

does not establish that anyone el
se had such authority.  How-
ever, the State of Alabama did not ask Bru to leave. 
Bru™s testimony had the ring of truth when he quoted the 
Alabama State Docks police chief 
as saying, ‚Well I don™t have 
any problem with you being here, Mr. Bru, but I have a prob-

lem with Carey Wyatt being here
 because he™s not supposed to 
enter through the front gate.ﬂ  (Tr. 180Œ182.)  Considering that 
other companies operating on these docks had collectiveŒ
bargaining relationships with the 
Union, it seems logical that Bru would have free access to the docks so that he could con-
duct union business. 
Moreover, I find that Bru clearly enjoyed the status of an 
ﬁemployeeﬂ under the Act.  Many cases have held that the defi-
nition of ﬁemployeeﬂ in Section 2(3) of the Act is broad.
53  No 
one has contended that Bru occupied a supervisory position 

with the Union, and the record does not indicate any other way 
in which he would fail to meet the Section 2(3) definition. 
Having found that Bru satisfies 
the statutory definition of 
ﬁemployee,ﬂ I must now determine whether it matters that he is 
not, has never been, and has never 
applied to be an employee of 
                                                          
 53 See, e.g., see also 
Eastex, Inc. v. NLRB
, 437 U.S. 556 (1978), and 
other cases cited below. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 446Respondent.  The Board™s decision in 
Pacific Dry Docks Co
., 
303 NLRB 569 (1991), suggests that the identity of Bru™s em-
ployer makes a difference in de
termining whether the arrest 
threat violated Section 8(a)(1). 
   In that case, a former employee
 named Aguiar visited the re-
spondent™s facility on the day of
 a Board-conducted election.  
The respondent™s general manage
r became angry with Aguiar 
and threatened to call the pol
ice if Aguiar did not leave. 
Aguiar clearly was an ﬁemployeeﬂ within the broad scope of 
Section 2(3) of the Act, but the Board did not find that the 
manager™s threat violated Section 8(a)(1).  To the contrary, the 
Board held that ﬁthe Respondent
™s employees™ Section 7 rights 
were not chilled by [the genera
l manager™s] display of angerﬂ 
towards Aguilar.  ﬁ[W]e emphasize that there is no evidence 

that any employee heard [the general manager] threaten to call 
the police or to have Aguiar ar
rested if he did not leave the 
yard.ﬂ 303 NLRB at 571.  This language would support the 
Respondent™s argument that its letters to Bru could not interfere 
with, restrain or coerce employees because none of its employ-
ees had read the letters or
 knew about their contents. 
Still, I believe the law on this point has changed since the 
Board issued the 
Pacific Dry Dock
 decision in 1991, but the 
change is not the result of the Supreme Court™s later decision in 
Lechmere
.  Indeed, the Court™s rationale in 
Lechmere
 would, if 
anything, bolster the Board™s holding in 
Pacific Dry Dock
 that a 
respondent™s threat to cause the a
rrest of an individual affiliated 
with the union would not interf
ere with employees™ Section 7 
rights if (1) the person threatened was not the respondent™s 
employee and (2) none of the 
respondent™s employees knew 
about the threat. 
However, more recent Board cases 
suggest that this aspect of 
Pacific Dry Docks
 no longer represents the current state of the 
law.  For example, in
 Mr. Z™s Food Mart
, 325 NLRB 871 
(1998), the Board stated: 
 We note the judge™s analysis . . . finding that the Re-
spondent violated Sec. 8(a)(1) by prohibiting nonemployee 
organizers from distributing leaflets in front of three of its 
stores and threatening to call and calling the police to evict 
them, is consistent 
with our decision in Indio Grocery Outlet, 323 NLRB No. 196 (1997).  [Id. 871 fn. 2.] 
 In the cited 
Indio Grocery Outlet, the Board does not discuss 
the significance of whether or 
not the respondent™s employees 
heard or knew about respondent™s threat to have the union offi-

cials arrested for trespass.  In view of the Board™s holdings in 
Indio Grocery Outlet 
and Mr. Z™s Food Mart
, and in light of 
my finding that Bru satisfies the Section 2(3) definition of 

ﬁemployee,ﬂ I reject Respondent™s
 defense that the threats of 
arrest did not violate Section 8(a)(1) because not communicated 

to an employee. 
Although I find that the threats of arrest contained in the Re-
spondent™s letters to Bru did violat
e Section 8(a)(1), as alleged, 
I do not conclude that Respondent made an attempt to have Bru 
arrested which would constitute a separate unfair labor practice.  
The Respondent may well have called the Alabama State Docks 
police when it was aware that Bru was near a location where 
Respondent™s employees were 
performing work, but the Act does not make that action unlawful. 
Calling the police to investigate Bru™s presence is quite dif-
ferent from taking some more di
rect action focused on having 
Bru arrested or issued a criminal citation.  The Union was on 
strike against Respondent, and th
e record establishes that at 
times, there were instances of misconduct associated with the 
picketing.  Asking the police to fi
nd out if a union official had a 
legitimate reason for being on the Docks in the vicinity of Re-

spondent™s employees is quite di
fferent from insisting that the 
police arrest this person regardless of probable cause. 
In sum, I find that the Responde
nt violated Section 8(a)(1) of 
the Act by the threats of arrest in its February 2 and 21, 1996 

letters to Bru, as alleged in complaint paragraph 8(d).  I do not 
find that Respondent violated 
the Act by attempting to have 
Bru arrested, as alleged in complaint paragraph 8(e), and rec-
ommend that this alle
gation be dismissed. 
L. Alleged Refusal to Reinstate Strikers 
Complaint paragraph 16 alleges 
that on about November 11, 
1996, the Union made unconditional offers to return to their 
former positions of employment 
on behalf of Donald Burrell, Mike Linsey, and James Lamber
t.  Complaint paragraph 16 alleges that since on or about November 11, 1996, the Respon-

dent has failed and refused 
to reinstate Mike Lindsay,
54 that 
since on or about December 10, 1996, Respondent failed and 

refused to reinstate James Lambert, and that since on or about 
January 21, 1997, it has failed 
and refused to reinstate Donald 
Burrell. Respondent has admitted that the Union made unconditional 
offers to return to work on behalf of the strikers on November 
11, 1996.  Respondent also has ad
mitted that it has failed and 
refused to reinstate Mike Linds
ay.  However, the Respondent 
has denied that it failed and refused to reinstate Lambert and 
Burrell. 1. Refusal to reinstate Michael Lindsay 
Although Respondent has admitted it refused to reinstate 
Lindsay, and although I have found that Lindsay is an unfair 

labor practice striker who has ma
de an unconditional offer to 
return to work, the controversy does not end at that obvious 
point.  The Respondent has assert
ed that Lindsay engaged in 
strike misconduct sufficiently serious
 that he forfeited his right to reinstatement under the law. 
On direct examination, Respondent™s president, Gonzales, 
described the reasons he deci
ded not to reinstate Lindsay: 
 Q. Mike Lindsay was not rehi
red after the strike.  Did 
you make the decision not to hire him? 
A. Yes I did. 
Q. What was the basis for that decision? 
A. Misbehaving. 
Q. What do you mean by that?  I mean in what way? 
A. Being abusive in many ways. 
Q. Like what? 
                                                          
 54 Certain pleadings spell the name ﬁLinsey,ﬂ but I credit the dis-
criminatee™s testimony that hi
s name is spelled ﬁLindsay.ﬂ 
 GOLDEN STEVEDORING CO. 447A. Threatening people on the way to work.  Trying to 
stop them from coming and passing the picket line. 
Q. You said he was misbehaving? 
A. That™s correct. 
Q. The behavior you mentioned is threatening people 
on their way to work and trying to stop people from cross-
ing the picket line? 
A. Using abusive language.  [Tr. 89.] 
 The testimony of Respondent™s pr
esident establishes that Re-
spondent based its decision not to reinstate Lindsay solely on 

the misconduct described above, 
which took place while Lind-say, a striker, was on the picket line.  (Tr. 91.)  Therefore, the 
proper legal standard to apply arises from the Supreme Court™s 
decision in NLRB v. Burnup & Sims
, 379 U.S. 21 (1964).  See 
E. W. Grobbel Sons, 
322 NLRB 304 (1996).  In 
Burnup & 
Sims, the Supreme Court described the test as follows: 
 In sum, Section 8(a)(1) is violated if it is shown that 
the discharged employee was at the time engaged in a pro-

tected activity, that the employer knew it was such, that 
the basis of the discharge wa
s an alleged act of misconduct 
in the course of that activity, and that the employee was 
not, in fact, guilty of that mi
sconduct.  [379 U.S. at 23.] 
 Therefore, I must determine wh
ether or not Lindsay engaged 
in the conduct which Respondent c
ites as the basis for its deci-
sion not to reinstate him. 
To support its allegations that 
Lindsay had engaged in picket 
line misconduct, Respondent called Joseph Miller, who had 
been employed by a temporary agency and worked behind the 
picket line for Respondent during the strike.  Miller testified 
that sometime ﬁaround Juneﬂ 1996, he had difficulty crossing 
the picket line because the pickets ﬁwould turn around and walk 

across the pedestrian walkway 
so you couldn™t get through.ﬂ  
(Tr. 1376.)  Miller further testified about an exchange he had 
with one of the pickets: 
 Q. What was said to you? 
A. HeŠthey started hollering,
 You scabs.  You took 
our jobs and all this.  And I told them, I said, No, I said, 
We didn™t take your jobs.  I said, you walked off from 
your job.  And he started cussing me and then I said some-
thing back to him and then he said that he would cut my 
throat and all that. 
Then I just went on through the picket line and went 
on to work, never paid any more attention to him. 
Q. Do you know who that person was that saidŠthat 
said, I™m going to cut your throat? 
A. Yes, ma™am.  Mike Lindsey. 
[Tr. 1376.] 
 Respondent also called Miller™s wife, Wanueta Charlene 
Miller.  She testified that sometime after July 4, 1996, she was 

driving her husband to work.  She entered the dock area to drop 
her husband off without incident, but on her way back out, 
traffic forced her to stop at an intersection.  According to 
Miller, a picket she later identi
fied as Lindsay approached to 
within three feet of her or vehicle (Tr. 1352) and described her 

husband in the following vulgar terms:  ﬁ‚Your husband™s a 
f______ scab.™  He repeatedly said my husband was a pussy.  
He told me that he was going to f___ my world up and he just 
kept saying, bitch, I™m going to f___ you up.  He kept coming 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 448closer and closer to my car.  He kept saying that if I crossed the 
line againŠyou know, like I say, he kept saying, ‚I™m going to 
f___ you up.™ﬂ  (Tr. 1350.) 
Jesse J. Horton, Jr., who performed work for Respondent be-
hind the picket line, testifie
d that on one occasion Lindsay 
called him a ﬁgoddam scabﬂ and said he would ﬁwhipﬂ Hor-
ton™s ﬁass.ﬂ  Horton did not recall 
the date of this incident, and 
his testimony was not clear as 
to how far Lindsay was from him 
at the time of the alleged comments.  (Tr. 1716Œ1719.) 
Respondent also called Daniel 
Jarvis.  As the Respondent™s 
ﬁtown runner,ﬂ Jarvis crossed the picket line frequently during 
the strike. (Tr. 1824.) 
According to Jarvis, at first, when Lindsay was trying to per-
suade Jarvis to join the strike, he treated Jarvis politely.  How-
ever, Jarvis testified, when he continued to work behind the 
picket line, Lindsay™s attitude changed. 
According to Jarvis, Lindsay began ﬁflipping the birdﬂ when 
Jarvis crossed the picket line, and Jarvis returned this vulgar 
display.  Lindsay™s speech be
came commensurate with his sign 
language. 
Jarvis testified that on one occasion when he crossed the picket line, Lindsay ﬁsaid something like he was going to come 

into my house and he knew where I lived, he was going to rape 
my mother and kill me.ﬂ  Jarvis replied, ﬁCome on,ﬂ that ﬁme 
and my grandfather would be th
ere waiting for him.ﬂ  (Tr. 
1827.) Jarvis further testified that Lindsay ﬁspit at me twice and 
flipped a cigarette in the truck on it.ﬂ  (Tr. 1828.)
55  This ciga-
rette didn™t ﬁjust blow in the tr
uck,ﬂ Jarvis added, ﬁHe thumped 
it in there on me.ﬂ  (Tr. 1829.)  Ja
rvis believed that the cigarette 

incident probably took place on the same day Lindsay threat-
ened to kill him.  (Tr. 1828.) 
Lindsay denied trying to spit on anyone and also denied 
threatening to kick anyone™s ﬁass.ﬂ  (Tr. 1737.)
56  With respect 
to the allegation that Lindsay threw a lighted cigarette into 
Jarvis™ truck, Lindsay stated th
at he guessed ﬁthe wind caught it and took it in his window.ﬂ  (Tr. 1739.) 
Lindsay also denied using curse words on the picket line 
other than ﬁcalling people some damned scabs, you know, noth-
ing other than that.ﬂ  (Tr. 1736.)
  He specifically denied ever 
going up to a woman in a car and calling her a bitch.  In fact, he 
denied ever approaching a woman in a car while he was on the 
picket line.  (Tr. 1737.) 
Lindsay also testified that he
 met with Gonzales, who told 
Lindsay that he would not be reinstated because of picket line 
misconduct.  Gonzales described 
for Lindsay some of this con-
duct, including the ﬁwhip your assﬂ comment.  According to 
                                                          
                                                           
55 According to Jarvis, Lindsay was about 6 feet away and that the 
spittle came within about two feet of hitting him. 
56 On cross-examination, Lindsay testified in part as follows: 
Q. And is it your testimony that you™ve never told anybody 
you™d kick their ass without doing it? 
A. Rephrase that. 
Q. Well, have you ever told anybody you would kick their 
ass, but you didn™t kick it? 
A. Well, if I told somebody that I was going to kick their ass, 
one of us would get their ass kicked.  And, no, sir, I don™t make 
idle threats, if that™s what you™re insinuating.  [Tr. 1765Œ1766.]
 Lindsay, he replied to Gonzales, ﬁWell, Mr. Gonzales, if I was 
going to say I was going to whip your butt, one of us would 
walk out with a butt-whipping.ﬂ  (Tr. 1735Œ1736.) 
A substantial amount of evidence, from a number of differ-ent witnesses, paints a consiste
nt picture of Lindsay™s conduct 
at various times on the picket lin
e.  Lindsay did deny this con-
duct, and buttressed his denial w
ith an emphatic assertion that 
he did not make idle threats, but his choice of words (ﬁif I told 

somebody that I was going to kick
 their ass, one of us would 
get their ass kickedﬂ) does not suggest he had a particularly 

peaceful disposition. I do not credit Lindsay™s testimony and find that he engaged 
in the acts described by Respondent™s witnesses.  The question 
remains as to whether this misconduct was of sufficient severity 
that it deprived Lindsay of his ri
ght to reinstatement.  I find that 
it was that serious. 
The testimony of the various 
witnesses demonstrates a pat-
tern of behavior that reasonably would tend to coerce or intimi-
date employees in the exercise of rights protected under the 
Act.  Lindsay™s conduct exceed
ed the bounds of peaceful and 
reasoned conduct to the extent that Respondent was justified in 
denying him reinstatement.  See 
Clear Pine Mouldings
, 268 NLRB 1044 (1984).
57 Therefore, I find that Respondent did not violate the Act by 
refusing to reinstate Lindsay.  I recommend that this allegation 

be dismissed. 2. Alleged refusal to reinstate James Lambert 
Respondent has denied the comp
laint allegation that since 
about December 10, 1996, it has 
refused to reinstate James 
Lambert.  Rather, it contends that it offered Lambert reinstate-
ment by letter on November 
14, 1996, and notified the Union™s 
attorney of this offer by letter dated November 15, 1996. 
However, Respondent also takes the alternative position that 
Lambert had abandoned his job with the Respondent before the 
strike.  Therefore, according to Respondent, at the time of the 
strike, he had no rights as an 
employee, and Respondent had no 
duty to reinstate hi
m.  (Tr. 1466, 1475.) 
The evidence establishes that Lambert suffered an injury in 
June 1995, and had not returned to work when the strike began 
on January 29, 1996.  According to Lambert, one day while 
riding by, he observed the picket line and learned in that way 
about the strike.  He decided to join the picketers.  However, he 
did not know on what date he began picketing. 
Lambert testified that he we
nt down to see Respondent™s 
president, Gonzales, the day after the strike ended.  (Tr. 1433.)  
 57 In 
Clear Pine Mouldings
, 268 NLRB supra at 1046, the Board 
stated, in part,  
[W]e reject the per se rule that words alone can never warrant a denial 
of reinstatement in the absence of ph
ysical acts.  Rather, we agree with 
the United States Court of Appeals fo
r the First Circuit that ﬁ[a] seri-
ous threat may draw its credib
ility from the surrounding circum-
stances and not from the physical gestures of the speaker.ﬂ  [Citing 
Associated Grocers v. NLRB
, 562 F.2d 1333, 1336 (1st Cir. 1977), 
denying enf. in part 227 NLRB 1200.]  We also agree with the United 

States Court of Appeals for the Thir
d Circuit that an employer need 
not ﬁcountenance conduct that amounts to intimidation and threats of 

bodily harm.ﬂ [Citing 
NLRB v. W. C. McQuaide, Inc.
, 552 F.2d 519, 
527 (3d Cir. 1977).]ﬂ
   
 GOLDEN STEVEDORING CO. 449After being told that Gonzales was out of the office, Lambert 
waited 15 minutes and then left, because he had to pick up his 
children at school.  (Tr. 1434.) 
Lambert said that he returned 3 or 4 days later but still 
couldn™t see Gonzales.  (Tr. 1434.) 
 He claimed that, in total, he 
returned to Gonzales™ office ﬁab
out three or four times.ﬂ  (Tr. 
1435.) Finally, on December 10, 1996, 
Lambert got to meet with Gonzales in his office.  Gonzales asked him why he waited.  
Lambert replied, ﬁI didn™t receiveŠdidn™t have no letter to 
come back on the 18th.ﬂ  (Tr. 1436Œ1437.) 
According to Lambert, Gonzales told him that he sent a letter 
to ﬁcome about the 18th.  He said, Why didn™t I come show up 
on the 18th?ﬂ   Lambert replied that he didn™t know anything 
about it on the 18th.  ﬁThe only
 thing I know is it said return 
back to work.ﬂ  (Tr. 1437.)  Lambert further testified: 
 Q. Okay.  And then what was said? 
A. He asked me about where do I live?  And I asked 
him, I really couldn™t understa
nd what he was saying and I 
couldn™tŠI just told him I didn™t know where I lived. 
  . . . .   Q. Okay.  Why did you tell him that you didn™t know 
where you lived? 
A. Because I figured that he should already know 
where I lived.  He got my address. 
Q. And had you received a letter from Mr. Gonzales 
regarding the end of the strike? 
A. No, sir.  [Tr. 1437Œ1438.] 
 Based on this testimony, and on 
the fact that Lambert did not 
return to work for the Respondent, the General Counsel argues 
that Respondent conditioned the reinstatement of Lambert on 
his reporting for work right away, or at least by some date the 
Respondent arbitrarily chose.  The General Counsel™s brief 
contends that ﬁThe Respondent 
has no justification in making 
reinstatement conditional upon returning to claim a job by a 

certain date.  Therefore, the Re
spondent™s justification for not 
hiring Lambert does not support its
 action.  Thus, the Respon-
dent™s failure to reinstate Lambert after he appeared for [em-
ployment] within a reasonable time after the offer of reinstate-
ment was made violated Section 
8(a)(1) and (3) of the Act.  
A.P.A. Warehouse, Inc.
, 302 NLRB 10, 12 (1991).ﬂ 
However, the General Counsel™s argument depends upon 
whether Lambert™s testimony is credible.  I do not credit Lam-

bert because, as discussed furthe
r below, documentary evidence 
thoroughly undermines his credibility.
58  This documentary 
evidence largely concerns when Lambert received his physi-

cian™s permission to return to work. 
The evidence clearly establishes that Lambert suffered an 
on-the-job injury about June 9, 1995.  Lambert testified that he 
received a ﬁreturn to workﬂ release signed by a physician in 
                                                          
                                                           
58 Additionally, Lambert™s response when Gonzales asked for his 
address (falsely professing that he
 did not know his own address), and 
the differences between his testimon
y on direct and cross-examination 
make me concerned about the reliability of Lambert™s testimony. 
September 1995, and took it to 
Respondent™s superintendent, 
Kenneth Johnson. 
According to Lambert, the doctor™s slip restricted him to 
light duty (Tr. 1450), and Johnson told him ﬁthere ain™t no work 
on the dock, not for me.ﬂ (Tr. 1451.)  However, the evidence 
establishes that Lambert began receiving ﬁreturn to workﬂ slips 
at least as early as June 20,
 1995. (R. Exh. 47Œ1.)  Although the 
June 20, 1995 slip, and two others
 he received later in June 
1995 did contain work restrictions, on July 5, 1995, Lambert 
received a ﬁreturn to workﬂ slip, which was explicitly without 
restrictions.  (R. Exh. 47Œ4.) 
Lambert claimed in his testimony that when he spoke with 
Respondent™s superintendent, Ke
nneth Johnson, in September 
1995, he was seeking light duty work consistent with the re-
strictions on his ﬁreturn to workﬂ slip. (Tr. 1452, 1477.)
59  However, I do not credit this testimony, because the physician 

had already released Lambert to
 work without restrictions on July 5, 1995.  (R. Exh. 47Œ4.) 
Additionally, during cross-examination, Respondent™s attor-
ney asked Lambert if he ever took a ﬁreturn to workﬂ slip that 

said ﬁwithout restrictionsﬂ to 
Kenneth Johnson.  Lambert re-
sponded, in effect, that he didn™t know, because he just looked 
at the words ﬁreturn to workﬂ at the top and paid no attention to 
the rest of the slip.
60  However, this testimony is not consistent 
with Lambert™s earlier testimony that when he visited Kenneth 

Johnson in September 1995, ﬁI was looking for light duty work.  
That™s what my doctor had on my paper, for light duty work.ﬂ  
(Tr. 1452.) 
Moreover, Lambert™s testimony 
does not explain why he de-
layed 2 months after receiving an unrestricted release to return 
to work before asking the Company to put him back on the job.  
This circumstance also makes me doubt the reliability of Lam-
bert™s testimony. 
An obligation to offer someone reinstatement depends upon 
the status of that person and the nature of the strike.  If the evi-
dence establishes that Lambert was an employee of the Re-
spondent at the time the strike be
gan, and went on strike, then 
he has the same reinstatement 
rights as other striking employ-
ees.
61  On the other hand, if Lambert was not employed by 
Respondent at the time the strike 
began, he is not entitled to 
reinstatement rights. 
 59 Lambert testified, in part, as follows: 
Q. Okay.  But every time that 
you delivered a return to work 
slip, Mr. Johnson told you that he didn™t have any light duty work 
on the dock for you. 
A. Yes.  [Tr. 1477.]
 60 Lambert testified:  ﬁI don™t know 
nothing about all that restriction 
and without and was my first time of getting hurt on the job.  I don™t 

know nothing about all that right there and I ain™t paid no attention to 
none of that.  I was just looking on this and return back to work on the 
top right there.ﬂ  (Tr. 1469.) 
61 The instant situation is different from that 
Pirelli Cable Corp.
, 323 
NLRB 1009 (1997), in which an employee on workers compensation 

leave at the time a strike began received a letter from the employer, 
demanding that he return to work.  When the injured employee was 
unable to comply, the employer unlaw
fully determined that he was on 
strike.  In the present case, when the strike began Lambert no longer 
was receiving workers compensation 
benefits, and had received a doc-
tor™s release to return to work. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 450As noted above, after Lambert received the physician™s per-
mission to return to work without restrictions, he took no action 
for a substantial period of time.  The record does not establish 
that Lambert had any other reason to delay return to work. 
In that regard, after he was injured, Lambert filed a workers™ 
compensation lawsuit against th
e Respondent.  He settled that 
lawsuit, although the record is not entirely clear as to when that 
settlement occurred.  However, Lambert received his last work-
ers™ compensation check some time before October 1995.  (Tr. 
1459.) Thus, the facts would not support a conclusion that a 

pending workers™ compensation action impeded his return. 
Certainly, Lambert was not re
ceiving workers compensation 
when the strike began 3 months
 later.  Although physically 
able, he was not working for the Company at the time.
62  More-
over, the record does not establish any other way in which 
Lambert had an employment relationship with Golden Steve-
doring at the time the strike began.  I find that the government 
has failed to establish that Lambert was an employee of Golden 
Stevedoring at the time of the strike.  Since he was not an em-
ployee, he cannot be entitled to reinstatement.
63 In sum, I find that the evidence does not establish that Re-
spondent discriminated against La
mbert, as alleged in the com-
plaint.  I recommend that th
is allegation be dismissed. 
3. Alleged refusal to reinstate Donald Burrell 
The Respondent has denied the complaint allegation that since on or about January 21, 19
97, it refused to reinstate Don-
                                                          
                                                           
62 Lambert did not know about the strike when it began, but only 
learned of it later when, while drivin
g past, in March 1996, he noticed 
some pickets.  (See Tr. 1481, ﬁI was riding around and I saw them out 
there on the picket line.ﬂ)  Since Lambert was not an employee of Re-
spondent when the strike began, it is
 clear that he was not an employee 
of Respondent 2 months later, when he found out about it.  If a nonŒ

employee obtains a picket sign and patrols in front of the struck busi-
ness, those actions do not confer upon him the same employee status 
enjoyed by the strikers, even though he professes common cause with 
them. 
63 There is some dispute in the reco
rd as to whether Lambert did, or 
did not receive a letter from Gonzales offering him reinstatement.  The 
Respondent™s answer contends that it 
made such an offer, but Lambert 
denied receiving it.  That denial, of
 course, provides a perfectly reason-
able explanation for why Gonzales w
ould ask Lambert for his address.  
It appears likely Respondent mailed such an offer to Lambert, but that 
he did not receive it. 
It may be argued that by making an offer of reinstatement to Lam-
bert, Respondent conferred on him an
 employee status which he other-
wise would not possess.  Moreover, it is true that once an employer has 
offered reinstatement to a striker, 
and the striker accepts the offer, the 
employer must treat the returning strike in a nondiscriminatory manner.  
The fact that the employer had no legal duty to offer the striker rein-
statement, and did so gratuitously, 
does not privilege the employer to 
discriminate against the striker after his return to work.  See 
Diamond 
Walnut Growers
, 312 NLRB 61 (1993); 
Rose Printing Co.
, 304 NLRB 
1076 (1991). 
However, those cases may be distinguished from the instant situa-
tion, involving an unsuccessful attempt to offer reinstatement to some-
one who had no status as an employee at the time. Since Lambert, by 
his own testimony, did not receive su
ch an offer, it could not be effec-
tive in creating an employment relationship where none existed at the 
time. 
ald Burrell.  Its answer asserts that it offered reinstatement to 
Burrell by letter on March 26, 1997. 
Respondent™s answer raises, as 
a defense, that Burrell en-
gaged in ﬁserious acts of interference, restraint and coercion 
during the strikeﬂ and, as anothe
r defense, that Burrell had not 
been capable physically of perfo
rming the duties of his job. 
The evidence establishes that Burrell participated in the 
strike, and was entitled to reinstatement as an unfair labor prac-

tice striker.   At the end of the strike in November 1996, Burrell 
received a copy of a letter sent to strikers by the Union™s attor-
ney, notifying them to report back to work.  Burrell and several 
other strikers went to the Res
pondent™s facility, and spoke indi-
vidually with Respondent™s
 president, Gonzales. Burrell™s own testimony establis
hes that because of an in-
jury, he was not physically capable of returning to work at the 

time of this conversation with 
Gonzales.  Thus, Burrell stated 
that his physician released him to return to work on January 20, 
1997 (Tr. 1004), which was about 2 
months after the conversa-
tion he had with Gonzales at the end of the strike. 
From the testimony of both Burr
ell and Gonzales, it is clear 
that during their meeting in November 1996, Burrell indicated 
that he wished to return to wo
rk after his physician gave him a 
medical release to do so.  Similarly, it is clear that Gonzales 
said nothing to suggest that Burrell would not be welcome to 
come back at that time. 
Thus, Gonzales testified that he referred to the cast on 
Burrell™s leg and asked him when 
he would be out of it.  Ac-cording to Gonzales, Burrell said,ﬁI got to see my doctor.  It™s 
probably going to take a month or so.  And then he said I™ll get 
back when I get ready.  
And I said okay.ﬂ (Tr. 94; Emphasis 
added.)  Thus, Gonzales™ own tes
timony establishes that he led 
Burrell to believe that he would be reinstated when released by 
his doctor to return to work. 
Respondent placed into evidence
 a March 26, 1997 letter di-
recting Burrell to report to work.  (R. Exh.38.)  Respondent 
contends that this letter refutes the complaint allegation that it 
failed to offer Burre
ll reinstatement. 
However, based on the testim
ony of Gonzales, which I 
credit, I find that he personall
y had offered Burrell reinstate-
ment in their meeting in November 1996, with Burrell to return 

to work when he received his doctor™s release to do so.   The 
difficulty here does not concern a failure to offer Burrell rein-
statement, but Respondent™s failur
e to make good on that offer. 
Burrell testified that on January 21, 1997, the day after the 
date his physician stated Burrell could return to work,
64 he went to Gonzales™ office, to
ld a secretary about hi
s release to return 
to work, and asked to see Gonzales.  When Gonzales was not 
available, he went to Superint
endent Kenneth Johnson and told 
him he was ready to report to work.  According to Burrell, 
Johnson said, ﬁYou talk to Mr
. Gonzales.ﬂ  (Tr. 1003Œ1005.) 
Burrell stated that he returned to Gonzales™ office that after-
noon but received word that Gonzales had gone home.  Burrell 
then left and did not return to the Respondent™s offices.  I credit 
 64 Based on Burrell™s testimony on cro
ssŒexamination, it appears that 
Burrell actually saw the doctor somewhat
 earlier in the month, but that 
the physician set January 20, 1997, as the date when Burrell would be 
medically able to return to work.  (Tr. 1035.) 
 GOLDEN STEVEDORING CO. 451Burrell™s testimony.  Further, I 
find that Burrell™s conversations 
with Superintendent Johnson, 
as well as his communication with the secretary, 
placed the Respondent 
on notice of Burrell™s 
availability, desire, and fitness for work. 
As an unfair labor practice striker, Burrell was entitled to re-
instatement at that time.  It 
does not matter that Respondent 
later sent Burrell the March 26,
 1997 letter directing him to 
report for work.  Respondent™s actions on January 21, 1997, 
and its inaction thereafter, clea
rly conveyed the message that it 
did not intend to reinstate Burrell and that any further attempt 
to obtain reinstatement would have been futile.  The law does 
not require Burrell to engage in a futile act. 
Respondent raises the defense that Burrell engaged in acts of 
strike misconduct so severe that it did not have a duty to rein-
state him.  The record does not establish that Burrell engaged in 
such misconduct and therefore, I reject this defense. 
Respondent also raises as a 
defense that on April 10, 1997, Burrell filed an application for Social Security disability insur-
ance benefits.  On that application, he stated ﬁI became unable 
to work because of my disabling condition on October 28, 
1996.  I am still disabled.ﬂ  (R. Exh. 34.)  In effect, Respondent 
contends that if Burrell had be
come disabled on October 28, 
1996, and remained disabled on April 10, 1997, then he was not 
able to return to work wh
en he sought reinstatement. Respondent does more than argue that the disability applica-
tion proves Burrell could not do his former work.  Respondent 
asserts that Burrell should not even be able to claim that he 
could; having professed to one ag
ency of the government that 
ﬁI am unable to work,ﬂ Burrell should not be allowed to say to 
another agency, ﬁYes I can.ﬂ 
Preventing someone from explaining an inconsistency differs 
drastically from hearing the expl
anation but rejecting it as un-persuasive.  However, that is 
the thrust of Respondent™s argu-ment.  In legal terms, Respondent is raising an estoppel theory, 
and it may well present an issue of first impression for the 
Board.  At least, the Respondent has not relied upon Board 
precedents in making this argument, but instead has cited deci-
sions of certain of the United States Courts of Appeals, rather 
than of the Board, to support its estoppel argument. 
The authority cited by Respon
dent consist of cases filed 
against employers by individuals
 alleging that employers had 
discriminated against them in violation of the Americans With 
Disabilities Act (ADA).
65   At some risk of oversimplification, 
the employment discrimination por
tion of that statute may be 
described as prohibiting employ
ment discrimination against a 
qualified individual with a disability.
66  It requires employers to 
make reasonable accommodations, which allow such individu-
als with disabilities to work. 
On occasion, a person claiming to be the victim of such dis-
crimination will also have filed a Social Security disability appli-
cation.  To qualify for such benefits, the person must be unable to 
                                                          
                                                           
65 42 U.S.C. § 12101. 
66 The Americans With Disabilities Act defines the term ﬁqualified 
individual with a disability™™ to me
an, in part, ﬁan individual with a 
disability who, with or without reasonable accommodation, can per-
form the essential functions of the 
employment position that such indi-
vidual holds or desires.ﬂ  42 U.S.C. § 12111(8). 
engage in ﬁsubstantial gainful activityﬂ
67 and, typically, will state 
on the application that he or she is unable to work.
68  An em-
ployer defending a lawsuit under 
the ADA may assert that since 
the plaintiff claimed on his Social Security disability application 
that he couldn™t work at all, he should not be entitled to claim 
inconsistently that he can work 
if the job or work environment 
were modified to accommodate his disability. 
Respondent™s argument might suggest that considerable ju-
dicial precedent supports its es
toppel theory, but my own re-
view of the cases does not disc
lose such certainty among the 
circuits.  Moreover, after the hearing closed and the receipt of 

briefs, the United States Court of Appeals for the Eleventh 
Circuit, in which the Respondent 
is located, issued its decision 
in Talavera v. Sch. Bd. of Palm Beach County,
69 which does not 
support the Respondent™s theory.
70 The Talavera
 case involves an interpretation of the ADA, 
not the National Labor Relations
 Act.  However, understanding 
the Court™s reasoning may be help
ful in deciding what effect 
Burrell™s Social Security disability application should have 
under the Act applied here. 
Again with some risk of oversimplification, the Court™s rea-
soning may be described as follows:  Since the Social Security 
Administration does not take into
 account an employer™s legal 
duty to make accommodations whic
h allow an individual with a 
disability to work, any decision 
by the Social Security Admini-
stration that someone cannot work only means that the person 
cannot work without accommodation
.  It cannot be assumed 
that this individual still would 
be unable to do a job after the 
employer has made the reasona
ble accommodation required by 
the Americans With Disability Act.
71  Therefore, in 
Talavera
, the Court stated, in part, as follows: 
 Whether in any particular situation there is an incon-
sistency between applying for 
[Social Security disability] 

benefits and bringing an ADA claim will depend upon the 
facts of the case, including the specific representations 
made in the application for disability benefits and the na-
ture and extent of the medical evidence in the record.   
  67 The Social Security Administrati
on describes its disability evalua-
tion process at 20 CFR § 404.1520 which states, in subpar. (b), ﬁIf you 
are working and the work you are doing is substantial gainful activity, 
we will find that you are not disabled
 regardless of your medical condi-
tion or your age, education, and work experience.ﬂ 
68 As discussed below, the term ﬁunable to workﬂ used on the dis-
ability application is neither as precise
 nor as narrow as the term of art 
ﬁsubstantial gainful activityﬂ used in
 the Social Security disability 
regulations. 
69 129 F.3d 1214 (11th Cir. 1997). 
70 United States Courts of Appeals in some other circuits also have 
concluded that judicial estoppel should not create an absolute bar to an 
ADA plaintiff who also filed an appli
cation for Social Security disabil-
ity benefits.  See, e.g., 
McCreary v. Libbey-Owens-Ford Co.
, 132 F.3d 
1159 (7th Cir. 1997), 
Weigel v. Target Stores
, 122 F.3d 461 (7th Cir. 
1997); and 
Johnson v. State of Oregon Department of Human Re-
sources, 141 F.3d 1371 (9th Cir. 1998). 
71 Presumably, a statement that ﬁI 
cannot workﬂ on a Social Security 
disability application must be underst
ood, in the context of that law, to 
mean ﬁI cannot work without an accommodation.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 452However, we do hold that an ADA plaintiff is es-
topped from denying the truth of any statements made in 
her disability application.  Our basis for this holding is that 
an ADA plaintiff should not be permitted to disavow any 
statements she made in order to obtain [Social Security disability] benefits. 
 The Equal Employment Opportunity Commission (EEOC) 
has reached a similar conclusion.  On February 12, 1997, the 
EEOC issued notice number 915.002, discussing, among other 
issues, the same one presented to the court in 
Talavera
.  The 
EEOC noted that the definitions of disability used in the Social 
Security Act and the ADA are not
 the same.  Si
milarly, the 
EEOC observed, the statutory purposes of the Social Security 
Act and the ADA are different. 
After discussing the distinctions between the Social Security 
Act and the ADA, the EEOC concl
uded that ﬁan individual who 
asserts that s/he is both ‚totally
 disabled™ and a ‚qualified indi-
vidual with a disability™ has not necessarily made inconsistent 
representations. Accordingly, th
e doctrine of judicial estoppel 
should not be used to prevent the individual from raising an 

ADA claim.ﬂ
72 This analysis is persuasive, bu
t, I believe there is another 
reason, apart from those articulated by the Eleventh Circuit in 
Talavera
 and by the EEOC in its notice, for deciding that judi-
cial estoppel should not be applied.  When a claimant states on 
an application for Social Security disability benefits that he is 
unable to work, he is not making a statement of fact so much as 
alleging a conclusion of law. 
The form provided by the Social Security Administration, 
which the claimant signs to initiate the legal process, does in-
clude a statement that the claimant ﬁbecame unable to workﬂ on 
a date the claimant specifies.  
However, the claimant does not 
have to prove he actually became ﬁunable to workﬂ to establish 
entitlement to disability benefits. 
The claimant does have to 
prove a number of requirements 
specified in Society Security regulations, including the absence 
of ﬁsubstantial gainful employment,ﬂ
 but this term of art is not 
precisely the same as being ﬁuna
ble to work.ﬂ  Moreover, al-though a claimant who satisfies this requirement may then es-
tablish entitlement to disability benefits by showing the effect 
of his medical impairments on his ability to work, he may also 
establish entitlement by an alternate method based solely on the 
severity of his 
medical condition.73  For example, considering the re
gulations in effect during the 
time period relevant to the complaint, a claimant with a medi-
cally severe condition, who wa
s not engaged in ﬁsubstantial 
gainful activity,ﬂ could establish 
entitlement to Social Security 
disability benefits by proving he had an ﬁorganic loss of speech 

due to any cause with inability to produce by any means speech 
which can be heard, understood,
 and sustained.ﬂ  See 20 CFR 
Part 404, appendix 1, ﬁListing 
of Impairments,ﬂ Listing 2.09. 
                                                          
 72 EEOC notice number 915.002, Enforcement Guidance on the Ef-
fect of Representations Made in Applications for Benefits on the De-
termination of Whether a Person Is 
a ﬁQualified Individual with a Dis-
abilityﬂ Under the Americans with Disabilities Act of 1990 (ADA), 
February 12, 1997. 
73 20 CFR § 404.1520. 
However, a person with an organic loss of speech can still do 
many things.  For example, a
ssuming he had the other neces-
sary qualifications, he could still work, in many instances, as a 
lawyer, veterinarian, plumber, 
or longshoreman.  But to start 
the legal machinery to obtain the Social Security benefits for 
which he might qualify, this claimant would still sign an offi-
cial form giving a date on whic
h he became ﬁunable to work.ﬂ 
It is not logical to assume that a government agency would 
make an applicant state, as a predicate to receiving benefits, 
that he had medical problems more severe than required by the 
regulations for entitlement to t
hose benefits.  Therefore, the 
phrase ﬁbecame unable to workﬂ must be considered an abbre-
viated way of alleging eligibility.  At its heart, it is a legal con-
clusion. The Social Security disability regulations are so complex 
that a claimant may well be unaware of whether his medical 
condition qualifies him for benefits or not.  Such a judgment 
depends upon both medical and legal knowledge, which the 
claimant may not possess. 
To determine whether his condition meets the legal and 
medical requirements, the individua
l must file a claim, provide the medical information, and wait for the decision of the re-
viewing doctors and judge.  It would be draconian to penalize a claimant for signing a claim form stating he was ﬁunable to workﬂ when signing that form was the only way to reach a 
medical and legal de
termination of the underlying issue. 
I find that Burrell™s signing of the Social Security disability 
claim did not estop him from asserting, in this proceeding, that 
he was able to return to work on January 20, 1997.  In making 
this finding, I note that Burrell did not appeal his disability 
claim to the administrative law judge level after it was denied.  
The decision not to appeal is 
tantamount to accepting the ﬁver-
dictﬂ of the reviewing doctors that he was, in fact, able to work.  
I find that to be the case. 
In other respects, the Respondent has failed to prove any jus-
tification for failing to reinstate Burrell.  I find that its failure to 

do so violates Section 8(a)(3) an
d (1) of the Act, as alleged. 
M. November 1996ŠRefusal 
to Reemploy Larry Scott 
Complaint paragraph 18 alleges that since about late No-
vember 1996, a more precise date being unknown, Respondent refused to reemploy Larry Scott.
  The Respondent admits this 
allegation.  However, Responden
t denies the complaint™s con-clusion that this refusal violated the Act. 
At the outset, some unusual things about this allegation should 
be noted for clarity.  First, even though Scott had been employed 
by Respondent and participated in the strike, the complaint does 
not allege that Respondent refuse
d to reinstate him.  Rather, it 
alleges that Respondent refused to 
reemploy him.  
The government appears to concede that Scott engaged in 
strike misconduct, which would disqualify him from being 
entitled to reinstatement.  Ho
wever, the General Counsel does 
contend that the Respondent unla
wfully refused to hire him 
again later.  Thus, the Gene
ral Counsel™s opening statement included the following explanation: 
 Our allegation is not that he
 was unlawfully refused re-
instatement from the strike. The Company™s position is 
that he was engaged in strike misconduct and we have no 
 GOLDEN STEVEDORING CO. 453allegation, we have no way to 
refute that.  However, that 
wasn™t why they didn™t hire him.  What was told to him 
was that you are not being hired because you are refusing 
to implicate the Union in advo
cating strike misconduct.   
 Respondent™s president, Edgard Gonzales, testified that he 
did not rehire Scott because during the strike, Scott had thrown 
rocks at cars and this action 
had been documented on video-
tape.  Gonzales also gave tw
o other reasons for refusing to 
rehire Scott.  First, 
Gonzales believed that Scott had a criminal 
record.74  Second, according to Gonzales, on one occasion, 
Scott had brought a knife to the jobsite.
75 With respect to the knife in
cident, Respondent called Ray 
Sanders as a witness. Sanders, a forklift operator for the Re-
spondent, testified that he had a conversation about the Union 
with Larry Scott while they were in the hold of a ship.  I find 
that this conversation took 
place before the strike. 
According to Sanders, Scott pulled a knife, called a ﬁDutch,ﬂ which was about 8Œ10 inches long.  (Tr. 1517Œ1519.)  Sanders 
complained to Gonzales, saying 
ﬁI couldn™t drive the [fork]lift 
and concentrate with somebody in th
e back of me with a knife.ﬂ  
(Tr. 1519Œ1520.) 
At the time, which was tense because of conflicts with the 
Union before the strike, Gonzales decided not to discharge 
Scott but instead called Scott™s probation officer.
76 With respect to the alleged picket line misconduct, Steven 
Lee Demler, an independent truckdriver who had to cross the 

picket line to make deliveries, gave testimony indicating that 
Scott had thrown a rock, causing damage to Demler™s truck.  
(Tr. 1398Œ1402.)  Based on my obser
vations of the witnesses, I 
credit Demler. 
Demler filed a complaint, which resulted in Scott being ar-
rested.  However, according to Demler, who attended the pre-
liminary hearing, the judge dismissed the case because the 
amount of damage to the truck exceeded the jurisdictional limit 
of the court.  (Tr. 1413.) 
Respondent also showed a videotape it made at the picket 
line.  The tape is somewhat fuzz
y, and it does not establish that 
Scott threw the rocks.  However, Demler identified Scott and 

himself on the tape and Demler™s testimony, together with the 
tape, establish by a preponderance of the evidence that Scott 
did throw the rock.  Moreover, when he testified, Scott did not 
                                                          
 74 At the hearing, I rejected an exhibit (R. Exh. 61) purporting to re-
cite Scott™s criminal record.  Howe
ver, the evidence, including Gonza-
les™ credible testimony about his c
onversation with Scott™s parole offi-
cer, provides ample basis to conclude th
at at the time he decided not to 
rehire Scott, Gonzales held a re
asonable, good-faith belief that Scott 
was a felon. 
75 When a reason for an allegedly discriminatory act relates to the 
discriminatee™s conduct on the picket line, the Board does not analyze 
the case under 
Wright Line
, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 
(1st Cir. 1981), cert. denied 455 U.S. 989 (1982).  Instead, it applies the 
analytical framework of 
NLRB v. Burnup & Sims
, 379 U.S. 21 (1964).  See 
E. W. Grobbel Sons, 
322 NLRB 304 (1996).  In this case, however, the 
Respondent asserts reasons for its acti
on related both to picket line mis-
conduct and to events before the stri
ke.  Therefore, I will discuss both 
standards. 
76 Scott did not deny having a previous conviction or being on pro-
bation. 
clearly deny it.  On cross-ex
amination, Respondent showed 
Scott the videotape, and then asked him about it: 
 Q. BY MR. DARBY: What were you doing when your 
arm went over your head in a throwing motion? 
A. I was probably throwing a rock, throwing some-
thing, a cigarette or something. I don™t know what I was 
throwing. Q. You may have been throwing a rock; is that right? 
A. I wasn™t throwing it at no truck. 
Q. You may have been throwing a rock? 
A. Uh-huh. 
Q. Let me ask you this. Did the rock hit that truck 
while you were there? 
A. I don™t know.  [Tr. 792.] 
 Scott™s response, ﬁI was probably throwing a rock,ﬂ certainly 
does not refute Demle
r™s testimony that he was, indeed, throw-
ing a rock.  I find that Scott did engage in the picket line mis-
conduct which formed part of the basis for deciding not to re-
hire him. 
It may be argued that Scott™s pulling a knife on another 
worker before the strike could not motivate the decision not to 
rehire him because the Responden
t did not discharge Scott for 
it at the time.  However, I reject that argument. The record es-

tablishes that it was not too uncommon for a longshoreman to 
carry a knife, which would suggest that this conduct, without 
more, might not cause sufficient c
oncern to prompt a discharge. Moreover, because of the tensions before the strike, the Re-
spondent had an addi
tional reason not to take action which might cause unrest among the employees. 
Scott™s action during the strike
 indicated a continuing pro-
pensity for violent behavior.  Wh
en Respondent considered that 
tendency together with the fact Scott had pulled a knife on an 
employee and with Scott™s criminal record, the case became 
more compelling that a substan
tial risk would arise if Scott 
returned to the jobsite.  
Applying a 
Burnup & Sims
 analysis, I find that the govern-
ment has not proven that the as
serted picket line misconduct 
did not, in fact occur.  To the contrary, I find that it did occur. 
Moreover, the strike-related con
duct had added portent in light 
of the prestrike incident when Scott pulled a knife at work.  
Evaluating this matter under 
Burnup & Sims
, I conclude that 
Respondent acted lawfully in 
failing to rehire Scott.  
Because two of Respondent™s reasons for deciding not to re-
hire Scott do not involve strike
 misconduct, I also will evaluate 
the case under Wright Line.  I find that the government has 
established a prima facie case.  
It has proven that Scott engaged 
in union activities which the Respondent knew about, that Re-
spondent failed to rehire Scott,
 and that there was a link be-
tween Scott™s protected activities
 and this adverse employment 
action. However, the Respondent has amply rebutted the prima facie 
case by showing that Scott engaged in picket line violence, and 
that in light of Scott™s bringing a dangerous weapon to work 
and having a criminal record, it was reasonable to fear what 
might happen if Scott returned to the workplace.  I find that in 
light of this behavior, the Re
spondent would not have hired 
Scott in any event, regardless of his protected activities.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 454Therefore, I recommend that the allegation raised in com-
plaint paragraph 18 be dismissed. 
N. November 1996 Œ Alleged Statement by Gonzales 
Complaint paragraph 8(f) alleges that some time in Novem-
ber 1996, Respondent, by Edgard
 Gonzales, ﬁadvised an em-
ployee that he would be rehired 
if he implicated the Union in 
strike misconduct.ﬂ  Respondent
 denied this allegation. 
At the close of the General Counsel™s case Respondent 
moved to dismiss this allegation, arguing that the complaint 
does not allege, and the proof did 
not establish, that Gonzales 
told an employee he would be rehired if he lied about the Un-
ion™s involvement in strike mi
sconduct.  The evidence estab-
lishes at most, according to Respondent, that Gonzales told an 

employee he would be rehired if he told the truth about the 
Union™s involvement in strike misconduct.  Telling an em-
ployee he would be rehired if 
he told the truth, Respondent contends, does not violate the Act.  (Tr. 1857.) 
In opposing Respondent™s motion to dismiss the allegation, 
the General Counsel argued that the employee involved, Larry 

Scott, ﬁtestified that he was told that if heŠthat he could have 
his job if he would state that
 the Union was responsible for 
putting him up to illegal or unla
wful picket line misconduct.  
That™s a credibility resolution yo
u™ll have to make.ﬂ  (Tr. 1892.) 
From the General Counsel™s ar
gument on the record, as well 
as from the specific language of the complaint itself, it does not 
appear relevant to the government™s theory whether the state-
ment Gonzales sought 
to elicit from Scott would be true or 
false.  Stated another way, the complaint itself does not allege 
that the Respondent was soliciting Scott to lie about the Union, 
and nothing that the General Counsel said on the record indi-
cates that it mattered to the government whether Gonzales was 
trying to get Scott to tell a lie or tell the truth. 
However, that distinction makes a difference.  Suppose for 
the sake of analysis that union o
fficials did tell Scott to engage 
in picket line violence, and that Gonzales was merely trying to 

get Scott to tell the truth.  In that event, the complaint really is 
alleging that encouraging Scott to tell the truth about unpro-
tected activity somehow interferes with employee rights to 
engage in protected activity. 
Specifically, the complaint alleges that the Respondent inter-
fered with, restrained and coerced employees in the exercise of 
Section 7 rights by advising an em
ployee that he would be re-
hired if he implicated the Union in strike misconduct.  Indis-putably, however, engaging in st
rike misconduct is not one of 
the employee rights protected by
 Section 7.  Encouraging truth-
ful testimony about misconduct c
ondemned by law does not, in 
any obvious way, discourage em
ployees from engaging in con-
duct protected by the law. 
On the other hand, soliciting an
 employee to lie about the 
Union™s involvement in strike misconduct obviously could chill 
the exercise of employee rights.  Union officials and members, 
faced with the prospect of defending against false allegations of 
misconduct during a strike could become more reluctant to call 
a lawful strike.  ﬁTrumping upﬂ false charges or evidence 
against the Union would constitute a serious violation of the 
labor law.  However, that is not what the complaint alleges. 
 GOLDEN STEVEDORING CO. 455Additionally, that is not what the complaint means.  At hear-
ing, when Respondent moved to dismiss this allegation, the 
General Counsel either could ha
ve clarified its meaning, or 
moved to amend the complaint.
  Thus, the General Counsel could have explained that para
graph 8(f) was alleging that Re-
spondent attempted to suborn fals
e statements about the Union, 
using the promise of a job as the payoff.  Or, the General Coun-
sel could have moved to amend 
the complaint by inserting one 
word, ﬁfalsely,ﬂ between ﬁheﬂ and ﬁimplicated.ﬂ  The General 

Counsel did neither. 
Insertion of that one word presumably would have added to 
the government™s burden of proof.  However, at the hearing, the 
General Counsel did not attempt to introduce evidence to estab-
lish either that the Union was not implicated in strike miscon-
duct, thereby showing that the solicited statement would have 
been false, or that Gonzales did not believe the Union to have 
been implicated in such misc
onduct, thereby showing he was 
trying to get Scott to lie. 
Therefore, I conclude that the complaint does not allege that 
the Respondent encouraged Scott to make false statements 
about the Union.  However, it is
 not apparent how encouraging 
an employee to make true statements about unprotected activi-

ties would interfere with any employee™s right to engage in 
protected activities.  Paragrap
h 8(f) of the complaint does not 
allege a violation of Section 8(
a)(1) of the Act.  I recommend that it be dismissed. In case the Board disagrees with me, I will discuss the evi-
dence and resolve credibility issues in the discussion below. 
At the end of the strike, Larry Scott went to the office of Ed-
gard Gonzales to seek reinstatement.
77  Scott testified that Gon-
zales invited him to sit down, and described the conversation as 
follows:  Q. Then what was said? 
A. He said, what did you come here for, like that. I 
said, everybody else went back to work. I said, I got a let-
ter saying I could come back to work. He said, not you. 
Q. I™m sorry.  He said what? 
A. He said, not you. He said, your service is no longer 
needed. I said, well, I got a letter. He said, I didn™t send 

you no letter. I said, well, everybody else went back to 
work, why can™t I go back to work, you know. He said, 
your service is no longer needed. He said because you put 
down tacks and thrown rocks at my truck. I said, I didn™t 
throw no rocks at your truck and I said, I ain™t put down 
no tacks. I said, because I caught a flat tire with those 
tacks that was out there. He said, you put them tacks 
down. I said, no. I said, you put
 the tacks down, like that.  
                                                          
                                                           
77 Scott testified that he received a letter concerning return to work.  
From the record as a whole, I conc
lude that Scott received this letter 
from the Union™s attorney, not from the Respondent. 
He said, well, you was throwing rocks at my truck. I said, I 
didn™t throw no rock at your truck. I said, Ms. Norma, I said 
your wife throwed rocks at the truck and you put down the 
tacks. 
So he said, the Union put you up to do that. I said, no 
Union put me up to throw no rock and put down no tacks 
because I didn™t put down no tacks and I didn™t throw no 
rocks. He said, you tell me that the Union told you to put 
down those tacks and throw those rocks, he said, you can 
get your job back.
 I said no. I said, I ain™t put down no 
tacks and I ain™t throwed no rocks. 
So he started saying some
 more kind ofŠhe went 
through the whole thing again. He said, did you put them 
tacks down. I said, your wife put the tacks down. He said, 
did you throw the rocks. I said, you throwed the rocks. 
We went back over it again.  
He said, you want your 
job, you put down the rocks, the Union told you to put 
down the tacks and throw the rocks.  I said, you put down 
the tacks and your wife throwed the rocks, like that. He 
said, you can™t say that. Get the hell out of my office. I 
shot him the bird and walked out. 
Q. Have you ever had any contact with the company 
about a job again? 
A. No, sir.  [Tr. 741Œ743; emphasis added.]
78  Edgard Gonzales testified that he made a tape recording of 
his conversation with Scott, 
and Respondent introduced this 
tape into evidence.  (R. Exh. 30.)  Respondent also played it for 
Scott while he was on the witness stand. 
Scott testified that the tape he heard was accurate, but he in-
dicated it was not complete.  Scott said that the tape did not 
include an exchange between Gonzales and Scott as Scott was 
leaving the office.  Although Scott™
s testimony is not altogether 
clear on what the tape left out, it generally is to the effect that 
Gonzales again offered to rehire Scott if Scott said that the 
Union told him to throw rocks and spread tacks. 
In sum, Scott does not contradi
ct the substance of the tape, 
which did not substantiate his ve
rsion.  With respect to the 
parting comment which Scott attributed to Gonzales, I am re-

luctant to credit Scott™s testimon
y on this point.  According to 
Scott, the parting comment was only one of at least three times 
Gonzales offered to rehire Scott if Scott said that the Union was 
behind the picket line misconduct.  Yet the evidence does not 
establish the other two times. 
 78 It may be noted that at this point, Scott was not an employee of 
Respondent, because Respondent had made a lawful decision not to 
reinstate Scott because of his misconduct on the picket line and else-
where.  However, he was still an ﬁemployeeﬂ as Sec. 2(3) of the Act 
defines that term.  See 
Thomas Steel Co., 289 NLRB 389, 392 (1986); 
Little Rock Crate Co.
, 227 NLRB 1406 (1977); and 
Town & Country 
Electric, 309 NLRB 1250, 1255 (1992).  See also 
Eastex, Inc. v. NLRB
, 437 U.S. 811 (1971).  In determining whether what Gonzales said 
violates Sec. 8(a)(1) of the Act, it does not matter that Scott™s employ-
ment relationship with Golden already had been severed. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 456Moreover, it is clear that Scott was angry at the time he left 
Gonzales office.  He made a vul
gar gesture to Gonzales as he left, and Scott™s description of 
the conversation suggests that he 
allowed anger to prevail over logic.  Thus, Scott told Gonzales 
that Norma Gonzales threw the rocks and spread the tacks, even 
though the evidence doesn™t support such an allegation and, 
apparently, Scott didn™t believe it. 
If Scott were sufficiently upset to accuse the company presi-
dent™s wife of throwing rocks on 
the picket line, the same anger 
probably affected his memory as well.  In these circumstances, 

and notwithstanding his efforts to
 recall and relate the facts 
accurately, I do not find his recollection to be reliable. 
I find that Gonzales did not make the offer attributed to him 
by Scott, and alleged in complain
t paragraph 8(f).  Even were I 
to find that paragraph sufficient to describe a violation of Sec-
tion 8(a)(1), I would recommend that this allegation be dis-
missed. 
O. Complaint Paragraph 7(b) Dismissed 
For clarity, I note here the disposition of the allegation in 
complaint paragraph 7(b).  At trial, the Respondent moved to 
dismiss the allegation in complaint paragraph 7(b) for lack of 
proof.  The General Counsel stated
 he had ﬁno defenseﬂ to the 
motion to dismiss and I granted the motion. 
CONCLUSIONS OF LAW 
1. Respondent Golden Stevedoring, Inc., is an employer en-
gaged in commerce within the m
eaning of Section 2(2), (6), and (7) of the Act. 
2. International Longshoremen™s Association, AFLŒCIO, South Atlantic and Gulf Coast District is a labor organization 
within the meaning of Section 2(5) of the Act. 
3. Respondent violated the Act by the following conduct:  By 
threatening employees with closure of the facility, as alleged in 
paragraph 8(c) of the complaint; by threatening to cause the 
arrest of a union official if he
 engaged in Union or protected 
concerted activities on the Alabama State Docks, as alleged in 
paragraph 8(d) of the complaint; by suspending employees 
Leon Autry, Donald Burrell, and Larry Scott on July 20, 1995, 
insofar as the suspension extended beyond that date, and issu-
ing to them ﬁfinal warningﬂ lett
ers as alleged in paragraph 9 of 
the complaint; by refusing to accord employee Donald Burrell 

his reinstatement rights as an unfair labor practice striker, as 
alleged in paragraph 17 of the complaint; and by unilaterally 
changing its disciplinary system from one predominantly in-
volving oral reprimands to one using written warnings, without 
notifying the Union of the change and affording it the opportu-
nity to bargain, as alleged in paragraph 23 of the complaint. 
4. Apart from the violations described in paragraph 3, above, 
Respondent did not, in any other manner alleged in the com-
plaint, violate the Nationa
l Labor Relations Act. 
REMEDY Since Respondent has been found to have violated the Act, it 
must remedy those violations fu
lly.  The remedy shall include 
posting a notice, as set forth in appendix ﬁAﬂ of this decision, 
to address Respondent™s unlawful threat of plant closure and 
the other violations found herein. 
The remedy shall include ceasing its practice of issuing writ-
ten warnings in lieu of oral reprimands, and expunging from the 
files of all employees in the bargaining unit any and all written 
notices of disciplinary action which it issued at any time after 
July 12, 1995, the date on which a majority of the employees in 
the bargaining unit selected the Union to represent them. 
The remedy shall also include rescinding the disciplinary 
warnings issued to Leon Autry, 
Donald Burrell, and Larry Scott 
on July 20, 1995 (GC Exhs. 2, 3, and 4), and expunging all 
references to warnings from their files.  In view of my finding 
that Respondent did not violate 
the Act by sending these em-
ployees home early on July 20, 1995, the remedy does not in-

clude making them whole for losses of pay they suffered on 
that date, but Respondent shall make them whole for losses 
they suffered on July 21, 1995, because Respondent™s suspen-
sion unlawfully precluded them from working on that date. 
Although the disciplinary warnings issued to Autry, Burrell, 
and Scott indicate that Responden
t also had imposed discipli-
nary layoffs on these employees by telling them to quit work 
early on July 19, 1995, the evidence does not establish that to 
have been the case.  Rather, the evidence indicates that weather 
conditions forced the Respondent to send the three men, and 
other workers, home early on that date. 
However, since the July 20, 1995 disciplinary notices pur-
port to be ﬁFinal Warnings,ﬂ and apparently claim that status 
based upon the three men having received discipline the previ-

ous day, the remedy will incl
ude ordering the Respondent to 
expunge from its files all references indicating that Autry, 
Burrell, or Scott received discipline on July 19, 1995.  This 
portion of the remedy is not based on a finding that Respondent 
discriminated against these em
ployees by sending them home 
early on July 19, 1995, but on the need to eliminate all vestiges 

of the warnings Respondent unlawfully issued on July 20, 
1995, including the inaccurate claims in these warnings that the 
the employees had been disciplined previously. 
 GOLDEN STEVEDORING CO. 457The remedy shall also include an order that Respondent offer 
immediate and full reinstatement 
to Donald Burrell, and make Burrell whole, with interest, for all losses he suffered by reason 
of Respondent™s unlawful refusal to reinstate him on January 
21, 1997. 
[Recommended Order omitted from publication.] 
  